    Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 1 of 96



                 UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
__________________________________________
                                           §
IN RE:                                     § Chapter 11
                                           §
      CORNERSTONE VALVE, LLC, et al.,1 §     Case No. 19-30869
                                           §
                 Debtors.                  § (Jointly Administered)
_________________________________________ §


         DEBTORS’ COMBINED PLAN AND DISCLOSURE STATEMENT


Dated: July 5, 2019


SARTAJ BAL, P.C.


Sartaj Bal
Texas Bar No.: 24071955
Fed. I.D. No. 1103317
5315 Cypress Creek Parkway, #B295
Houston, Texas 77069
T: (713) 885-6395
F: (281) 715-3231
ssb@880mail.com
Counsel for Debtors




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number are: Well Head Component, Inc. (0923) and Cornerstone Valve, LLC (5544).
     Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 2 of 96



                                                TABLE OF CONTENTS

1. Defined Terms and Rules of Interpretation                                                                                           1

a. Rules of Interpretation and Construction .....................................................................1
b. Defined Terms .............................................................................................................2


2. Background                                                                                                                          8

a. Overview of the Debtor ................................................................................................8
b. Events Leading to the Chapter 11 Filings ....................................................................9

3. Disclosures                                                                                                                         9

a. Legal Structure and Ownership ....................................................................................9
b. Current and Historical Conditions ...............................................................................9
c. Certain Federal Income Tax Consequences .................................................................10
d. Alternate Combined Plan and Disclosure Statement ...................................................10
e. Best Interests Test ........................................................................................................10
f. Liquidation Analysis.....................................................................................................11
g. Feasibility.....................................................................................................................12
h. Acceptance by Impaired Classes .................................................................................12
i. Confirmation Without Acceptance By All Impaired Classes .......................................13
j. Sources of Information Provided ..................................................................................14
k. Accounting Methodology ............................................................................................14
l. Condition and Performance of Debtors While in Chapter 11 .......................................14
m. Future Management of Debtors & Compensation of management & Insiders ..........14
n. Details Regarding the Plan’s Funding & Capital Needs ..............................................15
o. Assessment of the Collectability of Accounts Receivable ..........................................15
p. Relationship of Debtors With Affiliates ......................................................................16
q. Avoidable Transfers & Causes of Action ....................................................................16

4. Risk Factors                                                                                                                      17

a. Bankruptcy Law Considerations ..................................................................................17
b. The Reorganized Debtors May Not Be Able to Achieve Their Projected Financial
Results ..............................................................................................................................22
c. Risks Related to The Debtors’ and Reorganized Debtors’ Businesses ........................22




5. Summary of the Debtors’ Assets and Treatment of Claims and Equity Interests 27
Debtors’ Combined Plan                                              i
and Disclosure Statement
      Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 3 of 96



a. Summary of Assets ......................................................................................................27
b. Summary of the Plan of Reorganization ......................................................................28
c. Administrative and Priority Claims .............................................................................28
d. Summary of Treatment of Claims and Equity Interests...............................................30

6 Executory Contract and Leases                                                                                                                         34

7. Claims Objection                                                                                                                                     34

8. Confirmation Procedure                                                                                                                               35

a. Hearing .........................................................................................................................35
b. Procedure for Objecting ...............................................................................................35
c. Requirements for Confirmation ...................................................................................35
d. Classification of Claims or Equity Interests ................................................................36
e. Impaired Claims or Equity Interests ............................................................................36
f. Eligibility to Vote on the Plan ......................................................................................36
g. Voting Deadline ...........................................................................................................36
h. Acceptance of the Plan ................................................................................................37

9 Provisions Governing Distributions                                                                                                                    37

a. Method of Payment .......................................................................................................................... 37
b. Distribution Agent .......................................................................................................................... 37
c. Distributions ....................................................................................................................................... 38
d. Rule for Disputed Claims ............................................................................................................. 38
e. Undeliverable Distributions and Unclaimed Property .................................................... 38

10. Effects of Confirmation of the Plan                                                                                                                 39

11. United States Trustee Fees                                                                                                                          40

12. Miscellaneous Provisions                                                                                                                            40

a. Binding Effect ..............................................................................................................40
b. Headings ......................................................................................................................40
c. Termination of Injunctions or Stays .............................................................................40
d. Amendment or Modifications of the Plan....................................................................40
e. Severability ..................................................................................................................41
f. Revocation or Withdrawal of the Combined Plan and Disclosure Statement .............41
g. Exhibits and Scheduled ...............................................................................................41
h. No Admissions .............................................................................................................41
i. Successors and Assigns ................................................................................................42
Debtors’ Combined Plan                                                       ii
and Disclosure Statement
     Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 4 of 96



j. Implementation .............................................................................................................42
k. Inconsistency................................................................................................................42




Debtors’ Combined Plan                                          iii
and Disclosure Statement
   Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 5 of 96



                               NOTICE

THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
INFORMATION CONTAINED IN THIS, THE DEBTORS’ COMBINED PLAN AND
DISCLOSURE STATEMENT. THIS COMBINED PLAN AND DISCLOSURE
STATEMENT WAS SUBSTANTIALLY COMPILED FROM THE DEBTORS’
BOOKS AND RECORDS TO THE BEST OF THE DEBTORS’ KNOWLEDGE,
INFORMATION AND BELIEF.

UNLESS ANOTHER TIME IS SPECIFIED, THE STATEMENTS CONTAINED
HEREIN ARE MADE AS OF THE DATE HEREOF. THE DELIVERY OF THIS
COMBINED PLAN AND DISCLOSURE STATEMENT SHALL NOT BE DEEMED
OR CONSTRUED TO CREATE ANY IMPLICATION THAT THE INFORMATION
CONTAINED HEREIN IS CORRECT AT ANY TIME AFTER THE DATE HEREOF.

THIS COMBINED PLAN AND DISCLOSURE STATEMENT HAS BEEN
PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY
CODE AND RULE 3016(c) OF THE FEDERAL RULES OF BANKRUPTCY
PROCEDURE AND NOT IN ACCORDANCE WITH FEDERAL OR STATE
SECURITIES LAWS OR OTHER RULES GOVERNING DISCLOSURE OUTSIDE
THE CONTEXT OF CHAPTER 11 OF THE BANKRUPTCY CODE. NO
GOVERNMENTAL AUTHORITY HAS PASSED ON, CONFIRMED OR
DETERMINED THE ACCURACY OF THE INFORMATION CONTAINED HEREIN.

NO REPRESENTATION CONCERNING THE DEBTORS OR THE VALUE OF THE
DEBTORS’ ASSETS HAS BEEN AUTHORIZED BY THE BANKRUPTCY COURT
OTHER THAN AS SET FORTH IN THIS COMBINED PLAN AND DISCLOSURE
STATEMENT OR ANY OTHER DISCLOSURE STATEMENT APPROVED BY THE
BANKRUPTCY COURT. THE DEBTORS ARE NOT RESPONSIBLE FOR ANY
INFORMATION, REPRESENTATION OR INDUCEMENT MADE TO OBTAIN
YOUR ACCEPTANCE, WHICH IS OTHER THAN OR INCONSISTENT WITH
INFORMATION CONTAINED HEREIN.

NOTHING STATED HEREIN SHALL BE DEEMED OR CONSTRUED AS AN
ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE
ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY
OTHER PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR
OTHER LEGAL EFFECTS OF THE COMBINED PLAN AND DISCLOSURE
STATEMENT ON THE DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS.
CERTAIN STATEMENTS CONTAINED HEREIN, BY NATURE, ARE FORWARD
LOOKING AND CONTAIN ESTIMATES AND ASSUMPTIONS. THERE CAN BE
NO ASSURANCE THAT SUCH STATEMENTS WILL REFLECT ACTUAL
OUTCOMES.

EACH HOLDER OF A CLAIM OR EQUITY INTEREST SHOULD CONSIDER
CAREFULLY ALL OF THE INFORMATION IN THIS COMBINED PLAN AND
Debtors’ Combined Plan            iv
and Disclosure Statement
   Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 6 of 96



DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN
GREATER DETAIL HEREIN. HOLDERS OF CLAIMS AND EQUITY INTERESTS
SHOULD NOT CONSTRUE THE CONTENTS OF THIS COMBINED PLAN AND
DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS,
FINANCIAL OR TAX ADVICE. THEREFORE, EACH SUCH HOLDER SHOULD
CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL AND TAX
ADVISORS AS TO ANY SUCH MATTERS CONCERNING THE COMBINED PLAN
AND DISCLOSURE STATEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.




Debtors’ Combined Plan             v
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 7 of 96



                    UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
__________________________________________
                                           §
IN RE:                                     § Chapter 11
                                           §
      CORNERSTONE VALVE, LLC, et al.,1 §     Case No. 19-30869
                                           §
                 Debtors.                  § (Jointly Administered)
_________________________________________ §

              DEBTORS’ COMBINED PLAN AND DISCLOSURE STATEMENT

         On February 15, 2019 (the “Petition Date”) Cornerstone Valve, LLC and Well Head

Component, Inc., the above-captioned debtors and debtors-in-possession (collectively, the

“Debtors”) filed their petition for relief under Chapter 11, title 11.

         This is Debtors’ Combined Plan and Disclosure Statement (the “Plan”). The Debtors are

proponents of this Plan within the meaning of Section 1129 of the Bankruptcy Code.

         Although for purposes of administrative convenience and efficiency the Plan has been

filed as a joint plan for each of the Debtors and presents together Classes of Claims against and

Equity Interests in the Debtors, the Plan does not provide for the substantive consolidation of the

Debtors.

    1. Defined Terms and Rules of Interpretation
          a. Rules of Interpretation and Construction
        For purposes herein: (i) in the appropriate context, each term, whether stated in the

singular or the plural, shall include both the singular and the plural, and pronouns stated in the

masculine, feminine or neuter gender shall include the masculine, feminine, and the neuter

gender, (ii) any reference herein to a contract, instrument, release, indenture, or other agreement

or document being in a particular form or on particular terms and conditions means that the

referenced document shall be substantially in that form or substantially on those terms and

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Well Head Component, Inc. (0923) and Cornerstone Valve, LLC (5544).
Debtors’ Combined Plan                                    1
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 8 of 96



conditions; (iii) any reference to any existing document or exhibit having been filed or to be filed

shall mean that document or exhibit, as it may thereafter be amended, modified, or

supplemented; (iv) unless otherwise specified, all references to “sections” are references to or

sections hereof in the Debtors Plan; (v) the words “herein,” “hereof” and “hereto” refer to the

Debtors Plan in its entirety rather than to a particular portion of the Plan; (vi) captions and

headings to sections or subsections are inserted for convenience of reference only and are not

intended to be part of or to affect the interpretation hereof; (vii) the rules of construction set forth

in section 102 of the Bankruptcy Code shall apply; and (viii) any term used in capitalized form

herein that is not otherwise defined shall have the meaning assigned to that term in the

Bankruptcy Code or the Bankruptcy Rules, as the case may be.

        The provisions of the Bankruptcy Rule 9006(a) shall apply in the computing any period

of time prescribed or allowed hereby.

            b. Defined Terms

        Unless the context otherwise requires, the following capitalized terms used in this Plan

shall have the meanings set fourth bellow:

1.      “Administrative Expense Claim” means a Claim for costs and expenses of administration

of the estate, including: (a) the actual and necessary cost and expenses incurred after each

Debtor’s respective Petition Date and through the Effective Date of presenting the Estates and

operating the business of the Debtors, (b) professional fee Claims, and (c) statutory see Claims.

2.      “Affiliate” means, with respect to any Entity, “affiliate” as defined in section 101 (2) of

the Bankruptcy Code.

3.      “Allowed” means, with reference to any Claim (i) any Claim against the Debtors which

has been listed by the Debtors in their Schedules, as such Schedules may be amended by the

Debtors from time to time in accordance with Bankruptcy Rule 1009, as liquidated in amount

Debtors’ Combined Plan                             2
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 9 of 96



and not disputed or contingent and for which no contrary proof of claim has been filed; (ii) any

Claim or Equity Interest arising on or before the Effective Date for which a Proof of Claim has

been timely filed before the applicable bar date (x) as to which no objection to allowance has

been interposed or (y) as to which any objection has been determined by a final order to the

extent such objection is determined in favor of the respective Holder, (iii) any Claim or Equity

Interest as to which the liability of the Debtors and the amount thereof are determined by a final

order of a court of competent jurisdiction other than the Bankruptcy Court and for which a Proof

of Claim has been timely Filed before the applicable bar date, or (iv) any Claim expressly

Allowed hereunder or pursuant to an Order of the Bankruptcy Court; provided, however, that

Claims allowed solely for the purpose of voting to accept or reject the Plan pursuant to an Order

of the Bankruptcy Court shall not be considered "Allowed Claims" hereunder. Unless otherwise

specified herein or by order of the Bankruptcy Court, "Allowed Administrative Expense Claim"

or "Allowed Claim" shall not, for any purpose under the Plan, include interest, punitive damages

or any fine or penalty on such Administrative Expense Claim or Allowed Claim from and after

the Petition Date. Unless otherwise provided in an Order of the Bankruptcy Court, for purposes

of determining the amount of an Allowed Claim, there shall be deducted therefrom an amount

equal to the amount of any claim which the Debtors may hold or assert against the Holder

thereof, to the extent such claim may be set off pursuant to sections 502(d) or 553 of the

Bankruptcy Code.

4.       “Avoidance Actions” means any and all actual or potential Claims and Causes of Action

to avoid a transfer of property or an obligation incurred by the Debtors pursuant to any

applicable section of the Bankruptcy Code, including sections 502, 510, 542, 544, 545, 547

through 553, and 724(a) of the Bankruptcy Code or under similar or related state or federal

statutes and common law, including fraudulent transfer laws, whether or not litigation has been

Debtors’ Combined Plan                          3
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 10 of 96



commenced as of the Effective Date to prosecute such Claims or Causes of Action.

5.      “Ballot” means the ballot forms distributed with the Plan to Holders of Impaired Claims

entitled to vote in connection with the solicitation of acceptances of the Plan.

6.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101- 1532.

7.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District

of Texas having jurisdiction over these Chapter 11 Cases.

8.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

9.       “Books and Records” means those books, records and financial systems of the Debtors,

including any and all documents and any and all computer generated or computer maintained

books and records and computer data, as well as electronically generated or maintained books

and records or data, along with books and records of the Debtors maintained by or in the

possession of third parties, wherever located.

10.     “Business Day” means any day, other than a Saturday, Sunday or a “legal holiday” (as

that term is defined in Bankruptcy Rule 9006(a)).

11.     “Cash” means the legal tender of the United States of America or the equivalent thereof.

12.     “Causes of Action” means all actions, causes of action (including Avoidance Actions),

liabilities, obligations, rights, suits, debts, damages, judgments, remedies, demands, setoffs,

defenses, recoupments, cross-claims, counterclaims, third-party claims, indemnity claims,

contribution claims or any other claims whatsoever, in each case held by the Debtors, whether

disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect,

choate or inchoate, existing or hereafter arising, in law, equity or otherwise, based in whole or in

part upon any act or omission or other event occurring prior to the Petition Date, or during the

course of the Chapter 11 Cases through the Effective Date.

13.      “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the

Debtors’ Combined Plan                           4
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 11 of 96



chapter 11 case filed for that Debtor under Chapter 11 of the Bankruptcy Code in the Bankruptcy

Court and (b) when used with reference to both Debtors, the jointly administered Chapter 11

Cases for both Debtors.

14.      “Claim” means any claim (as defined in section 101(5) of the Bankruptcy Code) against

a Debtor.

15.      “Class” means a category of Holders of Claims or Equity Interests pursuant to section

1122(a) of the Bankruptcy Code.

16.      “Confirmation” means the entry of the Confirmation Order by the Bankruptcy Court on

the Docket of the Chapter 11 Cases.

17.     “Confirmation Date” means the date on which the Bankruptcy Court enters the

Confirmation Order on the Docket of the Chapter 11 Cases.

18.     “Confirmation Hearing” means the hearing conducted by the Bankruptcy Court pursuant

to section 1128(a) of the Bankruptcy Code to consider confirmation Debtors’ plan or

reorganization in the Combined and Disclosure Statement, as such hearing may be adjourned or

continued from time to time.

19.     “Confirmation Order” means the Order of the Bankruptcy Court confirming the Plan

pursuant to section 1129 of the Bankruptcy Code.

20.     “Creditor” means any Entity that is the Holder of a Claim against either of the Debtors.

21.     “Debtor” means one of the Debtors, in its capacity as a debtor and debtor in possession.

22.     “Debtors” means, collectively, Cornerstone Valve, LLC and Well Head Component, Inc.,

each in its respective capacity as a debtor and debtor in possession.

23.      “Disputed” means every Claim, or any portion thereof, that has not been Allowed

pursuant to the Plan or a final order of the Bankruptcy Court and:

            i. if a Proof of Claim has been timely filed by the applicable Bar Date, such Claim is

Debtors’ Combined Plan                           5
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 12 of 96



              designed on such Proof of Claim as unliquidated, contingent, or disputed, or in zero

              unknown amount, and has not been resolved by written agreement of the parties or

              a final order of the Bankruptcy Court;

          ii. if either (1) a Proof of claim has been timely filed by the applicable bar date or (2) a

              Claim has been listed on the Schedules as other than unliquidated, contingent or

              disputed, or in zero or unknown amount, a Claim (i) as to which either Debtor has

              timely filed an objection or request for estimation in accordance with the Plan, the

              Bankruptcy Code, the Bankruptcy Rules, and orders of the Bankruptcy Court, in

              each case which objection, request for estimation or dispute has not been

              withdrawn, overruled or determined by a final order;

         iii. that is the subject of an objection or request for estimation filed in the Bankruptcy

              Court and which such objection or request for estimation has not been withdrawn,

              resolved, or overruled by final order of the Bankruptcy Court; or

         iv. That is otherwise disputed by any Debtors in accordance with the provision of the

              Plan or applicable law, which dispute has not been withdrawn, resolved or

              overruled by final order.

24.     “Distribution” means any distribution to the Holders of Allowed Claims.

25.      “Effective Date” means the first Business Day after the Confirmation Date. Any action

to be taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

26.      “Entity” has the meaning ascribed to such term in section 101(15) of the Bankruptcy

Code.

27.     “Equity Interest” means any issued, unissued, authorized, or outstanding shares of

common stock, preferred stock, membership interest or other instrument evidencing an

ownership interest in a Debtor, whether or not transferable, and all rights arising with respect

Debtors’ Combined Plan                            6
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 13 of 96



thereto that existed immediately before the Effective Date.

28.     “Estate” means, as to each Debtor, the estate created for such Debtor in its Chapter 11

Case pursuant to section 541 of the Bankruptcy Code.

29.       “Executory Contract” means a contract, as it may have been amended, restated or

otherwise modified and including any codicils, amendments, exhibits or annexes thereto, if any,

to which one or more of the Debtors is a party that is subject to assumption or rejection under

section 365 of the Bankruptcy Code.

30.     “Governmental Unit” has the meaning ascribed to such term in section 101(27) of the

Bankruptcy Code.

31.     “Holder” means the beneficial holder of a Claim or Equity Interest.

32.     “Impaired” means, with reference to any Claim or Equity Interest, a Claim or Equity

Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

33.     “Intercompany Claims” means, collectively, any Claim held by a Debtor against another

Debtor.

34.     “Person” has the meaning ascribed to such term in section 101(41) of the Bankruptcy

Code.

35.     “Petition Date” means February 15, 2019, the date on which the Debtors Filed their

respective petitions for relief commencing the Chapter 11 Cases.

36.       “Proof of Claim” means a timely filed proof of Claim filed against either Debtor in the

Chapter 11 Cases.

37.     “Reorganized Debtors” means the Debtors, or any successor or assign thereto, by merger,

consolidation, amalgamation, arrangement, continuance, restructuring, conversion, spinoff, or

otherwise, on and after the Effective Date.

38.     “Retained Professional” means an Entity employed in the Chapter 11 Cases in

Debtors’ Combined Plan                          7
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 14 of 96



accordance with sections 327 or 1103 of the Bankruptcy Code and to be compensated for

services rendered and expenses incurred in these Chapter 11 Cases; or for which compensation

has been Allowed by an order of the Bankruptcy Court pursuant to section 503(b)(4) of the

Bankruptcy Code.

39.      “Schedules” means the Amended Schedules of Assets and Liabilities and the Amended

Statement of Financial Affairs filed by the Debtors on March 27, 2019 and any and all

amendments and modifications thereto.

40.      “Statutory Fees” means any and all fees payable to the United States Trustee pursuant to

section 1930 of the United States Code and any interest thereupon.

41.      “United States Trustee” means the United States Trustee for the Southern District of

Texas.

      2. Background
            a. Overview of the Debtors
                    i. Cornerstone Valve, LLC
         Cornerstone Valve, LLC (“Cornerstone”) is a Texas limited liability company and was

founded in 1990. Its core competencies are providing custom engineered, fit-for-purpose valves.

Cornerstone’s line of production includes some of the most sophisticated and unique valve

products in the world. Cornerstone’s strategy is to focus on development of products designed

according to the specific customer requirements.

                    ii. Well Head Component, Inc.

         Well Head Component, Inc. (“Well Head”) is a corporation organized under the laws of

the State of Texas. Well Head is a premier supply chain and project management provider of

pipes, valves/automation, fittings, flanges, and other industrial products to the oil & gas energy

sector. Well Head is headquartered in Stafford, Texas and maintains global OEM relationships




Debtors’ Combined Plan                          8
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 15 of 96



servicing customers where others have not. For nearly 20 years, Well Head has been trusted by

some of the worlds largest companies to provide its expertise in the oil & gas energy sector.

             b. Events Leading to the Chapter 11 Filings

         The decline in oil prices from over $100 per barrel in mid-2014 and down to mid $30 per

barrel in 2016 and remaining well below $100 per barrel up until the Petition Date significantly

affected the demand for Debtors’ products thereby lowering revenue and causing financial strain.

With drop in revenue, the Debtors took all feasible steps to substantially reduce the monthly cash

losses. The cost reduction activities included reducing employees, relocating to a smaller and

cheaper facility, and increased gross margins by decreasing direct cost.

         Over time with the consistent and on going losses, the number of creditors as well as

amounts due from Debtors started increasing at a fast pace. Prior to the Petition Date, Debtors

attempted to work with a number of creditors and negotiate payment plans at reduced amounts.

However, Debtors were unsuccessful in their attempts. The Debtors filed these Chapter 11 cases

with the goal of restructuring the outstanding debt and continuing forward as an ongoing

concern.

    3. Disclosures

             a. Legal Structure and Ownership

         Debtors are both entities organized under the laws of the State of Texas. Well Head

Component, Inc is a Texas corporation. Cornerstone Valve, LLC is a Texas Limited Liability

Company. Nitesh Gupta is the sole interest owner of both Debtors.

             b. Current and Historical Conditions

         Debtors historical and projected financial performance is attached as Exhibits A, B, C

and D2. Exhibit A reflects Debtors historic financial condition. Exhibit B is a summary of the

2
 Each of Exhibits A – E separately discloses the relevant information for both of the Debtors.
Debtors’ Combined Plan                                    9
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 16 of 96



Debtors operating reports filed since the commencement of this case and reflects the Debtors

condition during these chapter 11 cases. Exhibit C reflect the Debtors projected financial

condition for the next five years. Exhibit D reflects Debtors’ cash flow projections.

            c. Certain Federal Income Tax Consequences

        The confirmation and execution of this Plan may have tax consequences to Holders of

Claims and Equity Interests. Debtors do not offer an opinion as to any federal, state, local or

other tax consequences to holders of claims and equity interests as a result of the confirmation of

this Plan. All holders of claims and equity interests are urged to consult their own tax advisors

with respect to the federal, state, local and foreign tax consequences of this Plan. This Plan is

not intended, and should not be construed, as legal or tax advice to any creditor, equity interest

holder or other party in interest.

            d. Alternate Combined Plan and Disclosure Statement

        If this Plan is not confirmed, the Debtors, or any other party in interest could attempt to

formulate a different plan. The additional costs – including, among other amounts, additional

professional fees – would constitute Administrative Expense Claims (subject to allowance) that

may be so significant that one more parties in interest could request that the Chapter 11 Cases be

converted to chapter 7. The Debtors believe that conversion of these Chapter 11 Cases to cases

under Chapter 7 of the Bankruptcy Code will result in the incurrence of significant additional

fees and expenses to the detriment of the Creditors. If Debtors continue to operate, they will

have revenue to make payments to creditors. Accordingly, the Debtors believe that the Plan

enables creditors to realize the best return under the circumstances.

            e. Best Interests Test

        Section 1129(a)(7) of the Bankruptcy Code requires that each Holder of an Impaired

Claim or Equity Interest either (a) accept the plan or (b) receive or retain under the plan property

Debtors’ Combined Plan                          10
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 17 of 96



of a value, as of the Effective Date, that is not less than the value such Holder would receive if

the Debtors were liquidated under Chapter 7 of the Bankruptcy Code. Continued operations will

generate revenue by which the Debtors will be able to make payments to creditors under the

Plan. Because of the increased expenses that would be incurred in the event of a conversion of

the Chapter 11 Cases to cases under Chapter 7, the value of any Distribution to Holders of

Claims or Equity Interests if the Chapter 11 Cases were converted to cases under chapter 7 of the

Bankruptcy Code would be less than or equal to the value of Distributions under this Plan. This

is because conversion of the Chapter 11 Cases to chapter 7 cases would require the appointment

of a chapter 7 trustee, and in turn, such chapter 7 trustee’s likely retention of new professionals.

This would add additional costs to the Estates and delay compared to the time of Distributions

under this Plan.      Debtors believe that the Estates would have fewer funds available for

distribution in a hypothetical chapter 7 liquidation than they would if this Plan is confirmed, and

therefore Holders of Allowed Claims will recover less in the hypothetical chapter 7 cases.

Accordingly, Debtors believe that the “best interest” test of the Bankruptcy Code Section 1129 is

satisfied.

             f. Liquidation Analysis

        The Plan will allow holders of Allowed Claims and Equity Interests not less than what

would be available to them in a chapter 7 liquidation. A hypothetical chapter 7 liquidation

analysis is attached to this Plan as Exhibit E.

        The “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a

bankruptcy court find, as a condition of confirmation, that a chapter 11 plan provides, with

respect to each impaired class, that each holder of a claim or an equity interest in such impaired

class either (1) has accepted the plan or (2) will receive or retain under the plan property of a

value that is not less than the amount that the non-accepting holder would receive or retain if the

Debtors’ Combined Plan                            11
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 18 of 96



debtors liquidated under chapter 7.

        As can be seen in the liquidation analysis attached as Exhibit E, the value of any

Distributions if the Debtors’ Chapter 11 Cases were converted to cases under chapter 7 of the

Bankruptcy Code would be less than the value of the Distributions under this Plan. Accordingly,

the Debtors believe that the “best interests” test of the Bankruptcy Code section 1129 is satisfied.

            g. Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires that Confirmation of the Plan is not

likely followed by the liquidation, or the need for further financial reorganization, of the Debtors

or any successors to the Debtors under the Plan, unless such liquidation or reorganization is

proposed in the Plan.

        To determine whether the Plan meets this feasibility requirement, the Debtors have

analyzed their ability to meet their respective obligations under the Plan. As part of the analysis,

the Debtors have prepared and attached as Exhibits A, B, C and D hereto, the historic, current

and projected financials.

        Based on these financial projections, the Debtors believe that they will be a viable

operation following the Chapter 11 Cases and that the Plan will meet the feasibility requirements

of the Bankruptcy Code.

            h. Acceptance by Impaired Classes

        Except as described below, the Bankruptcy Code requires, as a condition of confirmation

that each class of claims of claims or equity interests impaired under a plan, accept the plan. A

class that is not “impaired” under a plan is deemed to have accepted the plan and therefore,

solicitation of acceptances with respect to such a class is not required.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of

impaired claims as acceptance by holders of at least two-thirds in dollar amount and more than

Debtors’ Combined Plan                           12
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 19 of 96



one-half in number of allowed claims in that class, counting only those claims that have actually

voted to accept or to reject the plan. Thus a class of claims will have voted to accept the Plan

only if two-thirds in amount of the allowed interests in such class that vote on the Plan actually

cast their ballots in favor of acceptance.

        If a class contains claims eligible to vote and no Holders of Claims eligible to vote in

such Class vote to accept or reject the Plan, the Holders of such Claims in such Class shall be

deemed to have accepted the Plan.

            i. Confirmation Without Acceptance by All Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan

even if all impaired classes have not accepted it; provided that the plan has been accepted by at

least one impaired class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding

an impaired class’s rejection or deemed rejection of the plan, the plan will be confirmed, at the

plan proponent’s request, in a procedure commonly known as a “cramdown” so long as the plan

does not “discriminate unfairly” and is “fair and equitable” with respect to each class of claims

or equity interests that are impaired under it, and have not accepted the plan.

        If any Impaired Class rejects the Plan, the Debtors reserve the right to seek confirm the

Plan utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the

extent that any Impaired Class rejects the Plan or is deemed to have rejected the Plan, the

Debtors may request Confirmation of the Plan, as it may be modified from time to time, under

section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter, amend, modify,

revoke, or withdraw the Plan or any supplement to the Plan, including the right to amend or

modify the Plan or any supplement to satisfy the requirements of section 1129(b) of the

Bankruptcy Code.



Debtors’ Combined Plan                           13
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 20 of 96



            j. Sources of Information Provided

        In preparing this combined plan and disclosure statement, the Plan, Debtors reviewed and

relied on information contained in their Books and Records, results from previous auctions, oil

and gas industry projections and customer feedback regarding future orders and revenue.

Assumptions made include, the market value of fixed assets, the un-collectability of

approximately $169,000 in aging accounts receivable, the sale of real estate owned by affiliate

Gupta Management, LLC and stable market trends.

            k. Accounting Methodology

        The Debtors accounting methodology used in preparing their financial information is cost

accounting. Straight-line depreciation is used for the depreciation of assets.

            l. Condition and Performance of Debtors While in Chapter 11

        Since the Petition Date, Debtors have been able to meet their current financial obligations

due, in part, to the relief provided by the automatic stay. Employee moral has increased as has

confidence in Debtors by their respective suppliers, customers and others that he Debtors are

doing business with. As a result, the Debtors have significantly increased quoting activity,

which in turn Debtors believe will result in an increase in revenue.

         m. Future Management of Debtors & Compensation of Management and
             Insiders
    The Debtors’ management will continue to be led by Insider Nitesh Gupta (CEO of

Cornerstone Valve, LLC and President of Well Head Component, Inc.) who will be compensated

$180,000 per year. Randall Merritt (Controller of Well Head Component, Inc and General

Manager of Cornerstone Valve, LLC) will continue at an annual salary of $140,000. Barrie

Johnson (General Manager of Well Head Component, Inc.) will continue with an annual salary

of $138,403. Insider Vini Gupta is anticipated to receive an annual salary of $65,000 from Well

Head Component, Inc.

Debtors’ Combined Plan                          14
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 21 of 96



            n. Details Regarding the Plan’s Funding & Capital Needs

    Debtors do not intend to sell any capital assets to fund the Plan. The Plan will be funded

from continued and increased operations.        Additionally, Debtors anticipate receiving loan

repayment from Gupta Management, LLC of approximately $152,542.01 to Cornerstone Valve,

LLC and $290,519.38 to Well Head Component, Inc. once Gupta Management, LLC sells the

building that it owns. It’s anticipated that the sale will take place in early 2020. Once Debtors

receive the payment from Gupta Management, LLC, Debtors anticipate that they will pay Class 3

in a single lump sum payment, while still being able to use the excess to fund operations and

payment to the other classes per this Plan.

    With current business and anticipate future business, as reflected in the projections of

Exhibit C and D, Debtors believe that they will be able to meet their financial obligations as set

forth in this Plan. The projections of Exhibit C and D reflect the anticipated increase in sales

and margins based on trends leading up to date. The Debtors have received information from

customers that there are some large orders in the pipeline which will help Debtors get through

2020. Debtors believe that some of their new customers will provide new opportunities and

increase revenue.

     Debtors projected capital needs as well as how the Debtors anticipate meeting the needs is

reflected in Exhibit C and D. Debtors believe with the approval of this Plan, Debtors will be

able to meet their capital needs and fund obligations to make payments under the Plan.

            o. Assessment of the Collectability of Accounts Receivable

    Taking un-collectability in to account, Well Head Component, Inc. has about $196,369.08

and Cornerstone Valve, LLC has about $184,929.64 in accounts receivable at this time.

However, and as reflected in the liquidation analysis attached as Exhibit E, Debtors anticipate

that approximately $100,000 for Cornerstone Valve, LLC and $69,000 for Well Head

Debtors’ Combined Plan                         15
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 22 of 96



Component, Inc. of the aging accounts receivable is not collectable.            In their financial

projections, Debtors have assumed that they will not collect these amounts and have accounted

for that.

            p. Relationship of Debtors with Affiliates

    Debtors and Gupta Management, LLC are owned in their entirety by Nitesh Gupta. Gupta

Management, LLC has been the landlord for Debtors and also provided management related

services to the Debtors. All three Entities are affiliates.

            q. Avoidable Transfers & Causes of Action

        In Debtors’ preliminary investigation with regard to prepetition transactions, Debtors

identified two potential causes of action. The first one was for payments made by Well Head

Component, Inc. to Victor Rodriguiez prior to the filing of these chapter 11 cases. However, the

cost versus potential benefit analysis weighed in favor of not pursuing any action against Mr.

Rodriguiez due to the belief that even after successfully securing a judgment on the merits, the

collecting on the judgment was unlikely. The second potential cause of action is with Saia

Motor Freight because this company kept a shipment due to non-payment. However, the goods

in the shipment were of nominal value. Debtors do not intend to pursue a cause of action

because the potential cost to pursue a claim is far greater than the minimal value of the goods

seized. Additionally, there is aging debt owed to Debtors from affiliate Gupta Management,

LLC, an entity not in bankruptcy, from several years earlier. Debtors do not intend to pursue a

claim at this time due to the fact that the entity only has one asset, a building, which is secured

by a lien from a lender and the entity is currently in the process of selling the building and has

represented that with the funds remaining after paying the secured lender in full, it will pay the

Debtors the amount owed.

        The Debtors anticipate investigating potential claims that Debtors may have against

Debtors’ Combined Plan                            16
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 23 of 96



Measurement Plus PTY. LTD and New Gen Products.

    4. Risk Factors

        Holders of Claims and Equity Interests should read and consider carefully the risk factors

set forth below before voting to accept or reject the Plan. Although there are many risk factors

discussed below, these factors should not be regarded as constituting the only risks present in

connection with the Debtors’ businesses or the Plan and its implementation.

           a. Bankruptcy Law Considerations
                          1. Parties in Interest May Object to the Plan’s Classification of
                             Claims and Interests
        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity

interest in a particular class only if such claim or equity interest is substantially similar to the

other claims or equity interest in the class. The debtors believe that the classification of the

Claims and Equity Interests under the Plan complies with this requirement because the Debtors

created Classes of Claims and Interests each encompassing Claims or Equity Interests, as

applicable, that are substantially similar to the other Claims or Interests, as applicable, in each

Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same

conclusion.

                           2. The Debtors May Fail to Satisfy Vote Requirements

If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm

the Plan, the Debtors intend to seek, as promptly as practicable thereafter Confirmation of the

Plan. In the even that sufficient votes are not received, the Debtors may seek to confirm an

alternative chapter 11 plan or transaction. There can be no assurance that the terms of any such

alternative chapter 11 plan or other transaction would be similar or as favorable to the Holders of

Equity Interests and Allowed Claims as those proposed in the Plan and the Debtors do not

believe that any such transaction exists or is likely to exists that would be more beneficial to the


Debtors’ Combined Plan                          17
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 24 of 96



Estates of the Plan.

                         3. The Debtors May Not Be Able to Secure Confirmation of the
                            Plan
        Section 1129 of the Bankruptcy Code sets for the requirements for confirmation of a

chapter 11 plan, and requires among other things, a finding by the Bankruptcy Court that: (a)

such plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-

accepting classes; (b) confirmation of such plan is not likely to be followed by a liquidation or a

need for further financial reorganization unless such liquidation or reorganization is

contemplated by the plan; and (c) the value of the distributions to the non-accepting holders of

claims or equity interests within a particular class under such plan will not be less than the value

of distributions such holders would receive if the debtors were liquidated under chapter 7 of the

Bankruptcy Code.

        There can be no guarantee that the requisite acceptances will be received. Even if the

requisite acceptances are received, there is no assurance that the Bankruptcy Court will confirm

the plan. A non-accepting Holder of an Allowed Claim might challenge either the adequacy of

this disclosure of whether the balloting procedures and voting results satisfy the requirements of

the Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that the

disclosure statement, the balloting procedures, and voting results are appropriate, the Bankruptcy

Court could still decline to confirm the Plan if it finds that any of the statutory requirements for

Confirmation are not met.       If a chapter 11 plan or reorganization is not confirmed by the

Bankruptcy Court, its is unclear whether the Debtors will be able to reorganize their business and

what, if anything, Holders of Allowed Claims or Equity Interests against them would ultimately

received with respect to their claims or interests.

        The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify

the terms and conditions of the Plan as necessary for Confirmation. Any such modifications

Debtors’ Combined Plan                           18
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 25 of 96



could result in less favorable treatment of any non-accepting Class of Claims or Interests, as well

as any Class junior to such non-accepting Class, than the treatment currently provided in the

Plan. Such a less favorable treatment cold include a distribution of property with a lesser value

than currently provided in the Plan or no distribution whatsoever under the Plan. Changes to the

Plan may also delay the confirmation of the Plan and the Debtors’ emergence from bankruptcy.

                           4. Nonconsensual Confirmation

        In the event that any impaired class of claims or interests does not accept a chapter 11

plan, a bankruptcy court may nevertheless confirm a plan that the proponents’ request if at least

one impaired class (as defined under section 1124 of the Bankruptcy Code) has accepted the plan

(with such acceptance being determined without including the vote of any “insider” in such

class), and , as to each impaired class that has not accepted the plan, the bankruptcy court

determines that the plan “does not discriminate unfairly” and is “fair and equitable” with respect

to the dissenting impaired class(es).      The Debtors believe that the Plan satisfies these

requirements, and the Debtors may request such nonconsensual Confirmation in accordance with

subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that the

Bankruptcy Court will reach this conclusion.         In addition, the pursuit of nonconsensual

Confirmation or Consummation of the Plan may result in, among other things, increased

expenses relating to professional compensation.

                           5. Continued Risk After Confirmation

        Even if the Plan is consummated, the Debtors will continue to face a number of risks,

including certain risks that are beyond their control, such as further deterioration or other

changes in economic conditions, changes in the industry and potential revaluing of their assets

sue to the chapter 11 proceedings. Some of these concerns and effects typically become more

acute when a case under the Bankruptcy Code continues for a protracted period without

Debtors’ Combined Plan                          19
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 26 of 96



indication of how or when the case may be completed. As a result of these risks and others, there

is no guarantee that a chapter 11 plan of reorganization reflecting the Plan will achieve the

Debtors’ goals.

        In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the

Debtors with the exclusive right to propose a plan and prohibits creditors and others from

proposing a plan. The Debtors have retained the exclusive right to prose the Plan. If the

Bankruptcy Court terminates that right, however, or the exclusivity period expires, there could be

material adverse effect on the Debtors’ ability to achieve confirmation of the Plan.

        Furthermore, the Debtors cannot predict the ultimate amount of all settlement terms for

the Debtors’ liabilities that will be subject to the Plan. Even if the Debtors’ debts are reduced

and/or discharged through the Plan, the Debtors may need to raise additional funds after the

completion of the proceedings related to the Chapter 11 Cases. Adequate funds may not be

available when needed or may not be available on favorable terms. Even once the Plan is

implemented, the Debtors’ operating results may be adversely affected by the possible reluctance

of advertisers to do business with a company that recently emerges from bankruptcy

proceedings.

                          6. The Chapter 11 Cases May Be Converted to Cases under
                             Chapter 7 of the Bankruptcy Code
        If a bankruptcy court finds that it would be in the in the best interest of the creditors

and/or the debtor in a chapter 11 case, the bankruptcy court may convert a chapter 11 bankruptcy

case to a case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would

be appointed to liquidate the debtor’ assets for distribution in accordance with the priorities

established by the Bankruptcy Code. The Debtors believe that liquidation under chapter 7 would

result in significantly smaller distributions being made to creditors than those provided for in a

chapter 11 plan because of (a) the likelihood that the assets would have to be sold or otherwise

Debtors’ Combined Plan                          20
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 27 of 96



disposed of in a disorderly fashion over a short period of time, (b) additional administrative

expenses involved in the appointment of a chapter 7 trustee, and (c) the possibility of additional

expenses and Claims.

                         7. Debtors May Object to the Amount or Classification of a
                             Claim
        Except as otherwise provided in the Plan, the Debtors reserve the right to object to the

amount or classification of any Claim under the Plan. The estimates set forth in the disclosure

statement provided herein cannot be relied on by and Holder of a Claim where such Claim is

subject to an objection. Any Holder of a Claim that is subject to an objection thus may not

receive its expected share of the estimated distributions described in this disclosure.

                           8. Risks of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur quickly after the

Confirmation Date, there can by no assurance as to such timing or as to whether the Effective

Date will occur.

                           9. Contingencies Could Affect Votes of Impaired Classes to
                               Accept or Reject the Plan
        The distributions available to Holders of Allowed Claims under the Plan can be affected

by a variety of contingencies, including, without limitation, whether the Bankruptcy Court orders

certain Allowed Claims to be subordinated to other Allowed Claims. The occurrence of any and

all such contingencies, which would affect distributions available to Holders of Allowed Claims

under the Plan, will not affect the validity of the vote taken by the Impaired Classes to accept or

reject the Plan or require any sort of revote by Impaired Classes.

        The estimated Claims and creditor recoveries set forth in this disclosure are based on

various assumptions, and the actual Allowed amounts of Claims may significantly differ from

the estimates.     Should one or more of the underlying assumptions ultimately prove to be

incorrect, the actual Allowed amounts of claims may vary from the estimated Claims contained

Debtors’ Combined Plan                           21
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 28 of 96



in this disclosure. Moreover, the Debtors cannot determine with any certainty at this time, the

number or amount of Claims that will ultimately be Allowed. Such differences may materially

and adversely affect, among other things, the percentage recoveries to Holders of Allowed

Claims under the Plan.

           b. The Reorganized Debtors May Not Be Able to Achieve their Projected
              Financial Results
        The Reorganized Debtors may not be able to achieve their projected financial results.

The financial projections set forth in this disclosure represent the Debtors’ best estimate of

Debtors’ future financial performance, which is necessarily based on certain assumptions

regarding anticipated future performance of the Reorganized Debtors’ operations, as well as the

domestic and world economies in general, and the industry segments in which the Debtors

operate in particular. Although the Debtors believe that the financial projections are reasonable,

there can be no assurance that they will be realized. If the Debtors do not achieve their projected

financial results, the value of the recoveries under the Plan may be negatively affected and the

Debtors may lack sufficient liquidity to continue operating as planned after the Effective Date.

Moreover, the financial condition and results of operations of the Reorganized Debtors from and

after the Effective Date may not be comparable to the financial condition or results of operations

reflected in the Debtors historical financial statements.

           c. Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses
                        1. The Reorganized Debtors May Not Be Able to Generate
                            Sufficient Cash to Fund their Operations and Service their
                            Indebtedness
        The Reorganized Debtors ability to generate cash to fund their operations and make

scheduled payments on or refinance their debt obligations following emergence depends on the

Reorganized Debtors’ financial conditions and operating performance, which are subject to the

prevailing economic, industry, and competitive conditions and to certain financial, business,

legislative, regulatory, and other factors beyond the Reorganized Debtors’ control.            The

Debtors’ Combined Plan                           22
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 29 of 96



Reorganized Debtors to fund their operations and pay the indebtedness.

                          2. The Reorganized Debtors Will Be Subject to Various Risks
                               and Uncertainties Associated with the Chapter 11 Cases
        For the duration of the Chapter 11 Cases, the Debtors’ operations, including their ability

to execute their business plan will be subject to the risks and uncertainties associated with

bankruptcy. These risks include the following:

            •   the Debtors’ creditors or other third parties may take actions or make decisions

                that are inconsistent with and detrimental to the plans the Debtors believe to be in

                their best interests;

            •   Debtors may be unable to obtain court approval with respect to certain matters in

                the Chapter 11 Cases from time to time;

            •   the Bank Court may not agree with the Debtors’ objections to positions taken by

                other parties;

            •   the Debtors may not be able to confirm and consummate the Plan or may be

                delayed in doing so;

            •   the Debtors may not be able to obtain and maintain normal credit terms with

                vendors, strategic partners, and service providers;

            •   the Debtors may not be able to continue to invest in their products and services,

                which would hurt their competitiveness;

            •   the Debtors may not be able to enter into or maintain contracts that are critical to

                their operations at competitive rates and terms, if at all;

            •   the Debtors’ may be exposed to risks associated with third parties seeking and

                obtaining court approval to (i) terminate or shorten the Debtors’ exclusivity

                period to propose and confirm the Plan, (ii) appoint a Chapter 11 trustee or (iii)

                convert the Chapter 11 Cases to chapter 7 liquidation cases; and
Debtors’ Combined Plan                            23
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 30 of 96



            •    the Debtors’ customers may choose to do business with their competitors.

        These risks and uncertainties could affect the Debtors’ business and operations in various

ways. For example, negative events associated with the Chapter 11 Cases could affect the

Debtors’ ability to compete for new business and possibly affect the relationships with business

partners, vendors, and employees. Because of the risks and uncertainties associated with the

Chapter 11 Cases, the ultimate impact of events that occur during these proceedings will have on

the Debtors’ business, financial condition, and results of operation cannot be accurately predicted

or quantified.

                        3. Operating in Bankruptcy for a Long Period of Time May
                           Harm the Debtors’ Business
        The Debtors’ future results will be dependent upon the timely and successful

confirmation and implementation of a plan of reorganization. If a restructuring is protracted, it

could adversely affect the Debtors’ operating results, including their relationships with

advertising customers, business partners, and employees. The longer the Chapter 11 Cases

continue, the more likely it is that the Debtors’ advertising customers will lose confidence in the

Debtors’ ability to reorganize their business successfully and seek to establish alternative

commercial relationships. If the Debtors experience a protracted reorganization, there is a

significant risk that the value of the enterprise would substantially be eroded to the detriment of

all stakeholders.

        So long as the proceedings related to the Chapter 11 Cases continue, the Debtors will be

required to incur substantial costs for professional fees and other expenses associated with the

administration of the Chapter 11 Cases.

                        4. Financial Results May Be Volatile and May Not be Indicative
                           of Future Financial Performance
        During these Chapter 11 Cases, the Debtors’ financial results may be volatile as

restructuring activities and expenses may significantly impact the Debtors’ financial statements.
Debtors’ Combined Plan                          24
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 31 of 96



As a result, the Debtors historical financial performance may not be indicative of their financial

performance after the Petition Date.

                           5. Debtors Have Liquidity Needs

        The Debtors’ ability to fund their operations and capital expenditures requires a

significant amount of cash. Debtors’ principal sources of liquidity historically have been cash

flow from operations. If the Debtors’ cash flow from operations decreases as a result of market

conditions, demand for their products, or otherwise, the Debtors may not have the ability to

expend the capital necessary to improve or maintain their current operations, resulting in

decreased revenue over time.

        The Debtors face uncertainty regarding the adequacy of their liquidity and capital

resources and during the pendency of these chapter 11 cases, may have limited access to

additional financing. In addition to the cash necessary to fund ongoing operations, the Debtors

have incurred significant professional fees and other costs in connections with preparing for

these chapter 11 cases and expect to continue to incur significant professional fees and costs

throughout. Debtors cannot guarantee that cash on hand and cash flow from operations will be

sufficient to continue to fund their operations and allow the Debtors to satisfy obligations related

to these cases until he debtors are able to emerge from bankruptcy protection.

        Debtors long term liquidity requirements and adequacy of their capital resources are

difficult to predict at this time. The Debtors’ liquidity, including the ability to meet ongoing

operational conditions obligations, will be dependent on, amount other things 1) their ability to

comply with the terms of any cash collateral order entered by the Court; 2) their ability to

maintain adequate cash on hand; 3) their ability to generate cash flow from operations; 4) their

ability to develop, confirm, and consummate a chapter 11 plan or other alternative restructuring

transaction; and 5) the cost, duration, and outcome of the chapter 11 cases. The Debtors’ ability

Debtors’ Combined Plan                          25
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 32 of 96



to maintain adequate liquidity depends, in part upon industry conditions and general economic,

financial, competitive, regulatory, and other factors beyond Debtors’ control.

                           6. The Debtors Operate in a Highly Competitive Industry

The Debtors operate in a highly competitive industry and may not be able to maintain or increase

their current revenues following the emergence from these chapter 11 cases. The Debtors

compete with many oil and gas part manufactures and suppliers internationally. Sales revenue

and market share is subject to change for various reasons, including consolidation of the

Debtors’ competitors through processes such as mergers and acquisitions, which could have the

effect of reducing Debtors’ revenues in certain markets. The Debtors’ competitors may develop

technology, services, or advertising media that are equal to or superior to those the Debtors

provide or that achieve greater market acceptance and brand recognition than the Debtors

achieve. It is also possible that new competitors may emerge and rapidly acquire market share

from the Debtors. The Debtors’ ability to compete depends in part on the Debtors’ ability to

achieve a competitive cost structure.

                        7. The Reorganized Debtors May be Adversely Affected by
                           Potential Litigation
        The Debtors may be parties to litigation in the future. Litigation can be expensive and

time consuming to bring or defend against.         Such litigation could result in settlements or

damages that could significantly affect the Reorganized Debtors financial results. It is also

possible that a party may commence litigation with respect to the treatment of their Claims under

the Plan. Its not possible to predict the potential litigation that the Reorganized Debtors may

become a party to , or the final resolution of such litigation. The effect of any potential litigation

can be detrimental to the Reorganized Debtors finances.




Debtors’ Combined Plan                           26
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 33 of 96



                          8. The Loss of Employees Could Adversely Affect the Debtors’
                             Operations
        As a result of these chapter 11 cases, it is possible that the Debtors may experience

increased levels of employee attrition, and that the employees may face distraction and

uncertainty. A loss of key personal or erosion of employee moral could adversely affect the

Debtors’ business and results of operations.

                       9. Certain Claims May Not Be Discharged and Could Have a
                          Material Adverse Effect on the Debtors’ Financial Condition
                          and Results of Operations
        The Bankruptcy Code provides that the confirmation of a plan of reorganization

discharges a debtor from substantially all debts arising prior to confirmation. With a few

exceptions, all Claims that arise prior to the Debtors’ filing of their Petitions or before

confirmation of a plan of reorganization 1) would be subject to compromise and/or treatment

under the plan of reorganization and/or (2) would be discharged in accordance with the terms of

the plan of reorganization. However, there can be no assurance that the aggregate amount of

such claims that are not subject to treatment under the Plan or that are not discharged will not be

material.

    5. Summary of the Debtors’ Assets and Treatment of Claims and Equity Interests
          a. Summary of Assets
       The Debtors filed schedules of all of their assets and liabilities on March 29, 2019.

Complete copies of the schedules are available from the Clerk of the Court. The primary assets

of the bankruptcy estate, their estimated values are reflected in the liquidation analysis attached

as Exhibit E for each Entity. The values contained in the liquidation analysis are those that the

Debtors believe reflect the actual market value of the assets, should they be sold or auctioned in a

liquidation scenario. These values are not book values based on purchase price as may be

reflected elsewhere.




Debtors’ Combined Plan                          27
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 34 of 96



            b. Summary of the Plan of Reorganization

        Debtors shall, as Reorganized Debtors, continue to exist after the Effective Date as legal

entities organized in the State of Texas without any prejudice to any right to alter or terminate

such existence under applicable state law.

        This Plan provides for payment of secured creditor BancorpSouth Bank (“Bancorp”)

through affiliate Gupta Management, LLC. Although Bancorp will retain its liens and security

interests in the Debtors, the Debtors will not make payment to Bancorp under the Plan. The

other secured creditors CNA Metals Limited and Hari Agrawal will be paid the full principal

amount within five years. The priority claims to the taxing authorizes will also be paid in full in

five years. Payments are to be made on a quarterly basis. Unsecured creditors with claims of

$4,200 or less will be paid 10% of their Claim in one single lump sum payment to be made

within 180 days of the Effective Date. Unsecured Creditors with claims above $4,200 will be

paid 10% of their Claim in quarterly payments for a period of five years. If circumstances allow,

Debtors may make earlier payments.

            c. Administrative and Priority Claims

        In accordance with section 1123(a)(1) of the Bankruptcy Code, administrative expense

claims and priority tax claims have not been classified and thus are excluded from the classes of

claims and equity interests set forth in section (d) below. Administrative claims are the claims

allowed under § 503(b) of the Bankruptcy Code for administration of these bankruptcy cases.

        All final requests for payment of professional fee claims for services rendered and

reimbursement of expenses incurred prior to the Confirmation Date must be filed no later than 90

days after the Effective Date. Retained Professionals shall provide the Debtors with a reasonable

and good faith estimate of their unpaid fees and expenses incurred in rendering services to the

Debtors before and as of the Confirmation Date projected to be outstanding as of the anticipated

Debtors’ Combined Plan                          28
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 35 of 96



Effective Date, and shall provide such estimate no later than five Business Days prior to the

anticipated Effective Date. If the Retained Professional does not provide an estimate, Debtors

may estimate the amount of unpaid and unbilled fees and expenses.      The total estimated amount

shall be deposited into the Retained Professional’s trust account at least two Business Days prior

to the Effective Date. The funds held in the trust account shall be the property of the estates of

the Debtors or Reorganized Debtors.         When all professional fee claims allowed by the

Bankruptcy Court have been paid in full pursuant to one or more final orders of the Bankruptcy

Court, any remaining funds held in trust shall be turned over to the Reorganized Debtors without

any further notice to or action, order, or approval of the Bankruptcy Court or any other entity.

        Holders of Administrative Claims may include, without limitation, Sartaj Bal, PC for

professional fees in the estimated amount of $42,000 and Darshan Wadhwa, CPA for

professional fees in the estimated amount of $3,000.

        After the Effective Date, any requirement that Retained Professionals comply with

sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation

for services rendered after such date shall terminate, and the Reorganized Debtors may employ

and pay any Retained Professional in the ordinary course of business without any further notice,

to or action, order, or approval of, the Bankruptcy Court, should any serves be rendered.

        All Statutory Fees that become due and payable prior to the Effective Date shall be paid

by the Debtors within thirty (30) days after the Effective Date. After the Effective Date, the

Reorganized Debtors shall pay any and all such fees when due and payable, and file any reports

as applicable. The Reorganized Debtors shall remain obligated to pay the quarterly fees to the

United States Trustee until the Chapter 11 cases are converted, dismissed, or a final decree is

issued, whichever occurs first.

        Except to the extent that a holder of an Allowed Claim of the type described in §

Debtors’ Combined Plan                          29
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 36 of 96



507(a)(8) of the Bankruptcy Code has been paid prior to the Effective Date or agrees to a less

favorable treatment, in full and final satisfaction compromise, settlement, release, discharge of,

and in exchange for, each such Allowed Claim and each Holder of such Allowed Claim shall be

treated in accordance with the terms set forth in 1129(a)(9)(C) of the Bankruptcy Code and shall

receive annual Cash payments commencing on the first anniversary of the Effective Date to pay

the aggregate amount of such Claim within five years of the Petition Date. However, the

Debtors and Reorganized Debtors shall have the right to pay any such priority tax claim, or any

remaining balance, in full, at the time on or after the Effective Date, without premium or penalty.

All priority tax claims that are not due and payable on or before the Effective Date shall be paid

in the ordinary course of business as such obligations become due. The total estimated priority

tax claims for Debtors are as follows: $60,061.01 for Well Head Component, Inc. and

$158,852.19 for Cornerstone Valve, LLC.

           d. Summary of Treatment of Claims and Equity Interests
                 i. Classification of Claims and Equity Interests
Class     Type                                Status Under Plan   Voting Status

1         Secured     Claim   of   BancorpSouth Impaired                   Entitled to Vote

          Bank

2         Secured Claim of CNA Metals Impaired                             Entitled to Vote

          Limited & Hari Agrawal

3         Unsecured Claims of $4,200 or less      Impaired                 Entitled to Vote

4         General Unsecured Claims                Impaired                 Entitled to Vote

5         Intercompany Claims                     Impaired      or    not Not Entitled to Vote

                                                  Impaired

6         Nitesh Gupta’s Equity Interest          Impaired                 Not Entitled to Vote



Debtors’ Combined Plan                          30
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 37 of 96



                   ii. Treatment of Claims and Equity Interests
                          1. Class 1: Secured Claim of BancorpSouth Bank
        This class only includes Bancorp. Bancorp is an over secured secured lender to Well

Head Component, Inc and Debtors’ affiliate Gupta Management, LLC. Bancorp’s claim shall be

paid in full. Debtors have both collateralized their assets to Bancorp to secure Bancorp’s loan.

The current outstanding debt amount to Bancorp is approximately $5,186,631.24. Provided that

Gupta Management, LLC continues to timely make monthly payments to Bancorp in the amount

of $38,368.51, the Debtors will not make any payments to the Bancorp. It is anticipated that

Bancorp, shall be repaid from affiliate and co-borrower Gupta Management, LLC. Bancorp will

retain any and all liens and security interest in the Debtors’ assets that it had Pre-Petition; and in

the event that Gupta Management, LLC defaults on its loan repayment to the Bancorp, Bancorp

can require that payments being made to junior classes shall be used to pay Bancorp. Bancorp’s

Claim is Allowed.

        Class 1 is Impaired under the Plan. Therefore, Bancorp is entitled to vote to accept or

reject the Plan.

                          2. Class 2: Secured Claim of CNA Metals Limited & Hari
                              Agrawal
        This class only includes CNA Metals Limited and Hari Agrawal (collectively “CNA”).

CNA is an over secured creditor. CNA’s Claim shall be paid in full. CNA will receive (20)

twenty quarterly installments, due on the first day of each quarter starting the first new calendar

quarter after the Effective Date. Debtors anticipate CNA’s Claim to be Allowed approximately in

the amount of $405,171.53. In the even that Gupta Management, LLC defaults on its obligations

to Bancorp, then payments to Class 2 and Class 4 shall be suspended and be subordinate to the

claim of Bancorp.

        Class 2 is Impaired under the Plan. Therefore, CNA is entitled to vote to accept or reject

the Plan.

Debtors’ Combined Plan                           31
and Disclosure Statement
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 38 of 96



                           3. Class 3: Unsecured Creditors Claiming $4,200 or Less

        This class consists of all known non-priority unsecured claims of $4,200 or less, whether

scheduled or based on proofs of claim on file. Allowed Claims of creditors in Class 3 shall be

paid based on a percentage. Creditors will receive a single lump sum payment of 10% of their

Allowed Claim paid within 180 days of the Effective Date. Debtors believe the total Allowed

Claims in Class 3 will be approximately $122,800 for Cornerstone Valve, LLC and $45,000 for

Well Head Component, Inc. Debtors plan on filing objections to some Claims and the amounts

estimated here are based on the assumption that the Debtors will prevail on their objections.

        Class 3 is Impaired under the Plan and therefore entitled to vote to accept or reject the

Plan.

                           4. Class 4: General Unsecured Claims

        This class consists of all known non-priority unsecured claims, whether scheduled or

based on proofs of claim on file. This class does not include the claims in Class 3. Allowed

Claims of general unsecured creditors shall be paid on a percent plan. Creditors will receive

10% of their allowed claim in twenty (20) quarterly installments, due on the first day of each

quarter starting the first new calendar quarter after the Effective Date. Debtors believe the total

Allowed Claims in Class 4 will be approximately $2,050,000 for Cornerstone Valve, LLC and

$777,000 for Well Head Component, Inc. Debtors plan on filing objections to some Claims and

the amounts estimated here are based on the assumption that the Debtors will prevail on their

objections. In the event that Gupta Management, LLC defaults under its obligations to Bancorp,

then payments to Class 4 and Class 2 shall be suspended and be subordinate to the claim of

Bancorp.

        Class 4 is Impaired under the Plan and therefore entitled to vote to accept or reject the

Plan.

Debtors’ Combined Plan                          32
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 39 of 96



                           5. Class 5: Intercompany Claims

        All intercompany claims shall be extinguished and cancelled on the Effective Date, or

shall remain unaffected, at the option of the Reorganized Debtors.

        Class 5 is Impaired or not Impaired under the Plan and thus are deemed to reject or

accept this Plan. Therefore, Holders of Intercompany Claims are not entitled to vote or accept or

reject the Plan.

                           6. Class 6: Nitesh Gupta’s Equity Interest

        Nitesh Gupta currently holds 100% interest in each of the Debtors. The stock and

ownership interest is of nominal value. Mr. Gupta shall contribute new value in exchange for

100% of the outstanding interests in the Well Head Component, Inc and 75% of the outstanding

interest in Cornerstone Valve, LLC. Such new value shall be provided in the form of and initial

payment of $10,000 to Well Head Component, Inc. and $15,000 to Cornerstone Valve, LLC and

a subsequent payment after the sale of the property owned by Gupta Management, LLC. Mr.

Gupta intends to invest the bulk of the proceeds from the sale into the Reorganized Debtors after

repaying its creditor obligations.    Although the exact amount of net proceeds is currently

unknown, Mr. Gupta anticipates that at minimum he will have and invest into the Reorganized

Debtors at least an amount between $500,000 and $700,000.

        Gupta shall, as of the Effective Date, pay in to the Debtors the initial new value and

receive ownership interest in the Reorganized Debtors in exchange. Gupta shall receive the

same 100% ownership interest in Well Head Component, Inc. and 77.5% interest in Cornerstone

Valve, LLC. In consideration for continued employment and service, 22.5% of reorganized

Cornerstone Valve, LLC will be provided as follows: 7.5% to Randall Merritt, 5% to Michael

Garrett Cie, 5% to Manual Salgado, and 5% to Ashish Agrawal.

        Class 6 is Impaired under the Plan and not entitled to vote to accept or reject the Plan.

Debtors’ Combined Plan                           33
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 40 of 96



    6. Executory Contracts and Leases

    Except for the assumed contracts and leases listed in the following chart, all executor leases

and contracts, if any others, are rejected as of the Effective Date. There is no amount to cure.

Proofs of claim for damages arising from the rejection of an executor lease or contract must be

filed no later than 30 days after the Effective Date. Claims filed after that date will not be paid.

    Contracting Party                Description of Contract

    Gupta Management, LLC            Real Estate Lease

    American Petroleum Institute Licensing and Certification

        If you are a contracting party on an assumed contract and disagree with the cure amounts

shown, you must file an objection prior to the objection deadline of _______________. If you do

not file an objection prior to the objection deadline, the Court may confirm the plan and you will

be bound by the terms of the confirmed plan as to the cure amount.

    7. Claims Objections

    Claims objections must be filed not later than 60 days after entry of the order confirming the

Plan. The Court, on motion by a party in interest, may extend the deadline. Any such motion

must be filed not later than 60 days after entry of the order confirming the plan.

    Except for as otherwise provided herein or as agreed to by the Reorganized Debtors, all

Proofs of Claim filed after the applicable claims bar date (regular - July 8, 2019 and government

- August 23, 2019) shall be deemed disallowed in full and expunged as of the Effective Date,

forever barred, estopped, and enjoined from assertion.

    On or after the Effective Date, except as provided in the Plan of Confirmation Order, a Proof

of Claim may not be amended without prior authorization of the Bankruptcy Court and the

Reorganized Debtors. Any unauthorized amended Proof of Claim shall be deemed disallowed in

full and expunged without any further action, order or approval of the Bankruptcy Court;
Debtors’ Combined Plan                            34
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 41 of 96



provided that the foregoing shall not apply to Administrative Claims.

    8. Confirmation Procedure
          a. Hearing
       A hearing has been scheduled for ___________ at _____ (Central Time), before the

Honorable Marvin Isgur, 515 Rusk Street, Courtroom 404, Houston, Texas 77002, to consider

confirmation of the Plan pursuant to 1129 of the Bankruptcy Code. The Confirmation Hearing

may be adjourned from time to time by the Bankruptcy Court.

            b. Procedure for Objecting

Any objection to confirmation of this Plan must: a) be in writing, b) conform to the applicable

Bankruptcy Rules, c) be filed with the Bankruptcy Court and served so as to be actually received

on or before ___________________ (“Confirmation Objection Deadline”), by i) counsel for the

Debtors, Sartaj Bal, PC, 5315 Cypress Creek Pkwy, #B295, Houston, Texas 77069 (Attn: Sartaj

Bal (ssb6509@me.com), and ii) the United States Trustee, 515 Rusk Ave, Ste. 3516, Houston,

Texas 77002.

        Unless an objection is timely filed and served by the Confirmation Objection Deadline,

such objection may not be considered by the Bankruptcy Court at the Confirmation Hearing.

            c. Requirements for Confirmation

        The Bankruptcy Court will confirm the Plan only if it meets all applicable requirements

of section 1129 of the Bankruptcy Code. Among the requirements for confirmation is that the

Plan be: a) accepted by all Impaired Classes of Claims and Equity Interests or, if rejected by an

Impaired Class, that the Plan “does not discriminate unfairly” against and is “fair and equitable”

with respect to such Class; and b) feasible. The Bankruptcy Court must also find that a) the Plan

has classified Claims and Equity Interests in a permissible manner; b) the Plan complies with the

technical requirements of Chapter 11 of the Bankruptcy Code; and c) the Plan has been proposed

in good faith. The Debtors believe that the Plan complies, or will comply, with all such

Debtors’ Combined Plan                         35
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 42 of 96



requirements.

            d. Classification of Claims and Equity Interests

        Section 1122 of the Bankruptcy Code requires the Plan to place a Claim or Equity

Interest in a particular Class only if such Claim or Equity Interest is substantially similar to the

other Claims or Equity Interests in such Class.         The Plan create separate Classes to deal

respectively with the various claims and interests.         The Debtors believe that the Plan’s

classifications place substantially similar Claims and Equity Interests in the same Class and this

meet the requirements of section 1122 of the Bankruptcy Code.

            e. Impaired Claims or Equity Interests

Section 1124 of the Bankruptcy Code provides that a Class of Claims or Equity Interests may be

Impaired if the Plan alters the legal, equitable or contractual rights of the Holders of such Claims

or Equity Interests. Holders of Claims or Equity Interests that are Impaired are entitled to vote

on the Plan. Holders of Claims that are not Impaired by the Plan are deemed to accept the Plan

and do not have the right to vote on the Plan.

            f. Eligibility to Vote on the Plan

        Unless otherwise ordered by the Bankruptcy Court, only Holders of Claims in Classes 1,

2, 3, and 4 may vote on the Plan. In order to vote on the Plan, you must hold a Claim in Classes

1, 2, 3, or 4. Debtors will only solicit votes from Holders of Claims that are entitled to vote.

            g. Voting Deadline

    The deadline to submit the voting ballot is ___________________.

    In order for the ballots to count, it must be complete and delivered timely to: Sartaj Bal, PC,

5315 Cypress Creek Pkwy, B295, Houston, Texas 77069.

    Any legible ballot that is timely received from a party entitled to vote, that contains sufficient

information to permit the identification of the party casting the ballot, and that is cast as an

Debtors’ Combined Plan                           36
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 43 of 96



acceptance or rejection of the Plan will be counted and will be deemed to be cast as an

acceptance or rejection.

            h. Acceptance of the Plan

    In order for the Plan to be accepted by an Impaired Class of Claims, a majority in number

and two-thirds in dollar amount of the Claims voting (of each Impaired Class of Claims) must

vote to accept the Plan. At least one impaired Class of Creditors, excluding the votes of insiders,

must actually vote to accept the Plan. The Debtors urge that you vote to accept the Plan.

    9. Provisions Governing Distributions

            a. Method of Payment

        Unless otherwise expressly agreed, in writing, all Cash payments to be made pursuant to

        the Plan shall be made by check drawn on a domestic bank or electronic wire.

            b. Distribution Agent

    The Reorganized Debtors may employ a Distribution Agent.              Should the Reorganized

Debtors employ a Distribution Agent, the Distribution Agent shall be empowered to a) effect all

actions and execute all agreements, instruments, and other documents necessary to perform its

duties under he Plan; b) make all distributions contemplated under the Plan; c) employ

professionals to represent it with respect to its responsibilities; and d) exercise such other powers

as may be vested in the Distribution Agent by order of he Bankruptcy Court, pursuant to the

Plan, or as deemed by the Distribution Agent to be necessary and proper to implement the

provisions of the Plan. Reasonable fees and expenses incurred by the Distribution Agent after the

Effective Date shall be paid by the Reorganized Debtors. The Distribution Agent shall not be

required to give bond or surety or otherwise provide security for the performance of its duties

unless ordered by the Bankruptcy Court



Debtors’ Combined Plan                           37
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 44 of 96



            c. Distributions

    Distributions shall be made to the Holders of Allowed Claims after the Effective Date a) to

the address of each such Holder as set forth in the Debtors’ Books and Records (or if the Debtors

have been notified in writing, on or before the date that is 10 Business Days before the Effective

Date, of a change of address, to the changed address) or in the Claims registers as of the date of

the Confirmation Hearing or (b) on any counsel that has provided notice of representation or

appeared in the Chapter 11 Cases on the Holders Behalf; provided that the address for each

Holder of an Allowed Claim shall be deemed to be the address set forth in, as applicable, any

Proof of Claim filed. If no Proof of Claim has been filed, then the address set forth in the

Schedules. Not withstanding anything to the contrary in the Plan, the Debtors, he Reorganized

Debtors, and Distribution Agent as applicable, shall not incur any liability whatsoever on

account of any distributions under the Plan.

            d. Rule for Disputed Claims

    Notwithstanding any provision otherwise in the Plan and except as otherwise agreed to by the

Reorganized Debtors and the Holder of a Disputed Claim, or as set forth in a final order, no

partial payments and partial distributions should be made with respect to a Disputed Claim until

the Disputed Claim has become an Allowed Claim, or has otherwise been resolved by settlement

or final order.

            e. Undeliverable Distributions and Unclaimed Property

    In the event that either (a) a distribution to any Holder is returned as undelivered or (b) the

Holder of an Allowed Claim or Allowed Interest does not respond to a request for information

necessary to facilitate a particular distribution, no distribution to such Holder shall be made

unless and until the it has bee determined that the then-current address of such Holder or

received the necessary information to facilitate a particular distribution, at which time the

Debtors’ Combined Plan                          38
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 45 of 96



distribution shall be made without interest or other accruals; provided that such distributions

shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code on the date

that is six months after the later of (a) the Effective Date and (v) the date of the distribution.

After such date, all unclaimed property of interests in property shall revert to the Reorganized

Debtors automatically and without a need for a further order by the Bankruptcy Court

(notwithstanding any applicable local, state, federal, or foreign escheat, abandoned, or unclaimed

property laws to the contrary), and the Claim of any Holder to such property or interest in

property shall be discharged and forever barred.

    10. Effect of Confirmation of the Plan

    Except as provided in this Plan, the occurrence of he Effective Date of this Plan shall, and

does hereby, act to discharge and release the Claims of all creditors of all interests against the

Debtors and the Reorganized Debtors and shall be deemed to constitute a full and complete

settlement with such creditors. The Plan constitutes complete satisfaction, discharge, and release

of all claims, causes of action of any nature whatsoever, including any interest accrued on claims

of from and after the Petition Date, whether known or unknown, against, liabilities, liens on,

obligations of, and rights against the Debtors or any of heir assets, regardless of whether any of

their assets shall have been distributed or retained pursuant to the Plan. The Confirmation Order

shall be a judicial determination of the discharge of all Claims subject to the occurrence of the

Effective Date.

    Confirmation of the Plan, however, shall not disturb the perfected liens on any class of

secured creditors as provided for in this Plan. With respect to the classes of secured creditors

holding a secured claim, such creditors shall retain their lien(s) securing such claims until such a

time that the secured claim is satisfied.



Debtors’ Combined Plan                          39
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 46 of 96



    11. United States Trustee Fees

    The Debtors will be responsible for timely payment of United States Trustee quarterly fees

incurred pursuant to 28 U.S.C § 1930(a)(6). Any fees due as of the date of confirmation will be

paid on the Effective Date. After confirmation, the Debtors will continue to file timely financial

reports.

    12. Miscellaneous Provisions

            a. Binding Effect

        The Plan shall be binding upon and inure to the benefit of the Debtors, the Holders of

Claims and Holders of Equity Interests, and their respective successors and assigns, whether or

not the Claim or Equity Interest of such holder is impaired under the Plan and whether of not

such holder has accepted the Plan.

            b. Headings

        Headings are used in the Plan for convenience and reference only, and shall not constitute

        a part of the Plan

            c. Termination of Injunctions or Stays

        Unless otherwise provided herein or in another order from the Bankruptcy Court, all

injunctions or stays provided for in these Chapter 11 Cases under section 105 or 362 of the

Bankruptcy Code or otherwise, and extant on the Confirmation Date shall terminate on the

Effective Date, at which time the injunctions and stays set forth in this Plan shall take effect.

            d. Amendment or Modification of the Plan

Alterations, amendments or modifications of the Plan may be proposed in writing by the

Debtors, at any time before the Confirmation Date, provided that the Plan, as altered, amended or

modified, satisfies the conditions of sections 1122 and 1123 of the Bankruptcy Code, and the

Debtors have complies with sections 1125 of the Bankruptcy Code.           A holder of a Claim that

Debtors’ Combined Plan                           40
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 47 of 96



has accepted the Plan shall be deemed to have accepted the Plan, as altered, amended or

modified, if the proposed alteration, amendment or modification does not materially and

adversely change the treatment of the Claim of such holder. Prior to the Effective Date, the

Debtors may make appropriate technical non-material modifications to the Plan without further

order or approval of the Bankruptcy Court, provided that such technical modifications do not

adversely affect the treatment of holders of Claims or Equity Interests.

            e. Severability

        In the event the Bankruptcy Court determines, before the Confirmation Date, that any

provisions in this Plan are invalid, void, or unenforceable, such provision shall be invalid, void

or unenforceable with respect to the Holder or Holders of such Claims or Equity Interests as to

which the provision is determined to be invalid, void or unenforceable.             The invalidity,

voidability or unenforceability of any such provision shall in no way limit or affect the

enforceability and operative effect of any other provision of the Plan and shall not require re-

solicitation of any acceptance or rejection of the Plan unless otherwise ordered by the

Bankruptcy Court.

            f. Revocation or Withdrawal of the Combined Plan and Disclosure Statement

        The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation

Date. If the Debtors revoke or withdraw the Plan, then the Plan shall be deemed null and void.

In such event, nothing contained herein shall constitute or be deemed a waiver or release of any

Claim by or against the Debtors and the Estates.

            g. Exhibits and Scheduled

        All exhibits and schedules to the Plan are incorporated into and are a part of the Plan as if

set forth in full herein.

            h. No Admissions

Debtors’ Combined Plan                           41
and Disclosure Statement
       Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 48 of 96



        Notwithstanding anything herein to the contrary, nothing contained in the Plan shall be

deemed as an admission by any Entity with respect to any matter set forth herein.

            i. Successors and Assigns

        The rights, benefits and obligations of any Person or Entity named or referred to in the

Plan shall be binding on, and shall inure to the benefit of any heir, executor, administrator,

successor or assign of such Person or Entity.

            j. Implementation

        The Debtors and Reorganized Debtors, as applicable, shall take all steps and execute all

documents, necessary to effectuate the provisions contained in this Plan

            k. Inconsistency

        In the event of any inconsistency among the Plan and any other instrument or document

created or executed pursuant to the Plan, the provisions of the Plan shall govern.


        Dated: July 5, 2019

                                                       Respectfully submitted,

                                                       SARTAJ BAL, P.C.

                                                By:    /s/ Sartaj Bal
                                                       Sartaj Bal
                                                       Texas Bar No.: 24071955
                                                       Fed. I.D. No. 1103317
                                                       5315 Cypress Creek Parkway, #B295
                                                       Houston, Texas 77069
                                                       T: (713) 885-6395
                                                       F: (281) 715-3231
                                                       ssb@880mail.com
                                                       Counsel for Debtors




Debtors’ Combined Plan                            42
and Disclosure Statement
Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 49 of 96




                        Exhibit A
                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 50 of 96
4:31 PM                                              Cornerstone Valve LLC.
07/03/19                                                  Profit & Loss
Accrual Basis                                    January 2014 through December 2018

                                                                   Jan - Dec 14          Jan - Dec 15
  Ordinary Income/Expense
       Income
          400000 · Rental Income                                                  0.00                  0.00
          400100 · Sales Valves
             400101 · Tier 1 Valves                                2,536,427.15          1,201,314.52
             400102 · Tier 2 Valves                                   88,844.85             46,134.18
             400103 · Tier 3                                               0.00             54,699.82
             400105 · Eii Valve Sales                                      0.00             82,450.00
             400106 · Actuation                                            0.00                  0.00
             400100 · Sales Valves - Other                         4,602,450.05          4,167,917.82

            Total 400100 · Sales Valves                                   7,227,722.05          5,552,516.34

            400110 · Sales Repair Kits                                    1,504,093.47            591,199.44
            400120 · Sales Other                                              4,575.36            328,143.13
            400130 · Sales - Scrap                                           11,734.61              5,520.68
            400200 · Shipping and Delivery Income                             5,337.15              4,064.95
            400800 · Sales Discount                                         -18,427.86             -2,198.85

          Total Income                                                    8,735,034.78          6,479,245.69

          Cost of Goods Sold
            500100 · Cost of Goods Sold
               500035 · Tooling                                       68,409.35             53,889.63
               500036 · Shop Supplies                                 42,379.16             36,162.54
               500037 · COGS EQUIPMENT RENTAL                              0.00                  0.00
               500200 · Cost of Goods Sold Labor                     383,847.67            335,971.95
               500300 · Cost of Goods Sold Overhead Aso              481,022.41            412,508.43
               500400 · Cost of Goods Sold Material                4,685,966.13          3,134,231.59
               500500 · Freight and Shipping Costs                   218,661.40             17,223.65
               500600 · Purchase Price Variance                            0.00                  0.00
               500700 · Purchase Discount                                  0.00                  0.00
               500800 · Cost of Goods Sold Warranty                        0.00              2,520.00
               500100 · Cost of Goods Sold - Other                         0.00                  0.00

            Total 500100 · Cost of Goods Sold                             5,880,286.12          3,992,507.79

          Total COGS                                                      5,880,286.12          3,992,507.79

     Gross Profit                                                         2,854,748.66          2,486,737.90

          Expense
            71000-Sales - Expense
               71175-401K - Sales                                          0.00                  0.00

            Total 71000-Sales - Expense                                           0.00                  0.00

            72000-Expense - Pro
              72175-401K - Pro                                             0.00                  0.00

            Total 72000-Expense - Pro                                             0.00                  0.00

            74000-Expenses - Admin
              74175-401K - Admin                                           0.00                  0.00
              74225-Maintnance - Admin                                     0.00                  0.00

            Total 74000-Expenses - Admin                                          0.00                  0.00

            75000-Expenses - QA
              75111-Calibration - QA                                       0.00                  0.00

            Total 75000-Expenses - QA                                             0.00                  0.00

            76000-Expenses - Assy & Test
              76175-401K - Assy                                            0.00                  0.00

            Total 76000-Expenses - Assy & Test                                    0.00                  0.00




                                                                                                               Page 1
                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 51 of 96
4:31 PM                                              Cornerstone Valve LLC.
07/03/19                                                 Profit & Loss
Accrual Basis                                  January 2014 through December 2018

                                                                 Jan - Dec 14          Jan - Dec 15
            77000-Expense - Purch
              77175-401K - Purch                                         0.00                  0.00

            Total 77000-Expense - Purch                                         0.00                  0.00

            600008 · Research and Development                                   0.00                  0.00
            600010 · Auto Expenses                                         26,815.36             29,703.57
            600011 · Bad Debt Expense                                     125,786.01              1,619.00
            600012 · Bank Service Charges                                   5,335.62             13,454.70
            600013 · Commission Expense                                    19,215.74                  0.00
            600014 · Bonus & Employee Gifts                                     0.00                  0.00
            600015 · Contract Worker Wages                                 49,409.50             11,105.50
            600016 · Dues and Subscriptions                                 3,899.19              3,602.49
            600017 · Insurance Expense                                     11,921.00             31,461.12
            600019 · Legal & Professional Expense                          45,030.95            166,627.25
            600020 · Repair & Maintnance                                    9,776.33             15,027.58
            600021 · Meals & Entertainment                                  9,899.43              4,549.29
            600022 · Marketing & Advertising
              600022. · Convention                                       0.00             23,350.87
              600022 · Marketing & Advertising - Other              76,397.47             50,467.33

            Total 600022 · Marketing & Advertising                         76,397.47             73,818.20

            600023 · Office Supplies                                        3,845.86              3,210.81
            600024 · Computer/Software Expense                             33,484.74             37,997.94
            600026 · Mail/Postage Expense                                   1,347.18                943.64
            600027 · Training & Seminars                                        0.00              1,475.00
            600028 · Rent & Lease Expense                                 305,075.15            480,608.58
            600029 · QM & Safety Expense                                   22,996.41             34,222.48
            600030 · Telephone & Internet Expense                           7,836.83              3,553.31
            600031 · Utilities Expense                                        796.86                  0.00
            600032 · Travel Expenses                                       53,016.51             76,185.77
            600033 · Penalty and Fines                                      3,759.11                501.01
            600034 · Contribution and Donations                             1,600.00                  0.00
            600037 · Uniforms                                               2,828.11              1,717.72
            600051 · Depreciation Expense                                 130,313.72            146,419.33
            660000 · Payroll Expenses
              660010 · PR Expenses                               2,592,268.01          2,143,124.09
              660020 · Payroll Tax Expense                         226,812.72            177,958.13
              660030 · Payroll Benefits                            103,487.66             86,885.10
              660040 · Payroll Fee                                  73,987.28             42,019.20
              660041 · 401K                                          1,712.00              1,320.00

            Total 660000 · Payroll Expenses                             2,998,267.67          2,451,306.52

            670000 · LA & OH Absorbed                                    -850,631.14           -627,864.48
            72002 · Franchise Tax                                               0.00                  0.00

          Total Expense                                                 3,098,023.61          2,961,246.33

  Net Ordinary Income                                                    -243,274.95           -474,508.43

  Other Income/Expense
    Other Income
       Other Income                                                             0.00            108,360.52
       701000 · Royalty                                                    73,788.80              3,403.35
       701010 · Interest Income                                                 0.00                857.46
       701014 · Gain on Sale of an Asset                                   68,462.70                  0.00
       701020 · Discount Received                                               0.00                  0.00

     Total Other Income                                                   142,251.50            112,621.33




                                                                                                             Page 2
                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 52 of 96
4:31 PM                                           Cornerstone Valve LLC.
07/03/19                                              Profit & Loss
Accrual Basis                                 January 2014 through December 2018

                                                                Jan - Dec 14          Jan - Dec 15
     Other Expense
       701015 · Loss on Asset Sale/Disposal                                    0.00                  0.00
       702000 · Other Expenses                                                 0.00              2,092.78
       702001 · Federal Tax                                                    0.00                  0.00
       702004 · Taxes Property                                            82,511.26             54,624.00
       702005 · Interest                                                  34,119.85             11,299.04
       702700 · Exchange Gain or Loss                                          0.00                  0.00

     Total Other Expense                                                 116,631.11             68,015.82

  Net Other Income                                                        25,620.39             44,605.51

Net Income                                                              -217,654.56           -429,902.92




                                                                                                            Page 3
                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 53 of 96
4:31 PM                                              Cornerstone Valve LLC.
07/03/19                                                  Profit & Loss
Accrual Basis                                    January 2014 through December 2018

                                                                 Jan - Dec 16          Jan - Dec 17
  Ordinary Income/Expense
       Income
          400000 · Rental Income                                                0.00                  0.00
          400100 · Sales Valves
             400101 · Tier 1 Valves                              1,056,400.38            579,908.89
             400102 · Tier 2 Valves                              1,002,156.66            172,882.12
             400103 · Tier 3                                        95,402.33                  0.00
             400105 · Eii Valve Sales                              129,957.00                  0.00
             400106 · Actuation                                          0.00             43,080.13
             400100 · Sales Valves - Other                          62,972.74              5,800.00

            Total 400100 · Sales Valves                                 2,346,889.11            801,671.14

            400110 · Sales Repair Kits                                    573,837.83            338,611.56
            400120 · Sales Other                                           37,027.50                  0.00
            400130 · Sales - Scrap                                          6,735.19              3,827.59
            400200 · Shipping and Delivery Income                          11,479.10            205,736.00
            400800 · Sales Discount                                          -420.00                  0.00

          Total Income                                                  2,975,548.73          1,349,846.29

          Cost of Goods Sold
            500100 · Cost of Goods Sold
               500035 · Tooling                                     39,569.39             46,173.29
               500036 · Shop Supplies                               34,576.84             31,204.46
               500037 · COGS EQUIPMENT RENTAL                            0.00                  0.00
               500200 · Cost of Goods Sold Labor                    82,496.82             57,215.07
               500300 · Cost of Goods Sold Overhead Aso             91,010.28             59,642.44
               500400 · Cost of Goods Sold Material              1,378,936.01            560,240.51
               500500 · Freight and Shipping Costs                  27,228.13            158,145.58
               500600 · Purchase Price Variance                          0.00                  0.00
               500700 · Purchase Discount                         -105,997.01                  0.00
               500800 · Cost of Goods Sold Warranty                  7,349.39                164.38
               500100 · Cost of Goods Sold - Other                   2,822.69                740.00

            Total 500100 · Cost of Goods Sold                           1,557,992.54            913,525.73

          Total COGS                                                    1,557,992.54            913,525.73

     Gross Profit                                                       1,417,556.19            436,320.56

          Expense
            71000-Sales - Expense
               71175-401K - Sales                                        0.00                  0.00

            Total 71000-Sales - Expense                                         0.00                  0.00

            72000-Expense - Pro
              72175-401K - Pro                                           0.00                  0.00

            Total 72000-Expense - Pro                                           0.00                  0.00

            74000-Expenses - Admin
              74175-401K - Admin                                         0.00                  0.00
              74225-Maintnance - Admin                                   0.00                  0.00

            Total 74000-Expenses - Admin                                        0.00                  0.00

            75000-Expenses - QA
              75111-Calibration - QA                                     0.00                  0.00

            Total 75000-Expenses - QA                                           0.00                  0.00

            76000-Expenses - Assy & Test
              76175-401K - Assy                                          0.00                  0.00

            Total 76000-Expenses - Assy & Test                                  0.00                  0.00




                                                                                                             Page 4
                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 54 of 96
4:31 PM                                              Cornerstone Valve LLC.
07/03/19                                                 Profit & Loss
Accrual Basis                                  January 2014 through December 2018

                                                               Jan - Dec 16           Jan - Dec 17
            77000-Expense - Purch
              77175-401K - Purch                                       0.00                   0.00

            Total 77000-Expense - Purch                                       0.00                   0.00

            600008 · Research and Development                                 0.00               2,161.82
            600010 · Auto Expenses                                       32,213.54              26,285.77
            600011 · Bad Debt Expense                                         0.00             164,717.73
            600012 · Bank Service Charges                                 2,272.13               1,013.72
            600013 · Commission Expense                                  35,902.64              31,944.42
            600014 · Bonus & Employee Gifts                                 355.95                   0.00
            600015 · Contract Worker Wages                               18,290.00             137,064.44
            600016 · Dues and Subscriptions                               3,231.04               3,129.78
            600017 · Insurance Expense                                   18,152.13              29,324.27
            600019 · Legal & Professional Expense                       275,182.28               6,522.49
            600020 · Repair & Maintnance                                  7,948.10               3,307.11
            600021 · Meals & Entertainment                                4,324.98              14,120.67
            600022 · Marketing & Advertising
              600022. · Convention                                 8,126.06              17,836.27
              600022 · Marketing & Advertising - Other            16,115.04              46,824.08

            Total 600022 · Marketing & Advertising                       24,241.10              64,660.35

            600023 · Office Supplies                                      2,542.60               4,587.81
            600024 · Computer/Software Expense                           28,610.07              46,253.56
            600026 · Mail/Postage Expense                                 1,045.69               1,230.71
            600027 · Training & Seminars                                    108.85                 326.88
            600028 · Rent & Lease Expense                               426,000.00             336,000.00
            600029 · QM & Safety Expense                                 31,817.89              37,687.19
            600030 · Telephone & Internet Expense                         2,055.15               2,541.80
            600031 · Utilities Expense                                        0.00                   0.00
            600032 · Travel Expenses                                     55,852.39              50,715.32
            600033 · Penalty and Fines                                    2,576.53                 166.74
            600034 · Contribution and Donations                               0.00                 300.00
            600037 · Uniforms                                               872.77                 133.33
            600051 · Depreciation Expense                               144,870.40             123,033.77
            660000 · Payroll Expenses
              660010 · PR Expenses                             1,626,641.42           1,695,252.27
              660020 · Payroll Tax Expense                       111,373.29             123,916.74
              660030 · Payroll Benefits                           51,479.07              47,488.29
              660040 · Payroll Fee                                     0.00                   0.00
              660041 · 401K                                            0.00                   0.00

            Total 660000 · Payroll Expenses                           1,789,493.78           1,866,657.30

            670000 · LA & OH Absorbed                                  -182,921.66            -119,088.42
            72002 · Franchise Tax                                         3,708.76                   0.00

          Total Expense                                               2,728,747.11           2,834,798.56

  Net Ordinary Income                                                 -1,311,190.92          -2,398,478.00

  Other Income/Expense
    Other Income
       Other Income                                                       1,505.79                   0.00
       701000 · Royalty                                                   8,701.40                   0.00
       701010 · Interest Income                                              18.90                   0.00
       701014 · Gain on Sale of an Asset                                      0.00                   0.00
       701020 · Discount Received                                             0.00                   0.00

     Total Other Income                                                  10,226.09                   0.00




                                                                                                             Page 5
                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 55 of 96
4:31 PM                                           Cornerstone Valve LLC.
07/03/19                                              Profit & Loss
Accrual Basis                                 January 2014 through December 2018

                                                              Jan - Dec 16           Jan - Dec 17
     Other Expense
       701015 · Loss on Asset Sale/Disposal                                  0.00             199,473.00
       702000 · Other Expenses                                             283.00                 941.50
       702001 · Federal Tax                                                  0.00                 188.60
       702004 · Taxes Property                                          58,167.52              58,655.55
       702005 · Interest                                                 6,306.90              89,989.74
       702700 · Exchange Gain or Loss                                        0.00                   0.00

     Total Other Expense                                                64,757.42             349,248.39

  Net Other Income                                                      -54,531.33           -349,248.39

Net Income                                                           -1,365,722.25          -2,747,726.39




                                                                                                            Page 6
                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 56 of 96
4:31 PM                                              Cornerstone Valve LLC.
07/03/19                                                  Profit & Loss
Accrual Basis                                    January 2014 through December 2018

                                                                 Jan - Dec 18            TOTAL
  Ordinary Income/Expense
       Income
          400000 · Rental Income                                           28,020.00             28,020.00
          400100 · Sales Valves
             400101 · Tier 1 Valves                              5,180,056.05          10,554,106.99
             400102 · Tier 2 Valves                              1,575,434.48           2,885,452.29
             400103 · Tier 3                                        54,937.52             205,039.67
             400105 · Eii Valve Sales                                    0.00             212,407.00
             400106 · Actuation                                    145,628.46             188,708.59
             400100 · Sales Valves - Other                       1,367,083.85          10,206,224.46

            Total 400100 · Sales Valves                                 8,323,140.36         24,251,939.00

            400110 · Sales Repair Kits                                    429,602.17          3,437,344.47
            400120 · Sales Other                                           42,900.00            412,645.99
            400130 · Sales - Scrap                                          3,123.90             30,941.97
            400200 · Shipping and Delivery Income                         240,134.52            466,751.72
            400800 · Sales Discount                                             0.00            -21,046.71

          Total Income                                                  9,066,920.95         28,606,596.44

          Cost of Goods Sold
            500100 · Cost of Goods Sold
               500035 · Tooling                                     59,813.36             267,855.02
               500036 · Shop Supplies                               70,015.76             214,338.76
               500037 · COGS EQUIPMENT RENTAL                       21,018.95              21,018.95
               500200 · Cost of Goods Sold Labor                   508,746.73           1,368,278.24
               500300 · Cost of Goods Sold Overhead Aso            520,027.07           1,564,210.63
               500400 · Cost of Goods Sold Material              6,062,169.53          15,821,543.77
               500500 · Freight and Shipping Costs                 113,751.94             535,010.70
               500600 · Purchase Price Variance                          0.00                   0.00
               500700 · Purchase Discount                          -30,355.00            -136,352.01
               500800 · Cost of Goods Sold Warranty                  9,036.50              19,070.27
               500100 · Cost of Goods Sold - Other                       0.00               3,562.69

            Total 500100 · Cost of Goods Sold                           7,334,224.84         19,678,537.02

          Total COGS                                                    7,334,224.84         19,678,537.02

     Gross Profit                                                       1,732,696.11          8,928,059.42

          Expense
            71000-Sales - Expense
               71175-401K - Sales                                        0.00                   0.00

            Total 71000-Sales - Expense                                         0.00                   0.00

            72000-Expense - Pro
              72175-401K - Pro                                           0.00                   0.00

            Total 72000-Expense - Pro                                           0.00                   0.00

            74000-Expenses - Admin
              74175-401K - Admin                                         0.00                   0.00
              74225-Maintnance - Admin                                   0.00                   0.00

            Total 74000-Expenses - Admin                                        0.00                   0.00

            75000-Expenses - QA
              75111-Calibration - QA                                     0.00                   0.00

            Total 75000-Expenses - QA                                           0.00                   0.00

            76000-Expenses - Assy & Test
              76175-401K - Assy                                          0.00                   0.00

            Total 76000-Expenses - Assy & Test                                  0.00                   0.00




                                                                                                              Page 7
                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 57 of 96
4:31 PM                                              Cornerstone Valve LLC.
07/03/19                                                 Profit & Loss
Accrual Basis                                  January 2014 through December 2018

                                                               Jan - Dec 18           TOTAL
            77000-Expense - Purch
              77175-401K - Purch                                       0.00                  0.00

            Total 77000-Expense - Purch                                       0.00                  0.00

            600008 · Research and Development                           -15,250.00            -13,088.18
            600010 · Auto Expenses                                       11,708.60            126,726.84
            600011 · Bad Debt Expense                                        80.00            292,202.74
            600012 · Bank Service Charges                                   625.28             22,701.45
            600013 · Commission Expense                                   4,700.00             91,762.80
            600014 · Bonus & Employee Gifts                              10,696.85             11,052.80
            600015 · Contract Worker Wages                              173,128.47            388,997.91
            600016 · Dues and Subscriptions                                 858.30             14,720.80
            600017 · Insurance Expense                                   19,317.22            110,175.74
            600019 · Legal & Professional Expense                        21,490.32            514,853.29
            600020 · Repair & Maintnance                                  4,361.39             40,420.51
            600021 · Meals & Entertainment                                7,371.54             40,265.91
            600022 · Marketing & Advertising
              600022. · Convention                                     0.00            49,313.20
              600022 · Marketing & Advertising - Other             7,944.76           197,748.68

            Total 600022 · Marketing & Advertising                        7,944.76            247,061.88

            600023 · Office Supplies                                      1,093.63            15,280.71
            600024 · Computer/Software Expense                           34,217.73           180,564.04
            600026 · Mail/Postage Expense                                 3,005.64             7,572.86
            600027 · Training & Seminars                                     83.85             1,994.58
            600028 · Rent & Lease Expense                               355,594.98         1,903,278.71
            600029 · QM & Safety Expense                                 61,182.18           187,906.15
            600030 · Telephone & Internet Expense                           913.90            16,900.99
            600031 · Utilities Expense                                        0.00               796.86
            600032 · Travel Expenses                                     25,968.43           261,738.42
            600033 · Penalty and Fines                                   10,021.53            17,024.92
            600034 · Contribution and Donations                           8,000.00             9,900.00
            600037 · Uniforms                                                 0.00             5,551.93
            600051 · Depreciation Expense                               117,808.87           662,446.09
            660000 · Payroll Expenses
              660010 · PR Expenses                             1,770,982.26          9,828,268.05
              660020 · Payroll Tax Expense                       129,773.99            769,834.87
              660030 · Payroll Benefits                           65,971.39            355,311.51
              660040 · Payroll Fee                                     0.00            116,006.48
              660041 · 401K                                            0.00              3,032.00

            Total 660000 · Payroll Expenses                           1,966,727.64        11,072,452.91

            670000 · LA & OH Absorbed                                  -923,249.00         -2,703,754.70
            72002 · Franchise Tax                                             0.00              3,708.76

          Total Expense                                               1,908,402.11        13,531,217.72

  Net Ordinary Income                                                  -175,706.00         -4,603,158.30

  Other Income/Expense
    Other Income
       Other Income                                                      33,661.22            143,527.53
       701000 · Royalty                                                  74,713.20            160,606.75
       701010 · Interest Income                                               0.00                876.36
       701014 · Gain on Sale of an Asset                                 11,555.78             80,018.48
       701020 · Discount Received                                        94,231.82             94,231.82

     Total Other Income                                                 214,162.02            479,260.94




                                                                                                           Page 8
                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 58 of 96
4:31 PM                                           Cornerstone Valve LLC.
07/03/19                                              Profit & Loss
Accrual Basis                                 January 2014 through December 2018

                                                              Jan - Dec 18           TOTAL
     Other Expense
       701015 · Loss on Asset Sale/Disposal                            109,285.01            308,758.01
       702000 · Other Expenses                                             145.32              3,462.60
       702001 · Federal Tax                                                  0.00                188.60
       702004 · Taxes Property                                          60,825.38            314,783.71
       702005 · Interest                                                62,145.38            203,860.91
       702700 · Exchange Gain or Loss                                      341.41                341.41

     Total Other Expense                                               232,742.50            831,395.24

  Net Other Income                                                      -18,580.48       -352,134.30

Net Income                                                            -194,286.48       -4,955,292.60




                                                                                                          Page 9
                                                                             Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 59 of 96
4:36 PM                                                                                      Well Head Component, Inc- dba AVSCO
07/03/19                                                                                                      Profit & Loss
Accrual Basis                                                                                      January 2013 through December 2018

                                                                  Jan - Dec 13          Jan - Dec 14             Jan - Dec 15           Jan - Dec 16          Jan - Dec 17          Jan - Dec 18          TOTAL
                Ordinary Income/Expense
                     Income
                        400100 · Sales                                   6,117,811.14          7,588,423.49             8,380,477.62           2,275,641.85          2,443,262.72            600,399.14     27,406,015.96
                        400200 · Freight Income                            342,962.14            626,076.92               177,680.02              11,130.00             51,964.66                  0.00      1,209,813.74
                        400300 · Insurance & Packaging Income               83,184.36              4,105.29                39,709.26               5,377.80             34,836.86                  0.00        167,213.57
                        400400 · Services                                   16,059.45            489,521.44               411,867.00               5,892.70                  0.00                  0.00        923,340.59
                        400500 · Miscellaneous Charges Income              130,705.15            271,212.93                63,136.42              12,059.00              6,425.00                  0.00        483,538.50
                        400501 · Cancellation & Restocking Fee               4,593.92                  0.00                     0.00                   0.00                  0.00                  0.00          4,593.92
                        400601 · Destination Charges                       439,009.19                  0.00                     0.00                   0.00                  0.00                  0.00        439,009.19
                        400602 · Local Mark-Up                             458,092.87                  0.00                     0.00                   0.00                  0.00                  0.00        458,092.87
                        400603 · Withhold Tax                              129,791.38                  0.00                     0.00                   0.00                  0.00                  0.00        129,791.38
                        400604 · NCD                                        24,096.73                  0.00                     0.00                   0.00                  0.00                  0.00         24,096.73
                        400605 · VAT Nigeria                                41,229.88                  0.00                     0.00                   0.00                  0.00                  0.00         41,229.88
                        400800 · Sales Discounts                           -72,203.30         -1,074,803.08            -1,285,100.20              -1,763.23                  0.00                  0.00     -2,433,869.81
                        490900 · Uncategorized Income                            0.00                  0.00                     0.00                   0.00                  0.00          1,136,891.36      1,136,891.36

                     Total Income                                        7,715,332.91          7,904,536.99             7,787,770.12           2,308,338.12          2,536,489.24          1,737,290.50     29,989,757.88

                     Cost of Goods Sold
                       500100 · Cost of Goods Sold                       3,408,128.18          3,952,777.86             5,213,774.60            893,552.54           1,717,869.97           416,836.93      15,602,940.08
                       500200 · Cost of Freight                            353,451.73            616,636.33                24,469.10            133,772.43              49,356.14             6,636.48       1,184,322.21
                       500300 · Cost of Insurance & Packaging               63,193.81              3,278.44                 4,731.00              4,017.03               5,489.45               446.00          81,155.73
                       500400 · Cost of Services                            17,104.98            142,269.42               121,616.18                  3.00                 545.39               110.00         281,648.97
                       500500 · Cost of Miscellaneous Charges                4,489.52              6,497.13               146,344.44                786.03               2,974.14             1,707.87         162,799.13
                       500501 · Restocking Fee Paid                          3,392.20             30,539.74                     0.00                  0.00                   0.00                 0.00          33,931.94
                       500800 · Purchase Discounts                         -48,388.99            -35,890.10              -270,611.12             -2,722.46                   0.00               -77.99        -357,690.66
                       500900 · Inventory Adjustment                             0.00                  0.00              -251,501.00                  0.00                   0.00                 0.00        -251,501.00
                       500901 · Purchase Price Variance                          0.00                  0.00                     0.00                  8.63                 153.40             2,523.32           2,685.35

                     Total COGS                                          3,801,371.43          4,716,108.82             4,988,823.20           1,029,417.20          1,776,388.49           428,182.61      16,740,291.75

                  Gross Profit                                           3,913,961.48          3,188,428.17             2,798,946.92           1,278,920.92           760,100.75           1,309,107.89     13,249,466.13

                     Expense
                       600010 · Auto & Local Transportation                24,251.43             26,070.26                11,433.76               1,612.12              1,042.32              7,108.81          71,518.70
                       600011 · Bad Debt Expense                                0.00                  0.00                36,899.39                   0.00                  0.00            538,957.05         575,856.44
                       600012 · Banking & Finance Charges                   7,342.40             10,093.54                10,607.40               3,644.80              4,383.04             18,067.96          54,139.14
                       600014 · Bonus & Employee Gifts                      2,000.00                  0.00                   525.00                   0.00                  0.00                  0.00           2,525.00
                       600015 · Contract Worker Wages                      59,279.50             16,598.90                10,000.00             452,021.36             94,888.00             -8,000.00         624,787.76
                       600016 · Dues and Subscriptions                      1,858.30                170.00                 1,525.00                 392.37              2,531.67              1,545.00           8,022.34
                       600017 · Insurance Expense                          33,596.66              9,063.17                 6,171.88               6,270.13              5,693.70              5,806.07          66,601.61
                       600018 · Janitorial Expense                         12,688.04                  0.00                     0.00                 234.84                130.42                  0.00          13,053.30
                       600019 · Legal & Professional Fees                 105,871.22            309,781.48               308,081.46             126,197.49             58,039.71            316,667.38       1,224,638.74
                       600020 · Repair & Maintenance Expense               34,324.14             10,681.93                 2,786.09                   0.00                 28.13                784.44          48,604.73
                       600021 · Meals and Entertainment Expense            11,206.51              4,392.44                   160.57                  20.00                804.29                 16.23          16,600.04
                       600022 · Mkt & Advertisement Expense                16,782.37              4,832.76                 1,540.69                   0.00                 77.69                  0.00          23,233.51
                       600023 · Office Supplies & Expense                   8,368.91              1,572.06                 2,769.04                 401.36              3,558.00              6,343.80          23,013.17
                       600024 · Computer/Software Expenses                 91,276.98            106,750.59                58,284.41              70,834.45             56,438.51              7,249.27         390,834.21
                       600025 · Licenses/Permit Expenses                      993.07                  0.00                   371.70                   0.00                  0.00             50,065.00          51,429.77
                       600026 · Mail/Postage Expense                        1,768.41                452.64                   857.05                 865.08                512.37                396.36           4,851.91
                       600027 · Training & Seminars                           475.33                  0.00                     0.00                   0.00                  0.00                  0.00             475.33
                       600028 · Rent & Lease Expense                      148,817.10            344,340.00               525,000.00             392,000.00            264,000.00            213,347.40       1,887,504.50
                       600029 · QM & Safety Expenses                        5,906.46              1,500.00                     0.00                   0.00                  0.00                  0.00           7,406.46
                       600030 · Telephone and Internet Expense             42,765.53              5,536.90                 4,725.44               3,190.25                  0.00                  0.00          56,218.12
                       600031 · Utilities Expense                          29,500.00                  0.00                   358.46                   0.00                  0.00                  0.00          29,858.46
                       600032 · Travel Expense                             81,913.84             50,206.45                18,054.69               8,912.36             14,276.99              4,281.34         177,645.67
                       600033 · Penalty and Fines                              59.28                  0.00                     0.00                  52.00                104.00                  0.00             215.28
                       600034 · Contribution & Donation                     2,501.00                  0.00                     0.00                   0.00                  0.00                  0.00           2,501.00
                       600051 · Depreciation Expense                      109,640.61            139,135.96               130,740.00             130,740.00            130,740.00             70,932.29         711,928.86
                       600052 · Amortization Expense                       14,735.31                  0.00                     0.00                   0.00                  0.00                  0.00          14,735.31
                       600053 · Life Insurance Premium                          0.00                  0.00                     0.00                   0.00                853.07                  0.00             853.07




                                                                                                                                                                                                                            Page 1
                                                                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 60 of 96
4:36 PM                                                                                         Well Head Component, Inc- dba AVSCO
07/03/19                                                                                                         Profit & Loss
Accrual Basis                                                                                         January 2013 through December 2018

                                                                     Jan - Dec 13          Jan - Dec 14             Jan - Dec 15           Jan - Dec 16          Jan - Dec 17          Jan - Dec 18           TOTAL
                             660000 · Payroll Expenses
                               660101 · Salary & Wages               2,391,090.46          1,454,961.44               679,183.87             392,487.31            567,666.72            670,959.21          6,156,349.01
                               660102 · PR Tax Expenses                189,690.35            122,776.40                56,861.06              29,632.75             41,478.21             42,393.38            482,832.15
                               660103 · Employees Benefits              89,303.28             50,278.14                30,403.66              19,289.26                  0.00              6,168.75            195,443.09
                               660104 · PR Service Charges              58,826.42             33,740.07                13,350.34                   0.00                  0.00                 36.50            105,953.33
                               660105 · Health Insurance Paid                0.00                  0.00                     0.00                   0.00             13,537.50              6,930.78             20,468.28
                               660000 · Payroll Expenses - Other             0.00                  0.00                     0.00                   0.00                  0.00             50,754.44             50,754.44

                             Total 660000 · Payroll Expenses                2,728,910.51          1,661,756.05              779,798.93             441,409.32            622,682.43            777,243.06          7,011,800.30

                             669000 · Reconciliation Discrepancies                  0.00                  0.00                     -0.10                  0.00                  0.00                  0.00                  -0.10

                       Total Expense                                        3,576,832.91          2,702,935.13             1,910,690.86           1,638,797.93          1,260,784.34          2,010,811.46        13,100,852.63

                  Net Ordinary Income                                        337,128.57            485,493.04               888,256.06             -359,877.01           -500,683.59           -701,703.57          148,613.50

                  Other Income/Expense
                    Other Income
                       701000 · Other Income                                        0.00                436.65                     0.00               7,758.18              8,807.35                  0.00            17,002.18
                       701010 · Interest Income                                10,704.67              7,103.84                 1,495.54               9,155.92                 15.00                  0.00            28,474.97

                     Total Other Income                                        10,704.67              7,540.49                 1,495.54              16,914.10              8,822.35                  0.00            45,477.15

                     Other Expense
                       701015 · Gain/Loss on Asset Disposal                   -46,809.22             33,116.36                    0.00                    0.00           262,618.97                   0.00           248,926.11
                       702000 · Other Expenses                                 11,477.98                  0.00                    0.00                    0.00                 0.00                 241.91            11,719.89
                       702003 · Taxes - Franchise                              31,998.92              4,044.10                1,746.35                    0.00                 0.00                   0.00            37,789.37
                       702004 · Taxes - Property                                    0.00             20,390.96               16,658.05               18,144.43            28,090.87               2,172.76            85,457.07
                       702005 · Interest Expense                                4,304.94             47,307.40               64,554.82               47,383.76               877.06              11,128.19           175,556.17
                       702700 · Exchange Gain or Loss                           1,839.58            -49,682.77              102,040.94               -2,422.05                 1.14                 -65.78            51,711.06

                     Total Other Expense                                        2,812.20             55,176.05              185,000.16               63,106.14           291,588.04              13,477.08           611,159.67

                  Net Other Income                                              7,892.47            -47,635.56              -183,504.62             -46,192.04           -282,765.69            -13,477.08          -565,682.52

                Net Income                                                   345,021.04            437,857.48               704,751.44             -406,069.05           -783,449.28           -715,180.65          -417,069.02




                                                                                                                                                                                                                                    Page 2
Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 61 of 96




                        Exhibit B
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 62 of 96



SUMMARY OF DEBTORS' OPERATIONS WHILE IN CHAPTER 11 BANKRUPTCY

                                   CORNERSTONE VALVE, LLC
                                   2/15-2/28 MARCH        APRIL      MAY
REVENUE                                109170        9562 216673.45    81399.25
INCOME BEFORE INT, DEPRECIATION/TAX -12265.63 -99245.31 -117705.84     -98228.3
NET INCOME                           -13924.86 -100904.54 -121073.67 -99887.53
PAYMENTS TO INSIDERS                  23259.68   11413.12   11967.49 -99887.53
PAYMENTS TO PROFESSIONALS                    0          0          0          0
TOTAL DISBURSEMENTS                   92941.14 267401.17 178984.87 238492.15

                                   WELL HEAD COMPONENT, INC
                                   2/15-2/28 MARCH        APRIL       MAY
REVENUE                               46390.18   81389.36 167291.92     58652.86
INCOME BEFORE INT, DEPRECIATION/TAX -11457.06 -267039.56     8587.78 -47,429.30
NET INCOME                           -12508.92 -267984.72    7559.02 -48,374.50
PAYMENTS TO INSIDERS                  10869.36   17571.14   12916.81 22,133.35
PAYMENTS TO PROFESSIONALS                 3500          0       -3500       0.00
TOTAL DISBURSEMENTS                   23952.95 120378.49 110547.25 83,159.69
Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 63 of 96




                         Exhibit C
Well Head Component Inc                                              Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 64 of 96
Case No. 19-30870
P&L Projection
                              Jul-19       Aug-19        Sep-19           Oct-19         Nov-19        Dec-19          Jan-20       Feb-20        Mar-20          Apr-20       May-20        Jun-20

Income                    $ 281,299.00 $ 285,973.40 $ 270,000.00 $ 270,000.00        $ 270,000.00 $ 271,080.00 $ 272,164.32 $ 273,252.98 $ 274,345.99 $ 275,443.37 $ 276,545.15 $ 277,651.33

COST OF GOODS SOLD        $ 208,161.26 $ 214,480.05 $ 199,800.00 $ 199,800.00        $ 199,800.00 $ 200,599.20 $ 201,401.60 $ 202,207.20 $ 203,016.03 $ 203,828.10 $ 204,643.41 $ 205,461.98

Gross Profit              $ 73,137.74    $ 71,493.35   $ 70,200.00    $ 70,200.00    $   70,200.00   $ 70,480.80   $ 70,762.72    $ 71,045.77   $ 71,329.96   $ 71,615.28    $ 71,901.74   $ 72,189.35

Expenses
Payroll                   $ 40,000.00 $ 40,000.00      $ 40,000.00    $ 40,000.00 $      60,000.00 $ 40,000.00     $ 43,333.00 $ 43,333.00 $ 43,333.00        $ 43,333.00 $ 43,333.00 $ 43,333.00
Health Insurance          $ 1,800.00 $ 1,800.00        $ 1,800.00     $ 1,800.00 $        1,800.00 $ 1,800.00      $ 1,800.00 $ 1,800.00 $ 1,800.00           $ 1,800.00 $ 1,800.00 $ 1,800.00
Rent and Utilities        $ 2,285.00 $ 2,285.00        $ 7,000.00     $ 7,000.00 $        7,000.00 $ 7,000.00      $ 7,070.00 $ 7,000.00 $ 7,000.00           $ 7,000.00 $ 7,000.00 $ 7,000.00
Supplies                  $    200.00 $    200.00      $    200.00    $    200.00 $         200.00 $    200.00     $    200.00 $    200.00 $    200.00        $    200.00 $    200.00 $    200.00
Car                       $    500.00 $    500.00      $    500.00    $    500.00 $         500.00 $    500.00     $    500.00 $    500.00 $    500.00        $    500.00 $    500.00 $    500.00
IT Cost                   $ 1,800.00 $ 1,800.00        $ 1,800.00     $ 1,800.00 $        1,800.00 $ 1,800.00      $ 1,800.00 $ 1,800.00 $ 1,800.00           $ 1,800.00 $ 1,800.00 $ 1,800.00
Travel                    $       -   $ 1,000.00       $ 1,000.00     $ 1,000.00 $        1,000.00 $ 1,000.00      $ 1,000.00 $ 1,000.00 $ 1,000.00           $ 1,000.00 $ 1,000.00 $ 1,000.00
Telephone and Internet    $    193.00 $    193.00      $    193.00    $    193.00 $         193.00 $    193.00     $    193.00 $    193.00 $    193.00        $    193.00 $    193.00 $    193.00
Insurance                 $    445.73 $    445.73      $    445.73    $    445.73 $         445.73 $    445.73     $    445.73 $    445.73 $    445.73        $    445.73 $    445.73 $    445.73
Bank Service Charge       $    240.00 $    240.00      $    240.00    $    240.00 $         240.00 $    240.00     $    240.00 $    240.00 $    240.00        $    240.00 $    240.00 $    240.00
Customs Payments          $    400.00 $    400.00      $    400.00    $    400.00 $         400.00 $    400.00     $    400.00 $    400.00 $    400.00        $    400.00 $    400.00 $    400.00
Bankruptcy Fee            $ 4,875.00 $        -        $       -      $ 4,875.00 $             -   $       -       $ 4,875.00 $        -   $       -          $ 4,875.00 $        -   $       -
Misc. Expenses            $ 2,000.00 $ 2,000.00        $ 2,000.00     $ 2,000.00 $        2,000.00 $ 2,000.00      $ 2,000.00 $ 2,000.00 $ 2,000.00           $ 2,000.00 $ 2,000.00 $ 2,000.00
Administrative Fees       $ 7,500.00
Personal Prop Tax         $ 1,500.00 $ 1,500.00        $ 1,500.00     $ 1,500.00     $    1,500.00   $ 1,500.00    $ 1,545.00     $ 1,545.00    $ 1,545.00    $ 1,545.00     $ 1,545.00    $ 1,545.00
Total Expenses            $ 63,738.73 $ 52,363.73      $ 57,078.73    $ 61,953.73    $   77,078.73   $ 57,078.73   $ 65,401.73    $ 60,456.73   $ 60,456.73   $ 65,331.73    $ 60,456.73   $ 60,456.73

Net Income                $   9,399.01   $ 19,129.62   $ 13,121.27    $   8,246.27   $    (6,878.73) $ 13,402.07   $   5,360.99   $ 10,589.04   $ 10,873.23   $   6,283.55   $ 11,445.01   $ 11,732.62




                                                                                                     Page 1 of 5
Well Head Component Inc                                              Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 65 of 96
Case No. 19-30870
P&L Projection
                              Jul-20       Aug-20        Sep-20           Oct-20       Nov-20        Dec-20            Jan-21       Feb-21        Mar-21          Apr-21       May-21        Jun-21          Jul-21

Income                    $ 278,761.93 $ 279,876.98 $ 280,996.49 $ 282,120.47 $ 283,248.96 $ 284,381.95 $ 285,519.48 $ 286,661.56 $ 287,808.20 $ 288,959.44 $ 290,115.27 $ 291,275.74 $ 292,440.84

COST OF GOODS SOLD        $ 206,283.83 $ 207,108.97 $ 207,937.40 $ 208,769.15 $ 209,604.23 $ 210,442.64 $ 211,284.41 $ 212,129.55 $ 212,978.07 $ 213,829.98 $ 214,685.30 $ 215,544.04 $ 216,406.22

Gross Profit              $ 72,478.10    $ 72,768.01   $ 73,059.09    $ 73,351.32    $ 73,644.73   $ 73,939.31     $ 74,235.06    $ 74,532.00   $ 74,830.13   $ 75,129.45    $ 75,429.97   $ 75,731.69   $ 76,034.62

Expenses
Payroll                   $ 43,333.00 $ 43,333.00 $ 43,333.00         $ 43,333.00 $ 43,333.00 $ 43,333.00          $ 45,499.65 $ 45,499.65 $ 45,499.65        $ 45,499.65 $ 45,499.65 $ 45,499.65        $ 45,499.65
Health Insurance          $ 1,800.00 $ 1,800.00 $ 1,800.00            $ 1,800.00 $ 1,800.00 $ 1,800.00             $ 1,890.00 $ 1,890.00 $ 1,890.00           $ 1,890.00 $ 1,890.00 $ 1,890.00           $ 1,890.00
Rent and Utilities        $ 7,000.00 $ 7,000.00 $ 7,000.00            $ 7,000.00 $ 7,000.00 $ 7,000.00             $ 7,070.00 $ 7,070.00 $ 7,070.00           $ 7,070.00 $ 7,070.00 $ 7,070.00           $ 7,070.00
Supplies                  $    200.00 $    200.00 $    200.00         $    200.00 $    200.00 $    200.00          $    210.00 $    210.00 $    210.00        $    210.00 $    210.00 $    210.00        $    210.00
Car                       $    500.00 $    500.00 $    500.00         $    500.00 $    500.00 $    500.00          $    525.00 $    525.00 $    525.00        $    525.00 $    525.00 $    525.00        $    525.00
IT Cost                   $ 1,800.00 $ 1,800.00 $ 1,800.00            $ 1,800.00 $ 1,800.00 $ 1,800.00             $ 1,890.00 $ 1,890.00 $ 1,890.00           $ 1,890.00 $ 1,890.00 $ 1,890.00           $ 1,890.00
Travel                    $ 1,000.00 $ 1,000.00 $ 1,000.00            $ 1,000.00 $ 1,000.00 $ 1,000.00             $ 1,050.00 $ 1,050.00 $ 1,050.00           $ 1,050.00 $ 1,050.00 $ 1,050.00           $ 1,050.00
Telephone and Internet    $    193.00 $    193.00 $    193.00         $    193.00 $    193.00 $    193.00          $    202.65 $    202.65 $    202.65        $    202.65 $    202.65 $    202.65        $    202.65
Insurance                 $    445.73 $    445.73 $    445.73         $    445.73 $    445.73 $    445.73          $    468.02 $    468.02 $    468.02        $    468.02 $    468.02 $    468.02        $    468.02
Bank Service Charge       $    240.00 $    240.00 $    240.00         $    240.00 $    240.00 $    240.00          $    252.00 $    252.00 $    252.00        $    252.00 $    252.00 $    252.00        $    252.00
Customs Payments          $    400.00 $    400.00 $    400.00         $    400.00 $    400.00 $    400.00          $    420.00 $    420.00 $    420.00        $    420.00 $    420.00 $    420.00        $    420.00
Bankruptcy Fee            $ 4,875.00 $        -   $       -           $ 4,875.00 $        -   $       -            $ 4,875.00 $        -   $       -          $ 4,875.00 $        -   $       -          $ 6,500.00
Misc. Expenses            $ 2,000.00 $ 2,000.00 $ 2,000.00            $ 2,000.00 $ 2,000.00 $ 2,000.00             $ 2,000.00 $ 2,000.00 $ 2,000.00           $ 2,000.00 $ 2,000.00 $ 2,000.00           $ 2,000.00
Administrative Fees
Personal Prop Tax         $ 1,545.00     $ 1,545.00    $ 1,545.00     $ 1,545.00     $ 1,545.00    $ 1,545.00      $ 1,591.35     $ 1,591.35    $ 1,591.35    $ 1,591.35     $ 1,591.35    $ 1,591.35    $ 1,591.35
Total Expenses            $ 65,331.73    $ 60,456.73   $ 60,456.73    $ 65,331.73    $ 60,456.73   $ 60,456.73     $ 67,943.67    $ 63,068.67   $ 63,068.67   $ 67,943.67    $ 63,068.67   $ 63,068.67   $ 69,568.67

Net Income                $   7,146.37   $ 12,311.28   $ 12,602.36    $   8,019.59   $ 13,188.00   $ 13,482.58     $   6,291.40   $ 11,463.34   $ 11,761.47   $   7,185.79   $ 12,361.30   $ 12,663.02   $   6,465.95




                                                                                                     Page 2 of 5
Well Head Component Inc                                              Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 66 of 96
Case No. 19-30870
P&L Projection
                            Aug-21        Sep-21          Oct-21        Nov-21        Dec-21          Jan-22          Feb-22        Mar-22          Apr-22       May-22        Jun-22          Jul-22       Aug-22

Income                    $ 293,610.60 $ 294,785.04 $ 295,964.18 $ 297,148.04 $ 298,336.63 $ 299,529.98 $ 300,728.10 $ 301,931.01 $ 303,138.74 $ 304,351.29 $ 305,568.70 $ 306,790.97 $ 308,018.13

COST OF GOODS SOLD        $ 217,271.85 $ 218,140.93 $ 219,013.50 $ 219,889.55 $ 220,769.11 $ 221,652.19 $ 222,538.79 $ 223,428.95 $ 224,322.66 $ 225,219.96 $ 226,120.84 $ 227,025.32 $ 227,933.42

Gross Profit              $ 76,338.76   $ 76,644.11   $ 76,950.69     $ 77,258.49   $ 77,567.52   $ 77,877.79       $ 78,189.31   $ 78,502.06   $ 78,816.07    $ 79,131.34   $ 79,447.86   $ 79,765.65    $ 80,084.72

Expenses
Payroll                   $ 45,499.65 $ 45,499.65     $ 45,499.65 $ 45,499.65 $ 45,499.65         $ 47,774.63 $ 47,774.63 $ 47,774.63           $ 47,774.63 $ 47,774.63 $ 47,774.63        $ 47,774.63 $ 47,774.63
Health Insurance          $ 1,890.00 $ 1,890.00       $ 1,890.00 $ 1,890.00 $ 1,890.00            $ 1,984.50 $ 1,984.50 $ 1,984.50              $ 1,984.50 $ 1,984.50 $ 1,984.50           $ 1,984.50 $ 1,984.50
Rent and Utilities        $ 7,070.00 $ 7,070.00       $ 7,070.00 $ 7,070.00 $ 7,070.00            $ 7,140.70 $ 7,140.70 $ 7,140.70              $ 7,140.70 $ 7,140.70 $ 7,140.70           $ 7,140.70 $ 7,140.70
Supplies                  $    210.00 $    210.00     $    210.00 $    210.00 $    210.00         $    220.50 $    220.50 $    220.50           $    220.50 $    220.50 $    220.50        $    220.50 $    220.50
Car                       $    525.00 $    525.00     $    525.00 $    525.00 $    525.00         $    551.25 $    551.25 $    551.25           $    551.25 $    551.25 $    551.25        $    551.25 $    551.25
IT Cost                   $ 1,890.00 $ 1,890.00       $ 1,890.00 $ 1,890.00 $ 1,890.00            $ 1,984.50 $ 1,984.50 $ 1,984.50              $ 1,984.50 $ 1,984.50 $ 1,984.50           $ 1,984.50 $ 1,984.50
Travel                    $ 1,050.00 $ 1,050.00       $ 1,050.00 $ 1,050.00 $ 1,050.00            $ 1,102.50 $ 1,102.50 $ 1,102.50              $ 1,102.50 $ 1,102.50 $ 1,102.50           $ 1,102.50 $ 1,102.50
Telephone and Internet    $    202.65 $    202.65     $    202.65 $    202.65 $    202.65         $    212.78 $    212.78 $    212.78           $    212.78 $    212.78 $    212.78        $    212.78 $    212.78
Insurance                 $    468.02 $    468.02     $    468.02 $    468.02 $    468.02         $    491.42 $    491.42 $    491.42           $    491.42 $    491.42 $    491.42        $    491.42 $    491.42
Bank Service Charge       $    252.00 $    252.00     $    252.00 $    252.00 $    252.00         $    264.60 $    264.60 $    264.60           $    264.60 $    264.60 $    264.60        $    264.60 $    264.60
Customs Payments          $    420.00 $    420.00     $    420.00 $    420.00 $    420.00         $    441.00 $    441.00 $    441.00           $    441.00 $    441.00 $    441.00        $    441.00 $    441.00
Bankruptcy Fee            $       -   $       -       $ 4,875.00 $        -   $       -           $ 4,875.00 $        -   $       -             $ 6,500.00 $        -   $       -          $ 4,875.00 $        -
Misc. Expenses            $ 2,000.00 $ 2,000.00       $ 2,000.00 $ 2,000.00 $ 2,000.00            $ 2,000.00 $ 2,000.00 $ 2,000.00              $ 2,000.00 $ 2,000.00 $ 2,000.00           $ 2,000.00 $ 2,000.00
Administrative Fees
Personal Prop Tax         $ 1,591.35    $ 1,591.35    $ 1,591.35      $ 1,591.35    $ 1,591.35    $ 1,639.09        $ 1,639.09    $ 1,639.09    $ 1,639.09     $ 1,639.09    $ 1,639.09    $ 1,639.09     $ 1,639.09
Total Expenses            $ 63,068.67   $ 63,068.67   $ 67,943.67     $ 63,068.67   $ 63,068.67   $ 70,682.47       $ 65,807.47   $ 65,807.47   $ 72,307.47    $ 65,807.47   $ 65,807.47   $ 70,682.47    $ 65,807.47

Net Income                $ 13,270.09   $ 13,575.44   $   9,007.02    $ 14,189.82   $ 14,498.86   $   7,195.32      $ 12,381.83   $ 12,694.59   $   6,508.60   $ 13,323.86   $ 13,640.39   $   9,083.18   $ 14,277.24




                                                                                                      Page 3 of 5
Well Head Component Inc                                             Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 67 of 96
Case No. 19-30870
P&L Projection
                            Sep-22        Oct-22        Nov-22         Dec-22          Jan-23       Feb-23          Mar-23          Apr-23       May-23        Jun-23        Jul-23        Aug-23        Sep-23

Income                    $ 309,250.21 $ 310,487.21 $ 311,729.16 $ 312,976.07 $ 314,227.98 $ 315,484.89 $ 316,746.83 $ 318,013.82 $ 319,285.87 $ 320,563.02 $ 321,845.27 $ 323,132.65 $ 324,425.18

COST OF GOODS SOLD        $ 228,845.15 $ 229,760.53 $ 230,679.58 $ 231,602.29 $ 232,528.70 $ 233,458.82 $ 234,392.65 $ 235,330.22 $ 236,271.55 $ 237,216.63 $ 238,165.50 $ 239,118.16 $ 240,074.63

Gross Profit              $ 80,405.05   $ 80,726.67   $ 81,049.58    $ 81,373.78   $ 81,699.27    $ 82,026.07     $ 82,354.18   $ 82,683.59    $ 83,014.33   $ 83,346.38   $ 83,679.77   $ 84,014.49   $ 84,350.55

Expenses
Payroll                   $ 47,774.63   $ 47,774.63 $ 47,774.63 $ 47,774.63        $ 50,163.36 $ 50,163.36 $ 50,163.36          $ 50,163.36 $ 50,163.36 $ 50,163.36        $ 50,163.36 $ 50,163.36 $ 50,163.36
Health Insurance          $ 1,984.50    $ 1,984.50 $ 1,984.50 $ 1,984.50           $ 2,083.73 $ 2,083.73 $ 2,083.73             $ 2,083.73 $ 2,083.73 $ 2,083.73           $ 2,083.73 $ 2,083.73 $ 2,083.73
Rent and Utilities        $ 7,140.70    $ 7,140.70 $ 7,140.70 $ 7,140.70           $ 7,212.11 $ 7,212.11 $ 7,212.11             $ 7,212.11 $ 7,212.11 $ 7,212.11           $ 7,212.11 $ 7,212.11 $ 7,212.11
Supplies                  $    220.50   $    220.50 $    220.50 $    220.50        $    231.53 $    231.53 $    231.53          $    231.53 $    231.53 $    231.53        $    231.53 $    231.53 $    231.53
Car                       $    551.25   $    551.25 $    551.25 $    551.25        $    578.81 $    578.81 $    578.81          $    578.81 $    578.81 $    578.81        $    578.81 $    578.81 $    578.81
IT Cost                   $ 1,984.50    $ 1,984.50 $ 1,984.50 $ 1,984.50           $ 2,083.73 $ 2,083.73 $ 2,083.73             $ 2,083.73 $ 2,083.73 $ 2,083.73           $ 2,083.73 $ 2,083.73 $ 2,083.73
Travel                    $ 1,102.50    $ 1,102.50 $ 1,102.50 $ 1,102.50           $ 1,157.63 $ 1,157.63 $ 1,157.63             $ 1,157.63 $ 1,157.63 $ 1,157.63           $ 1,157.63 $ 1,157.63 $ 1,157.63
Telephone and Internet    $    212.78   $    212.78 $    212.78 $    212.78        $    223.42 $    223.42 $    223.42          $    223.42 $    223.42 $    223.42        $    223.42 $    223.42 $    223.42
Insurance                 $    491.42   $    491.42 $    491.42 $    491.42        $    515.99 $    515.99 $    515.99          $    515.99 $    515.99 $    515.99        $    515.99 $    515.99 $    515.99
Bank Service Charge       $    264.60   $    264.60 $    264.60 $    264.60        $    277.83 $    277.83 $    277.83          $    277.83 $    277.83 $    277.83        $    277.83 $    277.83 $    277.83
Customs Payments          $    441.00   $    441.00 $    441.00 $    441.00        $    463.05 $    463.05 $    463.05          $    463.05 $    463.05 $    463.05        $    463.05 $    463.05 $    463.05
Bankruptcy Fee            $       -     $ 4,875.00 $        -   $       -          $ 4,875.00 $        -   $       -            $ 4,875.00 $        -   $       -          $ 4,875.00 $        -   $       -
Misc. Expenses            $ 2,000.00    $ 2,000.00 $ 2,000.00 $ 2,000.00           $ 2,000.00 $ 2,000.00 $ 2,000.00             $ 2,000.00 $ 2,000.00 $ 2,000.00           $ 2,000.00 $ 2,000.00 $ 2,000.00
Administrative Fees
Personal Prop Tax         $ 1,639.09    $ 1,639.09    $ 1,639.09     $ 1,639.09    $ 1,688.26     $ 1,688.26      $ 1,688.26    $ 1,688.26     $ 1,688.26    $ 1,688.26    $ 1,688.26    $ 1,688.26    $ 1,688.26
Total Expenses            $ 65,807.47   $ 70,682.47   $ 65,807.47    $ 65,807.47   $ 73,554.44    $ 68,679.44     $ 68,679.44   $ 73,554.44    $ 68,679.44   $ 68,679.44   $ 73,554.44   $ 68,679.44   $ 68,679.44

Net Income                $ 14,597.58   $ 10,044.20   $ 15,242.11    $ 15,566.31   $   8,144.84   $ 13,346.63     $ 13,674.74   $   9,129.16   $ 14,334.89   $ 14,666.95   $ 10,125.33   $ 15,335.05   $ 15,671.11




                                                                                                    Page 4 of 5
Well Head Component Inc                                            Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 68 of 96
Case No. 19-30870
P&L Projection
                            Oct-23        Nov-23        Dec-23        Jan-24         Feb-24         Mar-24           Apr-24         May-24         Jun-24        Jul-24

Income                    $ 325,722.88 $ 327,025.77 $ 328,333.87    $ 329,647.21   $ 330,965.80   $ 332,289.66     $ 333,618.82   $ 334,953.30   $ 336,293.11 $ 336,293.11

COST OF GOODS SOLD        $ 241,034.93 $ 241,999.07 $ 242,967.07    $ 243,938.94   $ 244,914.69   $ 245,894.35     $ 246,877.93   $ 247,865.44   $ 248,856.90 $ 248,856.90

Gross Profit              $ 84,687.95   $ 85,026.70   $ 85,366.81 $ 85,708.27 $ 86,051.11 $ 86,395.31 $ 86,740.89 $ 87,087.86 $ 87,436.21                     $ 87,436.21

Expenses
Payroll                   $ 50,163.36 $ 50,163.36 $ 50,163.36 $ 52,671.53 $ 52,671.53 $ 52,671.53 $ 52,671.53 $ 52,671.53 $ 52,671.53 $ 52,671.53
Health Insurance          $ 2,083.73 $ 2,083.73 $ 2,083.73 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91
Rent and Utilities        $ 7,212.11 $ 7,212.11 $ 7,212.11 $ 7,284.23 $ 7,284.23 $ 7,284.23 $ 7,284.23 $ 7,284.23 $ 7,284.23 $ 7,284.23
Supplies                  $    231.53 $    231.53 $    231.53 $    243.10 $    243.10 $    243.10 $    243.10 $    243.10 $    243.10 $    243.10
Car                       $    578.81 $    578.81 $    578.81 $    607.75 $    607.75 $    607.75 $    607.75 $    607.75 $    607.75 $    607.75
IT Cost                   $ 2,083.73 $ 2,083.73 $ 2,083.73 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91 $ 2,187.91
Travel                    $ 1,157.63 $ 1,157.63 $ 1,157.63 $ 1,215.51 $ 1,215.51 $ 1,215.51 $ 1,215.51 $ 1,215.51 $ 1,215.51 $ 1,215.51
Telephone and Internet    $    223.42 $    223.42 $    223.42 $    234.59 $    234.59 $    234.59 $    234.59 $    234.59 $    234.59 $    234.59
Insurance                 $    515.99 $    515.99 $    515.99 $    541.79 $    541.79 $    541.79 $    541.79 $    541.79 $    541.79 $    541.79
Bank Service Charge       $    277.83 $    277.83 $    277.83 $    291.72 $    291.72 $    291.72 $    291.72 $    291.72 $    291.72 $    291.72
Customs Payments          $    463.05 $    463.05 $    463.05 $    486.20 $    486.20 $    486.20 $    486.20 $    486.20 $    486.20 $    486.20
Bankruptcy Fee            $ 4,875.00 $        -   $       -   $ 4,875.00 $        -   $       -   $ 4,875.00 $        -   $       -   $ 4,875.00
Misc. Expenses            $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00 $ 2,000.00
Administrative Fees
Personal Prop Tax         $ 1,688.26    $ 1,688.26    $ 1,688.26 $ 1,738.91 $ 1,738.91 $ 1,738.91 $ 1,738.91 $ 1,738.91 $ 1,738.91                            $ 1,738.91
Total Expenses            $ 73,554.44   $ 68,679.44   $ 68,679.44 $ 76,566.16 $ 71,691.16 $ 71,691.16 $ 76,566.16 $ 71,691.16 $ 71,691.16                     $ 76,566.16

Net Income                $ 11,133.51   $ 16,347.26   $ 16,687.37 $    9,142.12 $ 14,359.95 $ 14,704.15 $ 10,174.73 $ 15,396.70 $ 15,745.05                   $ 10,870.05




                                                                                                     Page 5 of 5
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 69 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                              Jul-19        Aug-19          Sep-19         Oct-19         Nov-19         Dec-19          Jan-20        Feb-20

Income                     $ 368,468.60 $ 185,317.36    $   40,752.00 $ 189,000.00    $ 3,537,220.38 $ 350,000.00 $ 350,000.00 $ 350,000.00

COST OF GOODS SOLD         $ 198,973.04 $ 100,071.37    $   22,006.08 $ 102,060.00    $ 2,617,543.08 $ 203,000.00 $ 203,000.00 $ 203,000.00

Gross Profit               $ 169,495.56   $ 85,245.99   $   18,745.92   $ 86,940.00   $   919,677.30 $ 147,000.00 $ 147,000.00 $ 147,000.00

Expenses
Payroll                    $ 81,910.66 $ 81,910.66      $   81,910.66   $ 81,910.66 $     122,865.99   $ 81,910.66   $ 88,736.55     $ 88,736.55
Health Insurance           $ 3,800.00 $ 3,800.00        $    3,800.00   $ 3,800.00 $        3,800.00   $ 3,800.00    $ 3,800.00      $ 3,800.00
Contract Labor             $ 2,800.00 $ 2,800.00        $    2,800.00   $ 2,800.00 $        2,800.00   $ 2,800.00    $ 2,800.00      $ 2,800.00
Rent and Utilities         $ 10,000.00 $ 10,000.00      $   16,000.00   $ 16,000.00 $      16,000.00   $ 16,000.00   $ 16,000.00     $ 16,000.00
Supplies                   $     200.00 $     250.00    $      200.00   $    200.00 $         250.00   $    250.00   $    200.00     $    200.00
Freight                    $     800.00 $ 1,000.00      $      800.00   $    800.00 $       1,000.00   $ 1,000.00    $    800.00     $    800.00
IT Cost                    $ 2,251.60 $ 2,251.60        $    2,251.60   $ 2,251.60 $        2,251.60   $ 2,251.60    $ 2,251.60      $ 2,251.60
Telephone Internet         $     450.00 $     450.00    $      450.00   $    450.00 $         450.00   $    450.00   $    450.00     $    450.00
Expense Reports            $ 1,800.00 $ 1,200.00        $    1,200.00   $ 1,200.00 $        1,200.00   $ 1,200.00    $ 1,200.00      $ 1,200.00
Travel                     $ 2,500.00 $ 1,500.00        $    1,500.00   $ 1,500.00 $        1,500.00   $ 1,500.00    $ 1,500.00      $ 1,500.00
Insurance                  $ 1,811.63 $ 1,811.63        $    1,811.63   $ 1,811.63 $        1,811.63   $ 1,811.63    $ 1,811.63      $ 1,811.63
Bank Service Charge        $     100.00 $     100.00    $      100.00   $    100.00 $         100.00   $    100.00   $    100.00     $    100.00
QA QC                      $     800.00 $ 1,000.00      $      800.00   $    800.00 $       1,000.00   $ 1,000.00    $    800.00     $    800.00
Customs Payments           $ 8,000.00 $          -      $         -     $       -   $            -     $       -     $       -       $       -
Bankruptcy Fee             $ 4,875.00 $          -      $         -     $ 6,500.00 $             -     $       -     $ 6,500.00      $       -
Misc. Expenses             $ 10,000.00 $ 12,500.00      $   10,000.00   $ 10,000.00 $      12,500.00   $ 12,500.00   $ 10,000.00     $ 10,000.00
Administrative Fees        $ 7,500.00
Personal Prop Tax          $ 4,166.66 $ 4,166.66        $   4,166.66 $ 4,166.66       $     4,166.66 $ 4,166.66 $ 4,375.00 $ 4,375.00
Depreciation               $ 1,659.23 $ 1,659.23        $   1,659.23 $ 1,659.23       $     1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 145,424.78 $ 126,399.78    $ 129,449.78 $ 135,949.78     $   173,355.11 $ 132,399.78 $ 142,984.01 $ 136,484.01

Net Income                 $ 24,070.78    $ (41,153.79) $ (110,703.86) $ (49,009.78) $    746,322.19   $ 14,600.22   $    4,015.99   $ 10,515.99




                                                                        Page 1 of 8
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 70 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                             Mar-20        Apr-20        May-20         Jun-20        Jul-20       Aug-20        Sep-20        Oct-20

Income                     $ 350,000.00 $ 350,000.00 $ 350,000.00 $ 350,000.00 $ 350,000.00 $ 350,000.00 $ 350,000.00 $ 350,000.00

COST OF GOODS SOLD         $ 203,000.00 $ 203,000.00 $ 203,000.00 $ 203,000.00 $ 203,000.00 $ 203,000.00 $ 203,000.00 $ 203,000.00

Gross Profit               $ 147,000.00 $ 147,000.00 $ 147,000.00 $ 147,000.00 $ 147,000.00 $ 147,000.00 $ 147,000.00 $ 147,000.00

Expenses
Payroll                    $ 88,736.55   $ 88,736.55   $ 88,736.55   $ 88,736.55   $ 88,736.55   $ 88,736.55   $ 88,736.55   $ 88,736.55
Health Insurance           $ 3,800.00    $ 3,800.00    $ 3,800.00    $ 3,800.00    $ 3,800.00    $ 3,800.00    $ 3,800.00    $ 3,800.00
Contract Labor             $ 2,800.00    $ 2,800.00    $ 2,800.00    $ 2,800.00    $ 2,800.00    $ 2,800.00    $ 2,800.00    $ 2,800.00
Rent and Utilities         $ 16,000.00   $ 16,000.00   $ 16,000.00   $ 16,000.00   $ 16,000.00   $ 16,000.00   $ 16,000.00   $ 16,000.00
Supplies                   $    200.00   $    200.00   $    200.00   $    200.00   $    200.00   $    200.00   $    200.00   $    200.00
Freight                    $    800.00   $    800.00   $    800.00   $    800.00   $    800.00   $    800.00   $    800.00   $    800.00
IT Cost                    $ 2,251.60    $ 2,251.60    $ 2,251.60    $ 2,251.60    $ 2,251.60    $ 2,251.60    $ 2,251.60    $ 2,251.60
Telephone Internet         $    450.00   $    450.00   $    450.00   $    450.00   $    450.00   $    450.00   $    450.00   $    450.00
Expense Reports            $ 1,200.00    $ 1,200.00    $ 1,200.00    $ 1,200.00    $ 1,200.00    $ 1,200.00    $ 1,200.00    $ 1,200.00
Travel                     $ 1,500.00    $ 1,500.00    $ 1,500.00    $ 1,500.00    $ 1,500.00    $ 1,500.00    $ 1,500.00    $ 1,500.00
Insurance                  $ 1,811.63    $ 1,811.63    $ 1,811.63    $ 1,811.63    $ 1,811.63    $ 1,811.63    $ 1,811.63    $ 1,811.63
Bank Service Charge        $    100.00   $    100.00   $    100.00   $    100.00   $    100.00   $    100.00   $    100.00   $    100.00
QA QC                      $    800.00   $    800.00   $    800.00   $    800.00   $    800.00   $    800.00   $    800.00   $    800.00
Customs Payments           $       -     $       -     $       -     $       -     $       -     $       -     $       -     $       -
Bankruptcy Fee             $       -     $ 6,500.00    $       -     $       -     $ 6,500.00    $       -     $       -     $ 6,500.00
Misc. Expenses             $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00
Administrative Fees
Personal Prop Tax          $ 4,375.00 $ 4,375.00 $ 4,375.00 $ 4,375.00 $ 4,375.00 $ 4,375.00 $ 4,375.00 $ 4,375.00
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 128,984.01 $ 135,484.01 $ 128,984.01 $ 128,984.01 $ 135,484.01 $ 128,984.01 $ 128,984.01 $ 135,484.01

Net Income                 $ 18,015.99   $ 11,515.99   $ 18,015.99   $ 18,015.99   $ 11,515.99   $ 18,015.99   $ 18,015.99   $ 11,515.99




                                                                     Page 2 of 8
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 71 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                             Nov-20        Dec-20        Jan-21         Feb-21       Mar-21        Apr-21        May-21        Jun-21

Income                     $ 350,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00

COST OF GOODS SOLD         $ 203,000.00 $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 211,700.00

Gross Profit               $ 147,000.00 $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 153,300.00

Expenses
Payroll                    $ 88,736.55   $ 88,736.55   $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 93,173.38
Health Insurance           $ 3,800.00    $ 3,800.00    $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 3,990.00
Contract Labor             $ 2,800.00    $ 2,800.00    $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 2,940.00
Rent and Utilities         $ 16,000.00   $ 16,000.00   $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,160.00
Supplies                   $    200.00   $    200.00   $    210.00   $    210.00   $    210.00   $    210.00   $    210.00   $    210.00
Freight                    $    800.00   $    800.00   $    840.00   $    840.00   $    840.00   $    840.00   $    840.00   $    840.00
IT Cost                    $ 2,251.60    $ 2,251.60    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,364.18
Telephone Internet         $    450.00   $    450.00   $    472.50   $    472.50   $    472.50   $    472.50   $    472.50   $    472.50
Expense Reports            $ 1,200.00    $ 1,200.00    $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,260.00
Travel                     $ 1,500.00    $ 1,500.00    $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,575.00
Insurance                  $ 1,811.63    $ 1,811.63    $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,902.21
Bank Service Charge        $    100.00   $    100.00   $    105.00   $    105.00   $    105.00   $    105.00   $    105.00   $    105.00
QA QC                      $    800.00   $    800.00   $    840.00   $    840.00   $    840.00   $    840.00   $    840.00   $    840.00
Customs Payments           $       -     $       -     $       -     $       -     $       -     $       -     $       -     $       -
Bankruptcy Fee             $       -     $       -     $ 6,500.00    $       -     $       -     $ 6,500.00    $       -     $       -
Misc. Expenses             $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00    $ 2,500.00    $       -     $       -     $       -
Administrative Fees
Personal Prop Tax          $ 4,375.00 $ 4,375.00 $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,583.33
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 128,984.01 $ 128,984.01 $ 141,074.83 $ 134,574.83 $ 134,574.83 $ 138,574.83 $ 132,074.83 $ 132,074.83

Net Income                 $ 18,015.99   $ 24,315.99   $ 12,225.17   $ 18,725.17   $ 18,725.17   $ 14,725.17   $ 21,225.17   $ 21,225.17




                                                                     Page 3 of 8
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 72 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                              Jul-21       Aug-21        Sep-21         Oct-21       Nov-21        Dec-21          Jan-22        Feb-22

Income                     $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 365,000.00 $ 355,000.00 $ 355,000.00 $ 355,000.00

COST OF GOODS SOLD         $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 211,700.00 $ 205,900.00 $ 205,900.00 $ 205,900.00

Gross Profit               $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 153,300.00 $ 149,100.00 $ 149,100.00 $ 149,100.00

Expenses
Payroll                    $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 93,173.38   $ 97,832.05     $ 97,832.05
Health Insurance           $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 3,990.00    $ 4,189.50      $ 4,189.50
Contract Labor             $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 2,940.00    $ 3,087.00      $ 3,087.00
Rent and Utilities         $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,160.00   $ 16,321.60     $ 16,321.60
Supplies                   $    210.00   $    210.00   $    210.00   $    210.00   $    210.00   $    210.00   $    220.50     $    220.50
Freight                    $    840.00   $    840.00   $    840.00   $    840.00   $    840.00   $    840.00   $    882.00     $    882.00
IT Cost                    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,364.18    $ 2,482.39      $ 2,482.39
Telephone Internet         $    472.50   $    472.50   $    472.50   $    472.50   $    472.50   $    472.50   $    496.13     $    496.13
Expense Reports            $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,260.00    $ 1,323.00      $ 1,323.00
Travel                     $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,575.00    $ 1,653.75      $ 1,653.75
Insurance                  $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,902.21    $ 1,997.32      $ 1,997.32
Bank Service Charge        $    105.00   $    105.00   $    105.00   $    105.00   $    105.00   $    105.00   $    110.25     $    110.25
QA QC                      $    840.00   $    840.00   $    840.00   $    840.00   $    840.00   $    840.00   $    882.00     $    882.00
Customs Payments           $       -     $       -     $       -     $       -     $       -     $       -     $       -       $       -
Bankruptcy Fee             $ 6,500.00    $       -     $       -     $ 6,500.00    $       -     $       -     $ 6,500.00      $       -
Misc. Expenses             $       -     $       -     $       -     $       -     $       -     $       -     $       -       $       -
Administrative Fees
Personal Prop Tax          $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,583.33 $ 4,791.67 $ 4,791.67
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 138,574.83 $ 132,074.83 $ 132,074.83 $ 138,574.83 $ 132,074.83 $ 132,074.83 $ 144,428.38 $ 137,928.38

Net Income                 $ 14,725.17   $ 21,225.17   $ 21,225.17   $ 14,725.17   $ 21,225.17   $ 17,025.17   $    4,671.62   $ 11,171.62




                                                                     Page 4 of 8
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 73 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                             Mar-22          Apr-22        May-22         Jun-22         Jul-22       Aug-22        Sep-22          Oct-22

Income                     $ 355,000.00 $ 355,000.00 $ 355,000.00 $ 355,000.00 $ 355,000.00 $ 355,000.00 $ 355,000.00 $ 355,000.00

COST OF GOODS SOLD         $ 205,900.00 $ 205,900.00 $ 205,900.00 $ 205,900.00 $ 205,900.00 $ 205,900.00 $ 205,900.00 $ 205,900.00

Gross Profit               $ 149,100.00 $ 149,100.00 $ 149,100.00 $ 149,100.00 $ 149,100.00 $ 149,100.00 $ 149,100.00 $ 149,100.00

Expenses
Payroll                    $ 97,832.05   $ 97,832.05     $ 97,832.05   $ 97,832.05   $ 97,832.05    $ 97,832.05   $ 97,832.05   $ 97,832.05
Health Insurance           $ 4,189.50    $ 4,189.50      $ 4,189.50    $ 4,189.50    $ 4,189.50     $ 4,189.50    $ 4,189.50    $ 4,189.50
Contract Labor             $ 3,087.00    $ 3,087.00      $ 3,087.00    $ 3,087.00    $ 3,087.00     $ 3,087.00    $ 3,087.00    $ 3,087.00
Rent and Utilities         $ 16,321.60   $ 16,321.60     $ 16,321.60   $ 16,321.60   $ 16,321.60    $ 16,321.60   $ 16,321.60   $ 16,321.60
Supplies                   $    220.50   $    220.50     $    220.50   $    220.50   $    220.50    $    220.50   $    220.50   $    220.50
Freight                    $    882.00   $    882.00     $    882.00   $    882.00   $    882.00    $    882.00   $    882.00   $    882.00
IT Cost                    $ 2,482.39    $ 2,482.39      $ 2,482.39    $ 2,482.39    $ 2,482.39     $ 2,482.39    $ 2,482.39    $ 2,482.39
Telephone Internet         $    496.13   $    496.13     $    496.13   $    496.13   $    496.13    $    496.13   $    496.13   $    496.13
Expense Reports            $ 1,323.00    $ 1,323.00      $ 1,323.00    $ 1,323.00    $ 1,323.00     $ 1,323.00    $ 1,323.00    $ 1,323.00
Travel                     $ 1,653.75    $ 1,653.75      $ 1,653.75    $ 1,653.75    $ 1,653.75     $ 1,653.75    $ 1,653.75    $ 1,653.75
Insurance                  $ 1,997.32    $ 1,997.32      $ 1,997.32    $ 1,997.32    $ 1,997.32     $ 1,997.32    $ 1,997.32    $ 1,997.32
Bank Service Charge        $    110.25   $    110.25     $    110.25   $    110.25   $    110.25    $    110.25   $    110.25   $    110.25
QA QC                      $    882.00   $    882.00     $    882.00   $    882.00   $    882.00    $    882.00   $    882.00   $    882.00
Customs Payments           $       -     $       -       $       -     $       -     $       -      $       -     $       -     $       -
Bankruptcy Fee             $       -     $ 6,500.00      $       -     $       -     $ 6,500.00     $       -     $       -     $ 6,500.00
Misc. Expenses             $       -     $       -       $       -     $       -     $       -      $       -     $       -     $       -
Administrative Fees
Personal Prop Tax          $ 4,791.67 $ 4,791.67 $ 4,791.67 $ 4,791.67 $ 4,791.67 $ 4,791.67 $ 4,791.67 $ 4,791.67
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 137,928.38 $ 144,428.38 $ 137,928.38 $ 137,928.38 $ 144,428.38 $ 137,928.38 $ 137,928.38 $ 144,428.38

Net Income                 $ 11,171.62   $    4,671.62   $ 11,171.62   $ 11,171.62   $   4,671.62   $ 11,171.62   $ 11,171.62   $    4,671.62




                                                                       Page 5 of 8
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 74 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                             Nov-22        Dec-22          Jan-23         Feb-23       Mar-23          Apr-23        May-23        Jun-23

Income                     $ 355,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00

COST OF GOODS SOLD         $ 205,900.00 $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 205,200.00

Gross Profit               $ 149,100.00 $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 154,800.00

Expenses
Payroll                    $ 97,832.05   $ 97,832.05 $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 102,723.65
Health Insurance           $ 4,189.50    $ 4,189.50 $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,398.98
Contract Labor             $ 3,087.00    $ 3,087.00 $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,241.35
Rent and Utilities         $ 16,321.60   $ 16,321.60 $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,484.82
Supplies                   $    220.50   $    220.50 $     231.53 $     231.53 $     231.53 $     231.53 $     231.53 $     231.53
Freight                    $    882.00   $    882.00 $     926.10 $     926.10 $     926.10 $     926.10 $     926.10 $     926.10
IT Cost                    $ 2,482.39    $ 2,482.39 $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,606.51
Telephone Internet         $    496.13   $    496.13 $     520.93 $     520.93 $     520.93 $     520.93 $     520.93 $     520.93
Expense Reports            $ 1,323.00    $ 1,323.00 $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,389.15
Travel                     $ 1,653.75    $ 1,653.75 $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,736.44
Insurance                  $ 1,997.32    $ 1,997.32 $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,097.19
Bank Service Charge        $    110.25   $    110.25 $     115.76 $     115.76 $     115.76 $     115.76 $     115.76 $     115.76
QA QC                      $    882.00   $    882.00 $     926.10 $     926.10 $     926.10 $     926.10 $     926.10 $     926.10
Customs Payments           $       -     $       -   $        -   $        -   $        -   $        -   $        -   $        -
Bankruptcy Fee             $       -     $       -   $ 6,500.00 $          -   $        -   $ 6,500.00 $          -   $        -
Misc. Expenses             $       -     $       -   $        -   $        -   $        -   $        -   $        -   $        -
Administrative Fees
Personal Prop Tax          $ 4,791.67 $ 4,791.67 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 137,928.38 $ 137,928.38 $ 150,557.72 $ 144,057.72 $ 144,057.72 $ 150,557.72 $ 144,057.72 $ 144,057.72

Net Income                 $ 11,171.62   $ 16,871.62   $    4,242.28   $ 10,742.28   $ 10,742.28   $    4,242.28   $ 10,742.28   $ 10,742.28




                                                                       Page 6 of 8
                                 Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 75 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                               Jul-23       Aug-23        Sep-23          Oct-23        Nov-23        Dec-23          Jan-24        Feb-24

Income                     $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 360,000.00 $ 375,000.00 $ 375,000.00 $ 375,000.00

COST OF GOODS SOLD         $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 205,200.00 $ 210,000.00 $ 210,000.00 $ 210,000.00

Gross Profit               $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 154,800.00 $ 165,000.00 $ 165,000.00 $ 165,000.00

Expenses
Payroll                    $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 102,723.65 $ 107,859.83 $ 107,859.83
Health Insurance           $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,398.98 $ 4,618.92 $ 4,618.92
Contract Labor             $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,241.35 $ 3,403.42 $ 3,403.42
Rent and Utilities         $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,484.82 $ 16,649.66 $ 16,649.66
Supplies                   $     231.53 $     231.53 $     231.53 $     231.53 $     231.53 $     231.53 $     243.10 $     243.10
Freight                    $     926.10 $     926.10 $     926.10 $     926.10 $     926.10 $     926.10 $     972.41 $     972.41
IT Cost                    $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,606.51 $ 2,736.83 $ 2,736.83
Telephone Internet         $     520.93 $     520.93 $     520.93 $     520.93 $     520.93 $     520.93 $     546.98 $     546.98
Expense Reports            $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,389.15 $ 1,458.61 $ 1,458.61
Travel                     $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,736.44 $ 1,823.26 $ 1,823.26
Insurance                  $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,097.19 $ 2,202.05 $ 2,202.05
Bank Service Charge        $     115.76 $     115.76 $     115.76 $     115.76 $     115.76 $     115.76 $     121.55 $     121.55
QA QC                      $     926.10 $     926.10 $     926.10 $     926.10 $     926.10 $     926.10 $     972.41 $     972.41
Customs Payments           $        -   $        -   $        -   $        -   $        -   $        -   $        -   $        -
Bankruptcy Fee             $ 6,500.00 $          -   $        -   $ 6,500.00 $          -   $        -   $ 6,500.00 $          -
Misc. Expenses             $        -   $        -   $        -   $        -   $        -   $        -   $        -   $        -
Administrative Fees
Personal Prop Tax          $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,208.33 $ 5,208.33
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 150,557.72 $ 144,057.72 $ 144,057.72 $ 150,557.72 $ 144,057.72 $ 144,057.72 $ 156,976.59 $ 150,476.59

Net Income                 $   4,242.28   $ 10,742.28   $ 10,742.28   $    4,242.28   $ 10,742.28   $ 20,942.28   $    8,023.41   $ 14,523.41




                                                                      Page 7 of 8
                                Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 76 of 96


Cornerstone Valve LLC
Case No. 19-30869
Profit & Loss Projection
                             Mar-24          Apr-24        May-24         Jun-24         Jul-24

Income                     $ 375,000.00 $ 375,000.00 $ 375,000.00 $ 375,000.00 $ 375,000.00

COST OF GOODS SOLD         $ 210,000.00 $ 210,000.00 $ 210,000.00 $ 210,000.00 $ 210,000.00

Gross Profit               $ 165,000.00 $ 165,000.00 $ 165,000.00 $ 165,000.00 $ 165,000.00

Expenses
Payroll                    $ 107,859.83 $ 107,859.83 $ 107,859.83 $ 107,859.83 $ 107,859.83
Health Insurance           $ 4,618.92 $ 4,618.92 $ 4,618.92 $ 4,618.92 $ 4,618.92
Contract Labor             $ 3,403.42 $ 3,403.42 $ 3,403.42 $ 3,403.42 $ 3,403.42
Rent and Utilities         $ 16,649.66 $ 16,649.66 $ 16,649.66 $ 16,649.66 $ 16,649.66
Supplies                   $     243.10 $     243.10 $     243.10 $     243.10 $     243.10
Freight                    $     972.41 $     972.41 $     972.41 $     972.41 $     972.41
IT Cost                    $ 2,736.83 $ 2,736.83 $ 2,736.83 $ 2,736.83 $ 2,736.83
Telephone Internet         $     546.98 $     546.98 $     546.98 $     546.98 $     546.98
Expense Reports            $ 1,458.61 $ 1,458.61 $ 1,458.61 $ 1,458.61 $ 1,458.61
Travel                     $ 1,823.26 $ 1,823.26 $ 1,823.26 $ 1,823.26 $ 1,823.26
Insurance                  $ 2,202.05 $ 2,202.05 $ 2,202.05 $ 2,202.05 $ 2,202.05
Bank Service Charge        $     121.55 $     121.55 $     121.55 $     121.55 $     121.55
QA QC                      $     972.41 $     972.41 $     972.41 $     972.41 $     972.41
Customs Payments           $        -   $        -   $        -   $        -   $        -
Bankruptcy Fee             $        -   $ 6,500.00 $          -   $        -   $ 6,500.00
Misc. Expenses             $        -   $        -   $        -   $        -   $        -
Administrative Fees
Personal Prop Tax          $ 5,208.33 $ 5,208.33 $ 5,208.33 $ 5,208.33 $ 5,208.33
Depreciation               $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23 $ 1,659.23
Total Expenses             $ 150,476.59 $ 156,976.59 $ 150,476.59 $ 150,476.59 $ 156,976.59

Net Income                 $ 14,523.41   $    8,023.41   $ 14,523.41   $ 14,523.41   $   8,023.41




                                                                       Page 8 of 8
Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 77 of 96




                        Exhibit D
Well Head Component Inc                                                                 Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 78 of 96
Case No. 19-30870
Cash Flow Projection

Week ending                                             7/1/2019        8/1/2019        9/1/2019       10/1/2019       11/1/2019         12/1/2019        1/1/2020        2/1/2020        3/1/2020        4/1/2020        5/1/2020        6/1/2020        7/1/2020
Citi                                                    80812.12
Bank account                                       $   80,812.12 $     32,865.45 $ 145,077.39 $        14,530.34 $     21,980.59 $       14,305.84 $     25,831.89 $     11,357.54 $ 165,528.28 $ 170,057.47 $ 174,492.62 $ 184,084.83 $ 193,960.25

CASH IN Receivables
Total Cash in From AR                              $   97,953.96 $ 104,793.82 $              -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

Backlog Orders
NET Total Incoming and outgoing on backlog         $ (77,765.88) $     82,577.87 $     77,127.70 $           -     $         -       $           -   $         -     $ 145,421.37 $            -     $         -     $         -     $         -     $         -

New Projected Orders
              Projected From Quote Log                             $   15,000.00 $     50,000.00 $ 270,000.00 $ 270,000.00 $ 270,000.00 $ 271,080.00 $ 272,164.32 $ 273,252.98 $ 274,345.99 $ 275,443.37 $ 276,545.15 $ 277,651.33
Total New Projected Orders                         $         -     $   15,000.00 $     50,000.00 $ 270,000.00 $ 270,000.00 $ 270,000.00 $ 271,080.00 $ 272,164.32 $ 273,252.98 $ 274,345.99 $ 275,443.37 $ 276,545.15 $ 277,651.33

New Projected Orders Out Going Cost
              Projected From Quote Log             $   11,100.00 $     37,000.00 $ 199,800.00 $ 199,800.00 $ 199,800.00 $ 200,599.20 $ 201,401.60 $ 202,207.20 $ 203,016.03 $ 203,828.10 $ 204,643.41 $ 205,461.98 $ 206,283.83
Total Out Going Cost                               $   11,100.00 $     37,000.00 $ 199,800.00 $ 199,800.00 $ 199,800.00 $ 200,599.20 $ 201,401.60 $ 202,207.20 $ 203,016.03 $ 203,828.10 $ 204,643.41 $ 205,461.98 $ 206,283.83

Compensation
Payroll                                            $   40,000.00 $     40,000.00 $     40,000.00 $     40,000.00 $     60,000.00 $       40,000.00 $     43,333.00 $     43,333.00 $     43,333.00 $     43,333.00 $     43,333.00 $     43,333.00 $     43,333.00
Health Insurance                                   $    1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $        1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $      1,800.00
Total Compensation                                 $   41,800.00 $     41,800.00 $     41,800.00 $     41,800.00 $     61,800.00 $       41,800.00 $     45,133.00 $     45,133.00 $     45,133.00 $     45,133.00 $     45,133.00 $     45,133.00 $     45,133.00

Other Expenses
Rent and Utilities                                 $    2,285.00   $    2,285.00   $    7,000.00   $    7,000.00   $    7,000.00     $    7,000.00 $      7,070.00   $    7,000.00   $    7,000.00   $    7,000.00   $    7,000.00   $    7,000.00   $    7,000.00
Supplies                                           $      200.00   $      200.00   $      200.00   $      200.00   $      200.00     $      200.00 $        200.00   $      200.00   $      200.00   $      200.00   $      200.00   $      200.00   $      200.00
Car                                                $      500.00   $      500.00   $      500.00   $      500.00   $      500.00     $      500.00 $        500.00   $      500.00   $      500.00   $      500.00   $      500.00   $      500.00   $      500.00
IT costs                                           $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00     $    1,800.00 $      1,800.00   $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00
Travel                                                             $    1,000.00   $    1,000.00   $    1,000.00   $    1,000.00     $    1,000.00 $      1,000.00   $    1,000.00   $    1,000.00   $    1,000.00   $    1,000.00   $    1,000.00   $    1,000.00
Telephone and Internet                             $      193.00   $      193.00   $      193.00   $      193.00   $      193.00     $      193.00 $        193.00   $      193.00   $      193.00   $      193.00   $      193.00   $      193.00   $      193.00
Insurance                                          $      445.73   $      445.73   $      445.73   $      445.73   $      445.73     $      445.73 $        445.73   $      445.73   $      445.73   $      445.73   $      445.73   $      445.73   $      445.73
Bank Service Charge                                $      240.00   $      240.00   $      240.00   $      240.00   $      240.00     $      240.00 $        240.00   $      240.00   $      240.00   $      240.00   $      240.00   $      240.00   $      240.00
Customs Payments                                   $      400.00   $      400.00   $      400.00   $      400.00   $      400.00     $      400.00 $        400.00   $      400.00   $      400.00   $      400.00   $      400.00   $      400.00   $      400.00
Bankruptcy Fee                                     $    4,875.00                                   $    4,875.00                                   $      4,875.00                                   $    4,875.00                                   $    4,875.00
Personal Property Taxes                                                                                                                            $     18,000.00
Pay Back Unsecured Priority                        $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $        1,001.02 $      1,001.02   $    1,001.02 $      1,001.02   $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02
Pay Back Unsecured Below $4,200                                                                                                                                                    $      4,500.00
Pay Back Unsecured                                 $    1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $        1,295.00 $      1,295.00 $      1,295.00 $      1,295.00   $    1,295.00 $      1,295.00 $      1,295.00 $      1,295.00
Misc. Exp EXP                                      $    2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $        2,000.00 $      2,000.00 $      2,000.00 $      2,000.00   $    2,000.00 $      2,000.00 $      2,000.00 $      2,000.00
Total Other Expenses                               $   15,234.75 $     11,359.75 $     16,074.75 $     20,949.75 $     16,074.75 $       16,074.75 $     39,019.75 $     16,074.75 $     20,574.75   $   20,949.75 $     16,074.75 $     16,074.75 $     20,949.75

Available beginning cash                           $   80,812.12 $ 32,865.45 $ 145,077.39 $            14,530.34 $     21,980.59 $       14,305.84 $     25,831.89 $ 11,357.54 $ 165,528.28 $ 170,057.47 $ 174,492.62 $ 184,084.83 $ 193,960.25
Ending cash balance                                $   32,865.45 $ 145,077.39 $ 14,530.34 $            21,980.59 $     14,305.84 $       25,831.89 $     11,357.54 $ 165,528.28 $ 170,057.47 $ 174,492.62 $ 184,084.83 $ 193,960.25 $ 199,244.99


$   1,001.02 Monthly pay back Unsecured Priority
$   1,295.00 Monthly pay back Un secured
$   2,296.02 Pay Back Total


                                                                                                                                   Page 1 of 5
Well Head Component Inc                                                                 Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 79 of 96
Case No. 19-30870
Cash Flow Projection

Week ending                                             8/1/2020        9/1/2020       10/1/2020       11/1/2020       12/1/2020          1/1/2021        2/1/2021        3/1/2021        4/1/2021        5/1/2021        6/1/2021        7/1/2021        8/1/2021
Citi
Bank account                                       $ 199,244.99 $ 209,690.21 $ 220,422.04 $ 226,566.63 $ 237,875.12 $ 249,473.69 $ 235,382.89 $ 244,999.48 $ 254,909.63 $ 260,239.51 $ 270,740.31 $ 281,538.20 $ 286,134.38

CASH IN Receivables
Total Cash in From AR                              $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

Backlog Orders
NET Total Incoming and outgoing on backlog         $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

New Projected Orders
              Projected From Quote Log             $ 278,761.93 $ 279,876.98 $ 280,996.49 $ 282,120.47 $ 283,248.96 $ 284,381.95 $ 285,519.48 $ 286,661.56 $ 287,808.20 $ 288,959.44 $ 290,115.27 $ 291,275.74 $ 292,440.84
Total New Projected Orders                         $ 278,761.93 $ 279,876.98 $ 280,996.49 $ 282,120.47 $ 283,248.96 $ 284,381.95 $ 285,519.48 $ 286,661.56 $ 287,808.20 $ 288,959.44 $ 290,115.27 $ 291,275.74 $ 292,440.84

New Projected Orders Out Going Cost
              Projected From Quote Log             $ 207,108.97 $ 207,937.40 $ 208,769.15 $ 209,604.23 $ 210,442.64 $ 211,284.41 $ 212,129.55 $ 212,978.07 $ 213,829.98 $ 214,685.30 $ 215,544.04 $ 216,406.22 $ 217,271.85
Total Out Going Cost                               $ 207,108.97 $ 207,937.40 $ 208,769.15 $ 209,604.23 $ 210,442.64 $ 211,284.41 $ 212,129.55 $ 212,978.07 $ 213,829.98 $ 214,685.30 $ 215,544.04 $ 216,406.22 $ 217,271.85

Compensation
Payroll                                            $   43,333.00 $     43,333.00 $     43,333.00 $     43,333.00 $     43,333.00 $       45,499.65 $     45,499.65 $     45,499.65 $     45,499.65 $     45,499.65 $     45,499.65 $     45,499.65 $     45,499.65
Health Insurance                                   $    1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $      1,800.00 $        1,890.00 $      1,890.00 $      1,890.00 $      1,890.00 $      1,890.00 $      1,890.00 $      1,890.00 $      1,890.00
Total Compensation                                 $   45,133.00 $     45,133.00 $     45,133.00 $     45,133.00 $     45,133.00 $       47,389.65 $     47,389.65 $     47,389.65 $     47,389.65 $     47,389.65 $     47,389.65 $     47,389.65 $     47,389.65

Other Expenses
Rent and Utilities                                 $    7,000.00   $    7,000.00   $    7,000.00   $    7,000.00   $    7,000.00 $        7,070.00   $    7,070.00   $    7,070.00   $    7,070.00   $    7,070.00   $    7,070.00   $    7,070.00   $    7,070.00
Supplies                                           $      200.00   $      200.00   $      200.00   $      200.00   $      200.00 $          210.00   $      210.00   $      210.00   $      210.00   $      210.00   $      210.00   $      210.00   $      210.00
Car                                                $      500.00   $      500.00   $      500.00   $      500.00   $      500.00 $          525.00   $      525.00   $      525.00   $      525.00   $      525.00   $      525.00   $      525.00   $      525.00
IT costs                                           $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00   $    1,800.00 $        1,890.00   $    1,890.00   $    1,890.00   $    1,890.00   $    1,890.00   $    1,890.00   $    1,890.00   $    1,890.00
Travel                                             $    1,000.00   $    1,000.00   $    1,000.00   $    1,000.00   $    1,000.00 $        1,050.00   $    1,050.00   $    1,050.00   $    1,050.00   $    1,050.00   $    1,050.00   $    1,050.00   $    1,050.00
Telephone and Internet                             $      193.00   $      193.00   $      193.00   $      193.00   $      193.00 $          202.65   $      202.65   $      202.65   $      202.65   $      202.65   $      202.65   $      202.65   $      202.65
Insurance                                          $      445.73   $      445.73   $      445.73   $      445.73   $      445.73 $          468.02   $      468.02   $      468.02   $      468.02   $      468.02   $      468.02   $      468.02   $      468.02
Bank Service Charge                                $      240.00   $      240.00   $      240.00   $      240.00   $      240.00 $          252.00   $      252.00   $      252.00   $      252.00   $      252.00   $      252.00   $      252.00   $      252.00
Customs Payments                                   $      400.00   $      400.00   $      400.00   $      400.00   $      400.00 $          420.00   $      420.00   $      420.00   $      420.00   $      420.00   $      420.00   $      420.00   $      420.00
Bankruptcy Fee                                                                     $    4,875.00                                 $        4,875.00                                   $    4,875.00                                   $    6,500.00
Personal Property Taxes                                                                                                          $       18,540.00
Pay Back Unsecured Priority                        $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $        1,001.02   $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                 $    1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $        1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00
Misc. Exp EXP                                      $    2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $        2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00
Total Other Expenses                               $   16,074.75 $     16,074.75 $     20,949.75 $     16,074.75 $     16,074.75 $       39,798.69 $     16,383.69 $     16,383.69 $     21,258.69 $     16,383.69 $     16,383.69 $     22,883.69 $     16,383.69

Available beginning cash                           $ 199,244.99 $ 209,690.21 $ 220,422.04 $ 226,566.63 $ 237,875.12 $ 249,473.69 $ 235,382.89 $ 244,999.48 $ 254,909.63 $ 260,239.51 $ 270,740.31 $ 281,538.20 $ 286,134.38
Ending cash balance                                $ 209,690.21 $ 220,422.04 $ 226,566.63 $ 237,875.12 $ 249,473.69 $ 235,382.89 $ 244,999.48 $ 254,909.63 $ 260,239.51 $ 270,740.31 $ 281,538.20 $ 286,134.38 $ 297,530.04


$   1,001.02 Monthly pay back Unsecured Priority
$   1,295.00 Monthly pay back Un secured
$   2,296.02 Pay Back Total


                                                                                                                                   Page 2 of 5
Well Head Component Inc                                                                 Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 80 of 96
Case No. 19-30870
Cash Flow Projection

Week ending                                             9/1/2021       10/1/2021       11/1/2021       12/1/2021        1/1/2022          2/1/2022        3/1/2022        4/1/2022        5/1/2022        6/1/2022        7/1/2022        8/1/2022        9/1/2022
Citi
Bank account                                       $ 297,530.04 $ 309,226.37 $ 316,349.58 $ 328,650.88 $ 341,256.47 $ 327,505.32 $ 338,032.10 $ 348,866.85 $ 353,510.80 $ 364,965.18 $ 376,731.23 $ 383,935.20 $ 396,328.35

CASH IN Receivables
Total Cash in From AR                              $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

Backlog Orders
NET Total Incoming and outgoing on backlog         $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

New Projected Orders
              Projected From Quote Log             $ 293,610.60 $ 294,785.04 $ 295,964.18 $ 297,148.04 $ 298,336.63 $ 299,529.98 $ 300,728.10 $ 301,931.01 $ 303,138.74 $ 304,351.29 $ 305,568.70 $ 306,790.97 $ 308,018.13
Total New Projected Orders                         $ 293,610.60 $ 294,785.04 $ 295,964.18 $ 297,148.04 $ 298,336.63 $ 299,529.98 $ 300,728.10 $ 301,931.01 $ 303,138.74 $ 304,351.29 $ 305,568.70 $ 306,790.97 $ 308,018.13

New Projected Orders Out Going Cost
              Projected From Quote Log             $ 218,140.93 $ 219,013.50 $ 219,889.55 $ 220,769.11 $ 221,652.19 $ 222,538.79 $ 223,428.95 $ 224,322.66 $ 225,219.96 $ 226,120.84 $ 227,025.32 $ 227,933.42 $ 228,845.15
Total Out Going Cost                               $ 218,140.93 $ 219,013.50 $ 219,889.55 $ 220,769.11 $ 221,652.19 $ 222,538.79 $ 223,428.95 $ 224,322.66 $ 225,219.96 $ 226,120.84 $ 227,025.32 $ 227,933.42 $ 228,845.15

Compensation
Payroll                                            $   45,499.65 $     45,499.65 $     45,499.65 $     45,499.65 $     47,774.63 $       47,774.63 $     47,774.63 $     47,774.63 $     47,774.63 $     47,774.63 $     47,774.63 $     47,774.63 $     47,774.63
Health Insurance                                   $    1,890.00 $      1,890.00 $      1,890.00 $      1,890.00 $      1,984.50 $        1,984.50 $      1,984.50 $      1,984.50 $      1,984.50 $      1,984.50 $      1,984.50 $      1,984.50 $      1,984.50
Total Compensation                                 $   47,389.65 $     47,389.65 $     47,389.65 $     47,389.65 $     49,759.13 $       49,759.13 $     49,759.13 $     49,759.13 $     49,759.13 $     49,759.13 $     49,759.13 $     49,759.13 $     49,759.13

Other Expenses
Rent and Utilities                                 $    7,070.00   $    7,070.00   $    7,070.00   $    7,070.00 $      7,140.70     $    7,140.70   $    7,140.70   $    7,140.70   $    7,140.70   $    7,140.70   $    7,140.70   $    7,140.70   $    7,140.70
Supplies                                           $      210.00   $      210.00   $      210.00   $      210.00 $        220.50     $      220.50   $      220.50   $      220.50   $      220.50   $      220.50   $      220.50   $      220.50   $      220.50
Car                                                $      525.00   $      525.00   $      525.00   $      525.00 $        551.25     $      551.25   $      551.25   $      551.25   $      551.25   $      551.25   $      551.25   $      551.25   $      551.25
IT costs                                           $    1,890.00   $    1,890.00   $    1,890.00   $    1,890.00 $      1,984.50     $    1,984.50   $    1,984.50   $    1,984.50   $    1,984.50   $    1,984.50   $    1,984.50   $    1,984.50   $    1,984.50
Travel                                             $    1,050.00   $    1,050.00   $    1,050.00   $    1,050.00 $      1,102.50     $    1,102.50   $    1,102.50   $    1,102.50   $    1,102.50   $    1,102.50   $    1,102.50   $    1,102.50   $    1,102.50
Telephone and Internet                             $      202.65   $      202.65   $      202.65   $      202.65 $        212.78     $      212.78   $      212.78   $      212.78   $      212.78   $      212.78   $      212.78   $      212.78   $      212.78
Insurance                                          $      468.02   $      468.02   $      468.02   $      468.02 $        491.42     $      491.42   $      491.42   $      491.42   $      491.42   $      491.42   $      491.42   $      491.42   $      491.42
Bank Service Charge                                $      252.00   $      252.00   $      252.00   $      252.00 $        264.60     $      264.60   $      264.60   $      264.60   $      264.60   $      264.60   $      264.60   $      264.60   $      264.60
Customs Payments                                   $      420.00   $      420.00   $      420.00   $      420.00 $        441.00     $      441.00   $      441.00   $      441.00   $      441.00   $      441.00   $      441.00   $      441.00   $      441.00
Bankruptcy Fee                                                     $    4,875.00                                 $      4,875.00                                     $    6,500.00                                   $    4,875.00
Personal Property Taxes                                                                                          $     19,096.20
Pay Back Unsecured Priority                        $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02     $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                 $    1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $        1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00
Misc. Exp EXP                                      $    2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $        2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00
Total Other Expenses                               $   16,383.69 $     21,258.69 $     16,383.69 $     16,383.69 $     40,676.47 $       16,705.27 $     16,705.27 $     23,205.27 $     16,705.27 $     16,705.27 $     21,580.27 $     16,705.27 $     16,705.27

Available beginning cash                           $ 297,530.04 $ 309,226.37 $ 316,349.58 $ 328,650.88 $ 341,256.47 $ 327,505.32 $ 338,032.10 $ 348,866.85 $ 353,510.80 $ 364,965.18 $ 376,731.23 $ 383,935.20 $ 396,328.35
Ending cash balance                                $ 309,226.37 $ 316,349.58 $ 328,650.88 $ 341,256.47 $ 327,505.32 $ 338,032.10 $ 348,866.85 $ 353,510.80 $ 364,965.18 $ 376,731.23 $ 383,935.20 $ 396,328.35 $ 409,036.93


$   1,001.02 Monthly pay back Unsecured Priority
$   1,295.00 Monthly pay back Un secured
$   2,296.02 Pay Back Total


                                                                                                                                   Page 3 of 5
Well Head Component Inc                                                                 Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 81 of 96
Case No. 19-30870
Cash Flow Projection

Week ending                                            10/1/2022       11/1/2022       12/1/2022        1/1/2023        2/1/2023          3/1/2023        4/1/2023        5/1/2023        6/1/2023        7/1/2023        8/1/2023        9/1/2023       10/1/2023
Citi
Bank account                                       $ 409,036.93 $ 417,187.20 $ 430,530.43 $ 444,192.89 $ 430,808.98 $ 442,290.95 $ 454,095.99 $ 461,350.40 $ 473,805.48 $ 486,587.53 $ 494,822.85 $ 508,262.77 $ 522,033.59

CASH IN Receivables
Total Cash in From AR                              $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

Backlog Orders
NET Total Incoming and outgoing on backlog         $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -     $         -     $         -     $         -     $         -

New Projected Orders
              Projected From Quote Log             $ 309,250.21 $ 310,487.21 $ 311,729.16 $ 312,976.07 $ 314,227.98 $ 315,484.89 $ 316,746.83 $ 318,013.82 $ 319,285.87 $ 320,563.02 $ 321,845.27 $ 323,132.65 $ 324,425.18
Total New Projected Orders                         $ 309,250.21 $ 310,487.21 $ 311,729.16 $ 312,976.07 $ 314,227.98 $ 315,484.89 $ 316,746.83 $ 318,013.82 $ 319,285.87 $ 320,563.02 $ 321,845.27 $ 323,132.65 $ 324,425.18

New Projected Orders Out Going Cost
              Projected From Quote Log             $ 229,760.53 $ 230,679.58 $ 231,602.29 $ 232,528.70 $ 233,458.82 $ 234,392.65 $ 235,330.22 $ 236,271.55 $ 237,216.63 $ 238,165.50 $ 239,118.16 $ 240,074.63 $ 241,034.93
Total Out Going Cost                               $ 229,760.53 $ 230,679.58 $ 231,602.29 $ 232,528.70 $ 233,458.82 $ 234,392.65 $ 235,330.22 $ 236,271.55 $ 237,216.63 $ 238,165.50 $ 239,118.16 $ 240,074.63 $ 241,034.93

Compensation
Payroll                                            $   47,774.63 $     47,774.63 $     47,774.63 $     50,163.36 $     50,163.36 $       50,163.36 $     50,163.36 $     50,163.36 $     50,163.36 $     50,163.36 $     50,163.36 $     50,163.36 $     50,163.36
Health Insurance                                   $    1,984.50 $      1,984.50 $      1,984.50 $      2,083.73 $      2,083.73 $        2,083.73 $      2,083.73 $      2,083.73 $      2,083.73 $      2,083.73 $      2,083.73 $      2,083.73 $      2,083.73
Total Compensation                                 $   49,759.13 $     49,759.13 $     49,759.13 $     52,247.09 $     52,247.09 $       52,247.09 $     52,247.09 $     52,247.09 $     52,247.09 $     52,247.09 $     52,247.09 $     52,247.09 $     52,247.09

Other Expenses
Rent and Utilities                                 $    7,140.70   $    7,140.70   $    7,140.70 $      7,212.11   $    7,212.11     $    7,212.11   $    7,212.11   $    7,212.11   $    7,212.11   $    7,212.11   $    7,212.11   $    7,212.11   $    7,212.11
Supplies                                           $      220.50   $      220.50   $      220.50 $        231.53   $      231.53     $      231.53   $      231.53   $      231.53   $      231.53   $      231.53   $      231.53   $      231.53   $      231.53
Car                                                $      551.25   $      551.25   $      551.25 $        578.81   $      578.81     $      578.81   $      578.81   $      578.81   $      578.81   $      578.81   $      578.81   $      578.81   $      578.81
IT costs                                           $    1,984.50   $    1,984.50   $    1,984.50 $      2,083.73   $    2,083.73     $    2,083.73   $    2,083.73   $    2,083.73   $    2,083.73   $    2,083.73   $    2,083.73   $    2,083.73   $    2,083.73
Travel                                             $    1,102.50   $    1,102.50   $    1,102.50 $      1,157.63   $    1,157.63     $    1,157.63   $    1,157.63   $    1,157.63   $    1,157.63   $    1,157.63   $    1,157.63   $    1,157.63   $    1,157.63
Telephone and Internet                             $      212.78   $      212.78   $      212.78 $        223.42   $      223.42     $      223.42   $      223.42   $      223.42   $      223.42   $      223.42   $      223.42   $      223.42   $      223.42
Insurance                                          $      491.42   $      491.42   $      491.42 $        515.99   $      515.99     $      515.99   $      515.99   $      515.99   $      515.99   $      515.99   $      515.99   $      515.99   $      515.99
Bank Service Charge                                $      264.60   $      264.60   $      264.60 $        277.83   $      277.83     $      277.83   $      277.83   $      277.83   $      277.83   $      277.83   $      277.83   $      277.83   $      277.83
Customs Payments                                   $      441.00   $      441.00   $      441.00 $        463.05   $      463.05     $      463.05   $      463.05   $      463.05   $      463.05   $      463.05   $      463.05   $      463.05   $      463.05
Bankruptcy Fee                                     $    4,875.00                                 $      4,875.00                                     $    4,875.00                                   $    4,875.00                                   $    4,875.00
Personal Property Taxes                                                                          $     19,669.09
Pay Back Unsecured Priority                        $    1,001.02 $      1,001.02 $      1,001.02 $      1,001.02   $    1,001.02 $        1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02 $      1,001.02
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                 $    1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $        1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00
Misc. Exp EXP                                      $    2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $        2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00
Total Other Expenses                               $   21,580.27 $     16,705.27 $     16,705.27 $     41,584.19 $     17,040.10 $       17,040.10 $     21,915.10 $     17,040.10 $     17,040.10 $     21,915.10 $     17,040.10 $     17,040.10 $     21,915.10

Available beginning cash                           $ 409,036.93 $ 417,187.20 $ 430,530.43 $ 444,192.89 $ 430,808.98 $ 442,290.95 $ 454,095.99 $ 461,350.40 $ 473,805.48 $ 486,587.53 $ 494,822.85 $ 508,262.77 $ 522,033.59
Ending cash balance                                $ 417,187.20 $ 430,530.43 $ 444,192.89 $ 430,808.98 $ 442,290.95 $ 454,095.99 $ 461,350.40 $ 473,805.48 $ 486,587.53 $ 494,822.85 $ 508,262.77 $ 522,033.59 $ 531,261.64


$   1,001.02 Monthly pay back Unsecured Priority
$   1,295.00 Monthly pay back Un secured
$   2,296.02 Pay Back Total


                                                                                                                                   Page 4 of 5
Well Head Component Inc                                                                 Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 82 of 96
Case No. 19-30870
Cash Flow Projection

Week ending                                            11/1/2023       12/1/2023        1/1/2024        2/1/2024        3/1/2024          4/1/2024        5/1/2024        6/1/2024        7/1/2024
Citi
Bank account                                       $ 531,261.64 $ 545,698.26 $ 560,469.77 $ 547,482.28 $ 559,966.54 $ 572,789.72 $ 581,078.18 $ 594,583.30 $ 608,431.42

CASH IN Receivables
Total Cash in From AR                              $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -

Backlog Orders
NET Total Incoming and outgoing on backlog         $         -     $         -     $         -     $         -     $         -       $           -   $         -     $         -     $         -

New Projected Orders
              Projected From Quote Log             $ 325,722.88 $ 327,025.77 $ 328,333.87 $ 329,647.21 $ 330,965.80 $ 332,289.66 $ 333,618.82 $ 334,953.30 $ 336,293.11
Total New Projected Orders                         $ 325,722.88 $ 327,025.77 $ 328,333.87 $ 329,647.21 $ 330,965.80 $ 332,289.66 $ 333,618.82 $ 334,953.30 $ 336,293.11

New Projected Orders Out Going Cost
              Projected From Quote Log             $ 241,999.07 $ 242,967.07 $ 243,938.94 $ 244,914.69 $ 245,894.35 $ 246,877.93 $ 247,865.44 $ 248,856.90 $ 248,856.90
Total Out Going Cost                               $ 241,999.07 $ 242,967.07 $ 243,938.94 $ 244,914.69 $ 245,894.35 $ 246,877.93 $ 247,865.44 $ 248,856.90 $ 248,856.90

Compensation
Payroll                                            $   50,163.36 $     50,163.36 $     52,671.53 $     52,671.53 $     52,671.53 $       52,671.53 $     52,671.53 $     52,671.53 $     52,671.53
Health Insurance                                   $    2,083.73 $      2,083.73 $      2,187.91 $      2,187.91 $      2,187.91 $        2,187.91 $      2,187.91 $      2,187.91 $      2,187.91
Total Compensation                                 $   52,247.09 $     52,247.09 $     54,859.44 $     54,859.44 $     54,859.44 $       54,859.44 $     54,859.44 $     54,859.44 $     54,859.44

Other Expenses
Rent and Utilities                                 $    7,212.11   $    7,212.11 $      7,284.23   $    7,284.23   $    7,284.23     $    7,284.23   $    7,284.23   $    7,284.23   $    7,284.23
Supplies                                           $      231.53   $      231.53 $        243.10   $      243.10   $      243.10     $      243.10   $      243.10   $      243.10   $      243.10
Car                                                $      578.81   $      578.81 $        607.75   $      607.75   $      607.75     $      607.75   $      607.75   $      607.75   $      607.75
IT costs                                           $    2,083.73   $    2,083.73 $      2,187.91   $    2,187.91   $    2,187.91     $    2,187.91   $    2,187.91   $    2,187.91   $    2,187.91
Travel                                             $    1,157.63   $    1,157.63 $      1,215.51   $    1,215.51   $    1,215.51     $    1,215.51   $    1,215.51   $    1,215.51   $    1,215.51
Telephone and Internet                             $      223.42   $      223.42 $        234.59   $      234.59   $      234.59     $      234.59   $      234.59   $      234.59   $      234.59
Insurance                                          $      515.99   $      515.99 $        541.79   $      541.79   $      541.79     $      541.79   $      541.79   $      541.79   $      541.79
Bank Service Charge                                $      277.83   $      277.83 $        291.72   $      291.72   $      291.72     $      291.72   $      291.72   $      291.72   $      291.72
Customs Payments                                   $      463.05   $      463.05 $        486.20   $      486.20   $      486.20     $      486.20   $      486.20   $      486.20   $      486.20
Bankruptcy Fee                                                                   $      4,875.00                                     $    4,875.00                                   $    4,875.00
Personal Property Taxes                                                          $     20,259.16
Pay Back Unsecured Priority                        $    1,001.02 $      1,001.02 $      1,001.02   $    1,001.02 $      1,001.02 $        1,001.02 $      1,001.02 $      1,001.02 $      1,001.02
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                 $    1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $      1,295.00 $        1,295.00 $      1,295.00 $      1,295.00 $      1,295.00
Misc. Exp EXP                                      $    2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $      2,000.00 $        2,000.00 $      2,000.00 $      2,000.00 $      2,000.00
Total Other Expenses                               $   17,040.10 $     17,040.10 $     42,522.98 $     17,388.82 $     17,388.82 $       22,263.82 $     17,388.82 $     17,388.82 $     22,263.82

Available beginning cash                           $ 531,261.64 $ 545,698.26 $ 560,469.77 $ 547,482.28 $ 559,966.54 $ 572,789.72 $ 581,078.18 $ 594,583.30 $ 608,431.42
Ending cash balance                                $ 545,698.26 $ 560,469.77 $ 547,482.28 $ 559,966.54 $ 572,789.72 $ 581,078.18 $ 594,583.30 $ 608,431.42 $ 618,744.37


$   1,001.02 Monthly pay back Unsecured Priority
$   1,295.00 Monthly pay back Un secured
$   2,296.02 Pay Back Total


                                                                                                                                   Page 5 of 5
Cornerstone Valve LLC                                                                                           Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 83 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                  7/1/2019          8/1/2019          9/1/2019         10/1/2019       11/1/2019         12/1/2019       1/1/2020      2/1/2020         3/1/2020       4/1/2020       5/1/2020       6/1/2020       7/1/2020       8/1/2020       9/1/2020       10/1/2020       11/1/2020
Amegy
Bank account                                       $ 47,279.67       $ 65,696.92       $ 149,408.33     $ 190,864.84    $     66,525.16   $ 236,169.81    $ 61,769.80     $ 358,993.89   $ 651,297.58   $ 650,241.68   $ 654,965.77   $ 666,189.86   $ 677,413.96   $ 682,138.05   $ 693,362.14   $ 704,586.24    $ 709,310.33

CASH IN Receivables

SO#              Customer
170341           Measurement Plus                                                      $ 45,741.00
170371           Kaho                                                $ 12,959.00
170373           Measurement Plus                  $ 35,386.47
180422           BP                                $ 2,240.00        $ 24,812.00
180435           Integrated Process Technologies   $ 7,335.00
180453           New Gen                                                               $       900.00
180459           New Gen                                                               $     1,758.00
190478           BP                                $     7,500.00
190477           Score
Total Cash in From AR                              $ 52,461.47       $ 37,771.00       $ 48,399.00      $          -    $           -     $          -    $         -     $ 288,579.60   $         -    $         -    $         -    $         -    $         -    $         -    $         -    $          -    $          -

Backlog Orders
SO#              Customer
190469           Valland                           $    77,000.00
190469           Payable to Vendors                $    (7,000.00)
180440           A.B. Powell                       $    12,080.00
180440           Payable to Vendors                $    (7,972.80)
190473           Integrated Process Technologies                     $     3,880.00
190474           Beattie Industrial                                                    $ 17,007.52
190474           Beattie Industrial                $ (1,000.00)                        $ (4,500.00)
180445           Western Process Commission        $ 5,293.20
180442           Western Process Commission        $ 2,367.40
180427           Western Process                                     $ 40,268.88
180427           Payable to Vendors                                  $ (14,094.11)
180466           Geoscape                          $    22,873.01
180466           Payable to Vendors                $   (22,873.01)
190472           Geoscape                          $    45,746.00
190472           Payable to Vendors                $   (45,746.00)
190475           Geoscape                          $    78,779.99
190475           Payable to Vendors                $   (78,779.99)
190482           Geoscape                                            $    28,353.67
190482           Payable to Vendors                                  $   (12,000.00)
190471           Leo Valves                                          $    23,000.00
190471           Payable to Vendors                                  $   (14,000.00)
190476           Formosa                                             $    28,353.67
190476           Payable to Vendors                                  $   (12,759.15)




                                                                                                                                                                    Page 1 of 8
Cornerstone Valve LLC                                                                                            Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 84 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                     7/1/2019         8/1/2019         9/1/2019         10/1/2019        11/1/2019         12/1/2019        1/1/2020         2/1/2020         3/1/2020       4/1/2020         5/1/2020         6/1/2020         7/1/2020         8/1/2020         9/1/2020         10/1/2020        11/1/2020
Amegy
Bank account                                          $ 47,279.67      $ 65,696.92      $ 149,408.33     $ 190,864.84     $     66,525.16   $ 236,169.81     $ 61,769.80      $ 358,993.89     $ 651,297.58   $ 650,241.68     $ 654,965.77     $ 666,189.86     $ 677,413.96     $ 682,138.05     $ 693,362.14     $ 704,586.24     $ 709,310.33
190478         BP                                                      $ 41,850.00
190478         Payable to Vendors                     $ (12,387.00)
190481         DNOW                                                                                      $ 37,220.68
190481         Payable to Vendors                                                                        $ (18,610.34)
190480         Leo Valves                                                            $ 23,000.00
190480         Payable to Vendors                                      $ (1,000.00) $ (6,000.00)
180400         Leo Valves                                              $ 36,987.47
180400         Payable to Vendors                                      $ (19,500.00)
NET Total Incoming and outgoing on backlog            $ 68,380.80      $ 129,340.43 $ 29,507.52 $ 18,610.34               $           -     $          -     $          -     $          -     $         -    $          -     $          -     $          -     $          -     $          -     $          -     $          -     $          -

New Projected Orders
BP             Quoted Given Verbal
L&T            Quoted Given Verbal                    $ 350,000.00     $ 700,000.00     $ 700,000.00                      $ 1,400,000.00                     $ 350,000.00
               Projected From Quote Log                                                                                                                      $ 350,000.00     $ 350,000.00     $ 350,000.00   $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00
Total New Projected Orders                            $ 350,000.00     $ 700,000.00     $ 700,000.00     $          -     $ 1,400,000.00    $          -     $ 700,000.00     $ 350,000.00     $ 350,000.00   $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00     $ 350,000.00

New Projected Orders Out Going Cost
BP              Projected Cost
L&T             Projected Cost                        $ 300,000.00     $ 650,000.00     $ 600,000.00                      $ 1,050,000.00
                Projected From Quote Log                                                                                                    $ 35,000.00      $ 203,000.00     $ 203,000.00     $ 203,000.00   $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00
Total Out Going Cost                                  $ 300,000.00     $ 650,000.00     $ 600,000.00     $          -     $ 1,050,000.00    $ 35,000.00      $ 203,000.00     $ 203,000.00     $ 203,000.00   $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00     $ 203,000.00

Compensation
Payroll                                               $ 81,910.66      $ 81,910.66      $ 81,910.66      $ 81,910.66      $    122,865.99   $ 81,910.66      $ 88,736.55      $ 88,736.55      $ 88,736.55    $ 88,736.55      $ 88,736.55      $ 88,736.55      $ 88,736.55      $ 88,736.55      $ 88,736.55      $ 88,736.55      $ 88,736.55
Health Insurance                                      $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00       $      3,800.00   $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00     $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00       $ 3,800.00
Contract Labor                                        $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00       $      2,800.00   $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00     $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00       $ 2,800.00
Total Compensation                                    $ 88,510.66      $ 88,510.66      $ 88,510.66      $ 88,510.66      $    129,465.99   $ 88,510.66      $ 95,336.55      $ 95,336.55      $ 95,336.55    $ 95,336.55      $ 95,336.55      $ 95,336.55      $ 95,336.55      $ 95,336.55      $ 95,336.55      $ 95,336.55      $ 95,336.55

Other Expenses
Move To New Facility
Rent and Utilities                                    $ 10,000.00      $ 10,000.00      $ 16,000.00      $ 16,000.00      $     16,000.00   $ 16,000.00      $ 16,000.00      $ 16,000.00      $ 16,000.00    $ 16,000.00      $ 16,000.00      $ 16,000.00      $ 16,000.00      $ 16,000.00      $ 16,000.00      $ 16,000.00      $ 16,000.00
Supplies                                              $    200.00      $    250.00      $    200.00      $    200.00      $        250.00   $    250.00      $    200.00      $    200.00      $    200.00    $    200.00      $    200.00      $    200.00      $    200.00      $    200.00      $    200.00      $    200.00      $    200.00
Freight                                               $    800.00      $ 1,000.00       $    800.00      $    800.00      $      1,000.00   $ 1,000.00       $    800.00      $    800.00      $    800.00    $    800.00      $    800.00      $    800.00      $    800.00      $    800.00      $    800.00      $    800.00      $    800.00
IT Cost                                               $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60       $      2,251.60   $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60     $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60       $ 2,251.60
Telephone Internet                                    $    450.00      $    450.00      $    450.00      $    450.00      $        450.00   $    450.00      $    450.00      $    450.00      $    450.00    $    450.00      $    450.00      $    450.00      $    450.00      $    450.00      $    450.00      $    450.00      $    450.00
Expense Reports                                       $ 1,800.00       $ 1,200.00       $ 1,200.00       $ 1,200.00       $      1,200.00   $ 1,200.00       $ 1,200.00       $ 1,200.00       $ 1,200.00     $ 1,200.00       $ 1,200.00       $ 1,200.00       $ 1,200.00       $ 1,200.00       $ 1,200.00       $ 1,200.00       $ 1,200.00
Travel                                                $ 2,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00       $      1,500.00   $ 1,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00     $ 1,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00       $ 1,500.00
Insurance                                             $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63       $      1,811.63   $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63     $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63       $ 1,811.63
Bank Service Charge                                   $    100.00      $    100.00      $    100.00      $    100.00      $        100.00   $    100.00      $    100.00      $    100.00      $    100.00    $    100.00      $    100.00      $    100.00      $    100.00      $    100.00      $    100.00      $    100.00      $    100.00
QA QC                                                 $    800.00      $ 1,000.00       $    800.00      $    800.00      $      1,000.00   $ 1,000.00       $    800.00      $    800.00      $    800.00    $    800.00      $    800.00      $    800.00      $    800.00      $    800.00      $    800.00      $    800.00      $    800.00
Customs Payments                                      $ 8,000.00
Personal Property Tax                                                                                                                                        $ 50,000.00
Administrative Professional                           $     7,500.00
Bankruptcy Fee                                        $     4,875.00                                     $     6,500.00                                      $     6,500.00                                   $     6,500.00                                     $     6,500.00                                     $     6,500.00
Pay Back Secured                                      $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $      6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $ 6,752.86     $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86
Pay Back Unsecured Priority                           $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $      2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $ 2,656.60     $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60
Pay Back Unsecured Below $4,200                                                                                                                                                                $ 12,280.00
Pay Back Unsecured                                    $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67       $      3,416.67   $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67     $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67
Misc. Expenses                                        $ 10,000.00      $ 12,500.00      $ 10,000.00      $ 10,000.00      $     12,500.00   $ 12,500.00      $ 10,000.00      $ 10,000.00      $ 2,500.00     $ 2,500.00       $ 2,500.00       $ 2,500.00       $ 2,500.00       $ 2,500.00       $ 2,500.00       $ 2,500.00       $ 2,500.00
Total Other Expenses                                  $ 63,914.36      $ 44,889.36      $ 47,939.36      $ 54,439.36      $     50,889.36   $ 50,889.36      $ 104,439.36     $ 47,939.36      $ 52,719.36    $ 46,939.36      $ 40,439.36      $ 40,439.36      $ 46,939.36      $ 40,439.36      $ 40,439.36      $ 46,939.36      $ 40,439.36

Available beginning cash                              $ 47,279.67      $ 65,696.92      $ 149,408.33     $ 190,864.84     $     66,525.16   $ 236,169.81     $ 61,769.80      $ 358,993.89     $ 651,297.58   $ 650,241.68     $ 654,965.77     $ 666,189.86     $ 677,413.96     $ 682,138.05     $ 693,362.14     $ 704,586.24     $ 709,310.33
Ending cash balance                                   $ 65,696.92      $ 149,408.33     $ 190,864.84     $ 66,525.16      $    236,169.81   $ 61,769.80      $ 358,993.89     $ 651,297.58     $ 650,241.68   $ 654,965.77     $ 666,189.86     $ 677,413.96     $ 682,138.05     $ 693,362.14     $ 704,586.24     $ 709,310.33     $ 720,534.42

$    6,752.86   Monthly pay back Secured
$    2,656.60   Monthly pay back Unsecured Priority
$    3,416.67   Monthly pay back Un secured
$   12,280.00   Pay Back Unsecured under $4,200

                                                                                                                                                                       Page 2 of 8
Cornerstone Valve LLC                                                                                    Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 85 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                  12/1/2020       1/1/2021       2/1/2021       3/1/2021       4/1/2021       5/1/2021       6/1/2021           7/1/2021       8/1/2021       9/1/2021       10/1/2021       11/1/2021       12/1/2021       1/1/2022       2/1/2022       3/1/2022       4/1/2022
Amegy
Bank account                                       $ 720,534.42    $ 731,758.52   $ 684,900.12   $ 697,041.72   $ 709,183.33   $ 717,324.93   $ 731,966.54       $ 746,608.14   $ 754,749.75   $ 769,391.35   $ 784,032.95    $ 792,174.56    $ 806,816.16    $ 821,457.77   $ 764,754.16   $ 769,550.55   $ 774,346.94

CASH IN Receivables

SO#              Customer
170341           Measurement Plus
170371           Kaho
170373           Measurement Plus
180422           BP
180435           Integrated Process Technologies
180453           New Gen
180459           New Gen
190478           BP
190477           Score
Total Cash in From AR                              $          -    $         -    $         -    $         -    $         -    $         -    $         -        $         -    $         -    $         -    $          -    $          -    $          -    $         -    $         -    $         -    $         -

Backlog Orders
SO#              Customer
190469           Valland
190469           Payable to Vendors
180440           A.B. Powell
180440           Payable to Vendors
190473           Integrated Process Technologies
190474           Beattie Industrial
190474           Beattie Industrial
180445           Western Process Commission
180442           Western Process Commission
180427           Western Process
180427           Payable to Vendors
180466           Geoscape
180466           Payable to Vendors
190472           Geoscape
190472           Payable to Vendors
190475           Geoscape
190475           Payable to Vendors
190482           Geoscape
190482           Payable to Vendors
190471           Leo Valves
190471           Payable to Vendors
190476           Formosa
190476           Payable to Vendors




                                                                                                                                                             Page 3 of 8
Cornerstone Valve LLC                                                                                            Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 86 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                     12/1/2020        1/1/2021         2/1/2021         3/1/2021         4/1/2021         5/1/2021         6/1/2021           7/1/2021         8/1/2021         9/1/2021         10/1/2021        11/1/2021        12/1/2021        1/1/2022         2/1/2022         3/1/2022         4/1/2022
Amegy
Bank account                                          $ 720,534.42     $ 731,758.52     $ 684,900.12     $ 697,041.72     $ 709,183.33     $ 717,324.93     $ 731,966.54       $ 746,608.14     $ 754,749.75     $ 769,391.35     $ 784,032.95     $ 792,174.56     $ 806,816.16     $ 821,457.77     $ 764,754.16     $ 769,550.55     $ 774,346.94
190478         BP
190478         Payable to Vendors
190481         DNOW
190481         Payable to Vendors
190480         Leo Valves
190480         Payable to Vendors
180400         Leo Valves
180400         Payable to Vendors
NET Total Incoming and outgoing on backlog            $          -     $          -     $          -     $          -     $          -     $          -     $          -       $          -     $          -     $          -     $          -     $          -     $          -     $          -     $          -     $          -     $          -

New Projected Orders
BP             Quoted Given Verbal
L&T            Quoted Given Verbal
               Projected From Quote Log               $ 350,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00       $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00
Total New Projected Orders                            $ 350,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00       $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 365,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00

New Projected Orders Out Going Cost
BP              Projected Cost
L&T             Projected Cost
                Projected From Quote Log              $ 203,000.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00       $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00
Total Out Going Cost                                  $ 203,000.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00       $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 211,700.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00

Compensation
Payroll                                               $ 88,736.55      $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 93,173.38        $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 93,173.38      $ 97,832.05      $ 97,832.05      $ 97,832.05      $ 97,832.05
Health Insurance                                      $ 3,800.00       $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 3,990.00         $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 3,990.00       $ 4,189.50       $ 4,189.50       $ 4,189.50       $ 4,189.50
Contract Labor                                        $ 2,800.00       $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 2,940.00         $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 2,940.00       $ 3,087.00       $ 3,087.00       $ 3,087.00       $ 3,087.00
Total Compensation                                    $ 95,336.55      $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 100,103.38       $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 100,103.38     $ 105,108.55     $ 105,108.55     $ 105,108.55     $ 105,108.55

Other Expenses
Move To New Facility
Rent and Utilities                                    $ 16,000.00      $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,160.00        $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,160.00      $ 16,321.60      $ 16,321.60      $ 16,321.60      $ 16,321.60
Supplies                                              $    200.00      $    210.00      $    210.00      $    210.00      $    210.00      $    210.00      $    210.00        $    210.00      $    210.00      $    210.00      $    210.00      $    210.00      $    210.00      $    220.50      $    220.50      $    220.50      $    220.50
Freight                                               $    800.00      $    840.00      $    840.00      $    840.00      $    840.00      $    840.00      $    840.00        $    840.00      $    840.00      $    840.00      $    840.00      $    840.00      $    840.00      $    882.00      $    882.00      $    882.00      $    882.00
IT Cost                                               $ 2,251.60       $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,364.18         $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,364.18       $ 2,482.39       $ 2,482.39       $ 2,482.39       $ 2,482.39
Telephone Internet                                    $    450.00      $    472.50      $    472.50      $    472.50      $    472.50      $    472.50      $    472.50        $    472.50      $    472.50      $    472.50      $    472.50      $    472.50      $    472.50      $    496.13      $    496.13      $    496.13      $    496.13
Expense Reports                                       $ 1,200.00       $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,260.00         $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,260.00       $ 1,323.00       $ 1,323.00       $ 1,323.00       $ 1,323.00
Travel                                                $ 1,500.00       $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,575.00         $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,575.00       $ 1,653.75       $ 1,653.75       $ 1,653.75       $ 1,653.75
Insurance                                             $ 1,811.63       $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,902.21         $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,902.21       $ 1,997.32       $ 1,997.32       $ 1,997.32       $ 1,997.32
Bank Service Charge                                   $    100.00      $    105.00      $    105.00      $    105.00      $    105.00      $    105.00      $    105.00        $    105.00      $    105.00      $    105.00      $    105.00      $    105.00      $    105.00      $    110.25      $    110.25      $    110.25      $    110.25
QA QC                                                 $    800.00      $    840.00      $    840.00      $    840.00      $    840.00      $    840.00      $    840.00        $    840.00      $    840.00      $    840.00      $    840.00      $    840.00      $    840.00      $    882.00      $    882.00      $    882.00      $    882.00
Customs Payments
Personal Property Tax                                                  $ 52,500.00                                                                                                                                                                                                   $ 55,000.00
Administrative Professional
Bankruptcy Fee                                                         $     6,500.00                                     $     6,500.00                                       $     6,500.00                                     $     6,500.00                                     $     6,500.00                                     $     6,500.00
Pay Back Secured                                      $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86     $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86
Pay Back Unsecured Priority                           $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60     $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                    $ 3,416.67       $ 3,416.67       $ 3,416.67       $ 3,416.67       $     3,416.67   $     3,416.67   $     3,416.67     $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67
Misc. Expenses                                        $ 2,500.00       $ 2,500.00       $ 2,500.00       $ 2,500.00
Total Other Expenses                                  $ 40,439.36      $ 100,055.02     $ 41,055.02      $ 41,055.02      $ 45,055.02      $ 38,555.02      $ 38,555.02        $ 45,055.02      $ 38,555.02      $ 38,555.02      $ 45,055.02      $ 38,555.02      $ 38,555.02      $ 100,695.06     $ 39,195.06      $ 39,195.06      $ 45,695.06

Available beginning cash                              $ 720,534.42     $ 731,758.52     $ 684,900.12     $ 697,041.72     $ 709,183.33     $ 717,324.93     $ 731,966.54       $ 746,608.14     $ 754,749.75     $ 769,391.35     $ 784,032.95     $ 792,174.56     $ 806,816.16     $ 821,457.77     $ 764,754.16     $ 769,550.55     $ 774,346.94
Ending cash balance                                   $ 731,758.52     $ 684,900.12     $ 697,041.72     $ 709,183.33     $ 717,324.93     $ 731,966.54     $ 746,608.14       $ 754,749.75     $ 769,391.35     $ 784,032.95     $ 792,174.56     $ 806,816.16     $ 821,457.77     $ 764,754.16     $ 769,550.55     $ 774,346.94     $ 772,643.33

$    6,752.86   Monthly pay back Secured
$    2,656.60   Monthly pay back Unsecured Priority
$    3,416.67   Monthly pay back Un secured
$   12,280.00   Pay Back Unsecured under $4,200

                                                                                                                                                                           Page 4 of 8
Cornerstone Valve LLC                                                                                   Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 87 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                  5/1/2022       6/1/2022       7/1/2022       8/1/2022       9/1/2022       10/1/2022       11/1/2022          12/1/2022       1/1/2023       2/1/2023       3/1/2023       4/1/2023       5/1/2023       6/1/2023       7/1/2023       8/1/2023       9/1/2023
Amegy
Bank account                                       $ 772,643.33   $ 777,439.72   $ 782,236.11   $ 780,532.50   $ 785,328.89   $ 790,125.29    $ 788,421.68       $ 793,218.07    $ 798,014.46   $ 738,589.84   $ 743,165.22   $ 747,740.60   $ 745,815.98   $ 750,391.36   $ 754,966.74   $ 753,042.12   $ 757,617.50

CASH IN Receivables

SO#              Customer
170341           Measurement Plus
170371           Kaho
170373           Measurement Plus
180422           BP
180435           Integrated Process Technologies
180453           New Gen
180459           New Gen
190478           BP
190477           Score
Total Cash in From AR                              $         -    $         -    $         -    $         -    $         -    $          -    $          -       $          -    $         -    $         -    $         -    $         -    $         -    $         -    $         -    $         -    $         -

Backlog Orders
SO#              Customer
190469           Valland
190469           Payable to Vendors
180440           A.B. Powell
180440           Payable to Vendors
190473           Integrated Process Technologies
190474           Beattie Industrial
190474           Beattie Industrial
180445           Western Process Commission
180442           Western Process Commission
180427           Western Process
180427           Payable to Vendors
180466           Geoscape
180466           Payable to Vendors
190472           Geoscape
190472           Payable to Vendors
190475           Geoscape
190475           Payable to Vendors
190482           Geoscape
190482           Payable to Vendors
190471           Leo Valves
190471           Payable to Vendors
190476           Formosa
190476           Payable to Vendors




                                                                                                                                                             Page 5 of 8
Cornerstone Valve LLC                                                                                            Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 88 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                     5/1/2022         6/1/2022         7/1/2022         8/1/2022         9/1/2022         10/1/2022        11/1/2022          12/1/2022        1/1/2023         2/1/2023         3/1/2023         4/1/2023         5/1/2023         6/1/2023         7/1/2023         8/1/2023         9/1/2023
Amegy
Bank account                                          $ 772,643.33     $ 777,439.72     $ 782,236.11     $ 780,532.50     $ 785,328.89     $ 790,125.29     $ 788,421.68       $ 793,218.07     $ 798,014.46     $ 738,589.84     $ 743,165.22     $ 747,740.60     $ 745,815.98     $ 750,391.36     $ 754,966.74     $ 753,042.12     $ 757,617.50
190478         BP
190478         Payable to Vendors
190481         DNOW
190481         Payable to Vendors
190480         Leo Valves
190480         Payable to Vendors
180400         Leo Valves
180400         Payable to Vendors
NET Total Incoming and outgoing on backlog            $          -     $          -     $          -     $          -     $          -     $          -     $          -       $          -     $            -   $          -     $          -     $          -     $          -     $          -     $          -     $          -     $          -

New Projected Orders
BP             Quoted Given Verbal
L&T            Quoted Given Verbal
               Projected From Quote Log               $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00       $ 355,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00
Total New Projected Orders                            $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00     $ 355,000.00       $ 355,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 360,000.00

New Projected Orders Out Going Cost
BP              Projected Cost
L&T             Projected Cost
                Projected From Quote Log              $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00       $ 205,900.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00
Total Out Going Cost                                  $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00     $ 205,900.00       $ 205,900.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 205,200.00

Compensation
Payroll                                               $ 97,832.05      $ 97,832.05      $ 97,832.05      $ 97,832.05      $ 97,832.05      $ 97,832.05      $ 97,832.05        $ 97,832.05      $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 102,723.65
Health Insurance                                      $ 4,189.50       $ 4,189.50       $ 4,189.50       $ 4,189.50       $ 4,189.50       $ 4,189.50       $ 4,189.50         $ 4,189.50       $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,398.98
Contract Labor                                        $ 3,087.00       $ 3,087.00       $ 3,087.00       $ 3,087.00       $ 3,087.00       $ 3,087.00       $ 3,087.00         $ 3,087.00       $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,241.35
Total Compensation                                    $ 105,108.55     $ 105,108.55     $ 105,108.55     $ 105,108.55     $ 105,108.55     $ 105,108.55     $ 105,108.55       $ 105,108.55     $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 110,363.97

Other Expenses
Move To New Facility
Rent and Utilities                                    $ 16,321.60      $ 16,321.60      $ 16,321.60      $ 16,321.60      $ 16,321.60      $ 16,321.60      $ 16,321.60        $ 16,321.60      $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,484.82
Supplies                                              $    220.50      $    220.50      $    220.50      $    220.50      $    220.50      $    220.50      $    220.50        $    220.50      $    231.53      $    231.53      $    231.53      $    231.53      $    231.53      $    231.53      $    231.53      $    231.53      $    231.53
Freight                                               $    882.00      $    882.00      $    882.00      $    882.00      $    882.00      $    882.00      $    882.00        $    882.00      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10
IT Cost                                               $ 2,482.39       $ 2,482.39       $ 2,482.39       $ 2,482.39       $ 2,482.39       $ 2,482.39       $ 2,482.39         $ 2,482.39       $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,606.51
Telephone Internet                                    $    496.13      $    496.13      $    496.13      $    496.13      $    496.13      $    496.13      $    496.13        $    496.13      $    520.93      $    520.93      $    520.93      $    520.93      $    520.93      $    520.93      $    520.93      $    520.93      $    520.93
Expense Reports                                       $ 1,323.00       $ 1,323.00       $ 1,323.00       $ 1,323.00       $ 1,323.00       $ 1,323.00       $ 1,323.00         $ 1,323.00       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,389.15
Travel                                                $ 1,653.75       $ 1,653.75       $ 1,653.75       $ 1,653.75       $ 1,653.75       $ 1,653.75       $ 1,653.75         $ 1,653.75       $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,736.44
Insurance                                             $ 1,997.32       $ 1,997.32       $ 1,997.32       $ 1,997.32       $ 1,997.32       $ 1,997.32       $ 1,997.32         $ 1,997.32       $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,097.19
Bank Service Charge                                   $    110.25      $    110.25      $    110.25      $    110.25      $    110.25      $    110.25      $    110.25        $    110.25      $    115.76      $    115.76      $    115.76      $    115.76      $    115.76      $    115.76      $    115.76      $    115.76      $    115.76
QA QC                                                 $    882.00      $    882.00      $    882.00      $    882.00      $    882.00      $    882.00      $    882.00        $    882.00      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10      $    926.10
Customs Payments
Personal Property Tax                                                                                                                                                                                57500
Administrative Professional
Bankruptcy Fee                                                                               6500                                          $     6,500.00                                       $     6,500.00                                          6500                                               6500
Pay Back Secured                                      $     6,752.86   $     6,752.86   $    6,752.86    $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86     $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $    6,752.86    $     6,752.86   $     6,752.86   $    6,752.86    $     6,752.86   $     6,752.86
Pay Back Unsecured Priority                           $     2,656.60   $     2,656.60   $    2,656.60    $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60     $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $    2,656.60    $     2,656.60   $     2,656.60   $    2,656.60    $     2,656.60   $     2,656.60
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                    $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67     $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67
Misc. Expenses
Total Other Expenses                                  $ 39,195.06      $ 39,195.06      $ 45,695.06      $ 39,195.06      $ 39,195.06      $ 45,695.06      $ 39,195.06        $ 39,195.06      $ 103,860.65     $ 39,860.65      $ 39,860.65      $ 46,360.65      $ 39,860.65      $ 39,860.65      $ 46,360.65      $ 39,860.65      $ 39,860.65

Available beginning cash                              $ 772,643.33     $ 777,439.72     $ 782,236.11     $ 780,532.50     $ 785,328.89     $ 790,125.29     $ 788,421.68       $ 793,218.07     $ 798,014.46     $ 738,589.84     $ 743,165.22     $ 747,740.60     $ 745,815.98     $ 750,391.36     $ 754,966.74     $ 753,042.12     $ 757,617.50
Ending cash balance                                   $ 777,439.72     $ 782,236.11     $ 780,532.50     $ 785,328.89     $ 790,125.29     $ 788,421.68     $ 793,218.07       $ 798,014.46     $ 738,589.84     $ 743,165.22     $ 747,740.60     $ 745,815.98     $ 750,391.36     $ 754,966.74     $ 753,042.12     $ 757,617.50     $ 762,192.88

$    6,752.86   Monthly pay back Secured
$    2,656.60   Monthly pay back Unsecured Priority
$    3,416.67   Monthly pay back Un secured
$   12,280.00   Pay Back Unsecured under $4,200

                                                                                                                                                                           Page 6 of 8
Cornerstone Valve LLC                                                                                      Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 89 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                  10/1/2023       11/1/2023       12/1/2023       1/1/2024       2/1/2024       3/1/2024       4/1/2024           5/1/2024       6/1/2024       7/1/2024
Amegy
Bank account                                       $ 762,192.88    $ 760,268.27    $ 764,843.65    $ 769,419.03   $ 711,483.88   $ 720,048.72   $ 728,613.57       $ 730,678.42   $ 739,243.27   $ 747,808.12

CASH IN Receivables

SO#              Customer
170341           Measurement Plus
170371           Kaho
170373           Measurement Plus
180422           BP
180435           Integrated Process Technologies
180453           New Gen
180459           New Gen
190478           BP
190477           Score
Total Cash in From AR                              $          -    $          -    $          -    $         -    $         -    $         -    $         -        $         -    $         -    $         -

Backlog Orders
SO#              Customer
190469           Valland
190469           Payable to Vendors
180440           A.B. Powell
180440           Payable to Vendors
190473           Integrated Process Technologies
190474           Beattie Industrial
190474           Beattie Industrial
180445           Western Process Commission
180442           Western Process Commission
180427           Western Process
180427           Payable to Vendors
180466           Geoscape
180466           Payable to Vendors
190472           Geoscape
190472           Payable to Vendors
190475           Geoscape
190475           Payable to Vendors
190482           Geoscape
190482           Payable to Vendors
190471           Leo Valves
190471           Payable to Vendors
190476           Formosa
190476           Payable to Vendors




                                                                                                                                                               Page 7 of 8
Cornerstone Valve LLC                                                                                            Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 90 of 96
Case No. 19-30869
Cash Flow Projection

Month                                                     10/1/2023        11/1/2023        12/1/2023        1/1/2024         2/1/2024         3/1/2024         4/1/2024           5/1/2024         6/1/2024         7/1/2024
Amegy
Bank account                                          $ 762,192.88     $ 760,268.27     $ 764,843.65     $ 769,419.03     $ 711,483.88     $ 720,048.72     $ 728,613.57       $ 730,678.42     $ 739,243.27     $ 747,808.12
190478         BP
190478         Payable to Vendors
190481         DNOW
190481         Payable to Vendors
190480         Leo Valves
190480         Payable to Vendors
180400         Leo Valves
180400         Payable to Vendors
NET Total Incoming and outgoing on backlog            $          -     $          -     $          -     $          -     $          -     $          -     $          -       $          -     $          -     $          -

New Projected Orders
BP             Quoted Given Verbal
L&T            Quoted Given Verbal
               Projected From Quote Log               $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 375,000.00     $ 375,000.00     $ 375,000.00     $ 375,000.00       $ 375,000.00     $ 375,000.00     $ 375,000.00
Total New Projected Orders                            $ 360,000.00     $ 360,000.00     $ 360,000.00     $ 375,000.00     $ 375,000.00     $ 375,000.00     $ 375,000.00       $ 375,000.00     $ 375,000.00     $ 375,000.00

New Projected Orders Out Going Cost
BP              Projected Cost
L&T             Projected Cost
                Projected From Quote Log              $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 210,000.00     $ 210,000.00     $ 210,000.00     $ 210,000.00       $ 210,000.00     $ 210,000.00     $ 210,000.00
Total Out Going Cost                                  $ 205,200.00     $ 205,200.00     $ 205,200.00     $ 210,000.00     $ 210,000.00     $ 210,000.00     $ 210,000.00       $ 210,000.00     $ 210,000.00     $ 210,000.00

Compensation
Payroll                                               $ 102,723.65     $ 102,723.65     $ 102,723.65     $ 107,859.83     $ 107,859.83     $ 107,859.83     $ 107,859.83       $ 107,859.83     $ 107,859.83     $ 107,859.83
Health Insurance                                      $ 4,398.98       $ 4,398.98       $ 4,398.98       $ 4,618.92       $ 4,618.92       $ 4,618.92       $ 4,618.92         $ 4,618.92       $ 4,618.92       $ 4,618.92
Contract Labor                                        $ 3,241.35       $ 3,241.35       $ 3,241.35       $ 3,403.42       $ 3,403.42       $ 3,403.42       $ 3,403.42         $ 3,403.42       $ 3,403.42       $ 3,403.42
Total Compensation                                    $ 110,363.97     $ 110,363.97     $ 110,363.97     $ 115,882.17     $ 115,882.17     $ 115,882.17     $ 115,882.17       $ 115,882.17     $ 115,882.17     $ 115,882.17

Other Expenses
Move To New Facility
Rent and Utilities                                    $ 16,484.82      $ 16,484.82      $ 16,484.82      $ 16,649.66      $ 16,649.66      $ 16,649.66      $ 16,649.66        $ 16,649.66      $ 16,649.66      $ 16,649.66
Supplies                                              $    231.53      $    231.53      $    231.53      $    243.10      $    243.10      $    243.10      $    243.10        $    243.10      $    243.10      $    243.10
Freight                                               $    926.10      $    926.10      $    926.10      $    972.41      $    972.41      $    972.41      $    972.41        $    972.41      $    972.41      $    972.41
IT Cost                                               $ 2,606.51       $ 2,606.51       $ 2,606.51       $ 2,736.83       $ 2,736.83       $ 2,736.83       $ 2,736.83         $ 2,736.83       $ 2,736.83       $ 2,736.83
Telephone Internet                                    $    520.93      $    520.93      $    520.93      $    546.98      $    546.98      $    546.98      $    546.98        $    546.98      $    546.98      $    546.98
Expense Reports                                       $ 1,389.15       $ 1,389.15       $ 1,389.15       $ 1,458.61       $ 1,458.61       $ 1,458.61       $ 1,458.61         $ 1,458.61       $ 1,458.61       $ 1,458.61
Travel                                                $ 1,736.44       $ 1,736.44       $ 1,736.44       $ 1,823.26       $ 1,823.26       $ 1,823.26       $ 1,823.26         $ 1,823.26       $ 1,823.26       $ 1,823.26
Insurance                                             $ 2,097.19       $ 2,097.19       $ 2,097.19       $ 2,202.05       $ 2,202.05       $ 2,202.05       $ 2,202.05         $ 2,202.05       $ 2,202.05       $ 2,202.05
Bank Service Charge                                   $    115.76      $    115.76      $    115.76      $    121.55      $    121.55      $    121.55      $    121.55        $    121.55      $    121.55      $    121.55
QA QC                                                 $    926.10      $    926.10      $    926.10      $    972.41      $    972.41      $    972.41      $    972.41        $    972.41      $    972.41      $    972.41
Customs Payments
Personal Property Tax                                                                                    $ 60,000.00
Administrative Professional
Bankruptcy Fee                                              6500                                         $     6,500.00                                     $     6,500.00                                       $     6,500.00
Pay Back Secured                                      $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86   $     6,752.86     $     6,752.86   $     6,752.86   $     6,752.86
Pay Back Unsecured Priority                           $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60   $     2,656.60     $     2,656.60   $     2,656.60   $     2,656.60
Pay Back Unsecured Below $4,200
Pay Back Unsecured                                    $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67   $     3,416.67     $     3,416.67   $     3,416.67   $     3,416.67
Misc. Expenses
Total Other Expenses                                  $ 46,360.65      $ 39,860.65      $ 39,860.65      $ 107,052.98     $ 40,552.98      $ 40,552.98      $ 47,052.98        $ 40,552.98      $ 40,552.98      $ 47,052.98

Available beginning cash                              $ 762,192.88     $ 760,268.27     $ 764,843.65     $ 769,419.03     $ 711,483.88     $ 720,048.72     $ 728,613.57       $ 730,678.42     $ 739,243.27     $ 747,808.12
Ending cash balance                                   $ 760,268.27     $ 764,843.65     $ 769,419.03     $ 711,483.88     $ 720,048.72     $ 728,613.57     $ 730,678.42       $ 739,243.27     $ 747,808.12     $ 749,872.97

$    6,752.86   Monthly pay back Secured
$    2,656.60   Monthly pay back Unsecured Priority
$    3,416.67   Monthly pay back Un secured
$   12,280.00   Pay Back Unsecured under $4,200

                                                                                                                                                                           Page 8 of 8
Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 91 of 96




                          Exhibit E
                                  Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 92 of 96


Well Head Component Inc
Case No. 19-30870
Liquidation Analysis
                                                                                                                  Proposed
                                                                                                   Chapter 7     Chapter 11                     Lump Sum
                                                                                                  Liquidation    Pay off Plan   Monthly payment Payment
Cash in Bank                                                                                     $ 54,812.12
Accounts Receivable Less Doubtful Accounts *1                                                    $ 196,369.08
Loan Receivable                                                                                  $ 145,421.37
Fixed Assets Estimated Auction Value *2                                                          $ 25,791.24
Total Available for Distribution                                                                 $ 422,393.81


Accrued payroll taxes                                                                            $ 10,127.64
Trustee Commission                                                                               $ 21,119.69
Available for distribution to secured creditors                                                  $ 391,146.48
Available for unsecured creditors                                                                $        -

Pay Secured Creditors in full over 5 Years no interest                                                           $       -       $          -
Pay Taxing Authority in full no interest 5 years                                                                 $ 60,061.01     $     1,001.02
Pay unsecured creditors with claims under $4,200 10% lump sum by March 2020                                                                       $ 4,500.00
Pay unsecured creditors 10% of Claim no interest 5 Years Total owed 777,000.00                                   $ 77,700.00     $     1,295.00
Total Paid back in Ch 11 Plan                                                                                    $ 137,761.01    $     2,296.02

Percentage of claims unsecured creditors will receive in chapter 7 liquidation 0%
Percentage of claims unsecured creditors will receive under the plan
                                       The priority unsecured creditor will receive 100% if they retain the plan.
                                       If the unsecured creditor claim is under $4,200 they will receive 25% if they retain the plan
                                       The general unsecured creditor will receive 10% if they retain the plan.
Secured will be paid in full


1 This is less receivables over 1 year old
2 This number is based on what we received in the previous auction compared to the purchase price of the items
                                        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 93 of 96


Cornerstone Valve LLC
Case No. 19-30869
Liquidation Analysis
                                                                                                             Proposed
                                                                                              Chapter 7    Chapter 11 Pay      Monthly      Lump Sum
                                                                                             Liquidation      off Plan         payment       Payment
Cash in Bank                                                                             $       68,069.36
Accounts Receivable Less Doubtful Accounts *1                                            $      184,929.64
Loan Receivable                                                                          $      288,579.60
Inventory Asset Actuators Scrap Value *2                                                 $       17,000.00
Inventory Wip, Valves, Material Scrap Value *3                                           $       20,231.18
Fixed Assets Estimated Auction Value *4                                                  $      100,993.24
Total Available for Distribution                                                         $      679,803.02

Accrued Payroll and Taxes                                                                $      18,268.90
Administrative fees                                                                      $       7,500.00
Customer Deposits To be refunded                                                         $     224,320.11
Available for distribution                                                               $     429,714.01


Available for distribution to secured creditors                                          $     429,714.01
Trustee Commission                                                                       $            -
Available for distribution to unsecured creditors no funds available                     $            -
Plan
Pay Secured Creditors in full over 5 Years no interest                                                      $   405,171.53    $ 6,752.86
Pay Taxing Authority in full 5 years no interest                                                            $   159,396.00    $ 2,656.60
Pay small claims unsecured 10% by march 2020                                                                $    12,280.00                  $ 12,280.00
Pay General unsecured creditors 10% of Claim no interest 5 Years                                            $   205,000.00    $ 3,416.67
Total Paid back in Ch 11 Plan                                                                               $   781,847.53    $ 12,826.13   $ 12,280.00

Percentage of claims unsecured creditors will receive in chapter 7 liquidation 0%
Percentage of claims unsecured creditors will receive under the plan
                                         The priority unsecured creditor will receive 100% if they retain the plan.
                                         If the unsecured creditor claim is under $4,200 they will receive 10% if they retain the plan
                                         The general unsecured creditor will receive 10% if they retain the plan.
Secured will be paid in full

1 We have a receivable from measurement Plus that is disputed for order cancelation
2 When we auctioned off the equipment in January we did not receive any bids on the actuators only a scrap offer of $17,000
3 Our parts are not worth more than scrap value as they will not fit any one else's valves
4 This number is based on what we received in the previous auction compared to the purchase price of the items




                                                                                             Page 1 of 1
Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 94 of 96




                         Exhibit F
        Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 95 of 96



                    UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
__________________________________________
                                           §
IN RE:                                     § Chapter 11
                                           §
      CORNERSTONE VALVE, LLC, et al.,1 §     Case No. 19-30869
                                           §
                  Debtors.                 § (Jointly Administered)
_________________________________________ §

                            BALLOT FOR ACCEPTING OR REJECTING
                                 PLAN OF REORGANIZATION

Cornerstone Valve, LLC and Well Head Component, Inc the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”) filed Debtors’ Combined Plan and Disclosure
Statement dated ____________ (the “Combined Plan and Disclosure”) for the Debtors in this
case. The Court has conditionally approved the Combined Plan and Disclosure, which provides
information to assist you in deciding how to vote your ballot. If you do not have the Combined
Plan and Disclosure, you may obtain a copy from Debtors’ counsel Sartaj Bal of the law firm
Sartaj Bal, PC by sending a written request via email (ssb6509@me.com), via mail to 5315
Cypress Creek Pkwy, #B295, Houston, Texas 77069 or fax 281-715-3231. The Court’s
conditional approval of the Combined Plan and Disclosure does not indicate final approval of the
Combined Plan and Disclosure by the Court.

You should review the Combined Plan and Disclosure before you vote. You may wish to
seek legal advice concerning the Combined Plan and Disclosure and your classification and
treatment under the Combined Plan and Disclosure. Your Claim has been placed in the
class indicated in the Combined Plan and Disclosure.

If your ballot is not received by the law office of Sartaj Bal, PC at 5315 Cypress Creek
Pkwy, #B295, Houston, Texas 77069 on or before ____________, and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the Plan.

If the plan is confirmed by the Bankruptcy Court it will be binding on you whether or not
you vote.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Well Head Component, Inc. (0923) and Cornerstone Valve, LLC (5544).
      Case 19-30869 Document 102 Filed in TXSB on 07/05/19 Page 96 of 96



                     ACCEPTANCE OR REJECTION FO THE PLAN



The undersigned, the holder of a Class _______ claim against a Debtor in the unpaid amount of
Dollars ($ ________) principal amount of _________________________[describe bond,
debenture, or other debt security] of the Debtor (For purposes of this Ballot, it is not necessary
and you should not adjust the principal amount for any accrued or unmatured interest.)


       (Check one box only)

       [ ] ACCEPTS THE PLAN                         [ ] REJECTS THE PLAN


Dated:________________________

Name of creditor (if legal entity, the name of the legal entity)___________________________


Signature: ____________________________________________

Print name of signer: _________________________________

Signer’s Title (if legal entity): ______________

Creditor Address:________________________________


       ________________________________

RETURN THIS BALLOT TO:

Sartaj Bal, PC
5315 Cypress Creek Pkwy, #B295
Houston, Texas 77069
